CaSe: lZlQ-CV-OOSSO-DAP DOC #Z 1-4 Filed: 02/21/19 l Of 127. Page|D #Z 29

Execution Version
1 2/9/2 01 8

 

FRAMEWORK AGREEMENT
by and among
STUDIO ENTERPRISE MANAGER, LLC,
DREAM CENTER EDUCATI()N HOLDINGS, LLC,

DREAM CENTER EDUCATION MANAGEMENT, LLC,
DREAM CENTER ARG()SY UNIVERSITY OF CALIFORNIA, LLC,
ARGOSY EDUCATION GROUP, LLC,

THE ARTS INSTITUTES INTERNATIONAL, LLC
AND
THE OTHER PARTIES LISTED ON THE SIGNATURE PAGES HERETO

DATED AS OF DECEMBER [o], 2018

 

 

§@1123839@9_1}

CaSe: lilQ-CV-OOSSO-DAP DOC #Z 1-4 Filed: 02/21/19 2 Of 127. Page|D #Z 30

TABLE OF CONTENTS
£ag§
ARTICLE l CLOSINGS AND VARIOUS DELIVERIES ................................................. 2
1.1 Initial Non-Core Closing ............................................................................. 2
1.2 Subsequent Non-Core Closings ................................................................... 2
1.3 Final Core Campus Closings. ...................................................................... 3
1.4 Asset Purchase Agreement .......................................................................... 4
1.5 Bundled Services Agreement ....................................................................... 4
1.6 Place of Closings ......................................................................................... 4
1.7 Initial Non-Core Closing Transactions ........................................................ 4
1.8 Subsequent Non-Core Closing Transactions ............................................... 5
ARTICLE 11 REPRESENTATIONS AND WARRANTIES OF THE AI PARTIES ......... 6
2.1 Organization of the AI Parties ..................................................................... 6
2.2 Capital Structure of the DCEH and its Subsidiaries .................................... 6
2.3 Subsidiaries .................................................................................................. 6
2.4 Authority ...................................................................................................... 6
2.5 No ConHict .................................................................................................. 7
2.6 Govemmental Consents ............................................................................... 7
2.7 Financial Statements .................................................................................... 7
2.8 Absence of Undisclosed Liabilities ............................................................. 8
2.9 No Changes .................................................................................................. 8
2.10 Compliance with Laws; Permits .................................................................. 9
2.11 Educational Compliance and Approvals ..................................................... 9
2. 12 Proceedings ................................................................................................ 15
2. 1 3 Taxes .......................................................................................................... 15
2. 14 Labor Matters. ............................................................................................ 15
2.15 Ernployee Beneflt Plans .......................... 16
2. 1 6 Insurance .................................................................................................... 1 7
2. 17 Brokers’ Fees ............................................................................................. 18
2.18 Transactions With Affiliates. ...................................................................... 18
2. 19 Intellectual Property Rights ....................................................................... 18
2.20 Cyber Security and IT. ............................................................................... 21
2.21 Privacy and Data. ....................................................................................... 22
2.22 Adequate Disclosure .................................................................................. 23
ARTICLE III REPRESENTATION AND WARRANTIES OF STUDIO ....................... 24
3.1 Organization ............................................................................................... 24
3.2 Authority .................................................................................................... 24
3.3 No Conflict ................................................................................................ 24
3 .4 Governmental Consents ............................................................................. 24
3.5 Litigation .................................................................................................... 25
3.6 Sufflciency of Funds .................................................................................. 25
3.7 Brokers’ Fees ............................................................................................. 25

{01283999-1}

CaSe: lilQ-CV-OOSSO-DAP DOC #Z 1-4 Filed: 02/21/19 3 Of 127. Page|D #Z 31

ARTICLE IV COVENANTS AND AGREEMENTS ....................................................... 25
4.1 Conduct of Business of AI Parties ............................................................. 25
4.2 Exclusivity; No Solicitation ....................................................................... 28
4.3 Access to Information ................................................................................ 29
4.4 Delivery of Financial Statements ............................................................... 29
4.5 Public Disclosure ....................................................................................... 30
4.6 Reasonable Best Efforts ............................................................................. 30
4.7 Educational Approvals ............................................................................... 31
4.8 Notiflcation of Certain Matters .................................................................. 32
4.9 Restrictive Covenants ................................................................................ 33
4. 10 DCEH Reorganization ............................................................................... 35
4.11 Nomination of Studio Representatives to AI Parties’ Boards ................... 35
4.12 Off`ers of Ernployment ................................... 7 ................................... 3 ;....35
4.13 Maintenance of Employees ........................................................................ 36
4.14 No Solicitation of DCEH and Afflliate Employees ................................... 36
4.15 Access to Courses for Certain Employees and Program Participants ....... 37
4. 16 COBRA Matters ........................................................................................ 3 8
4. 17 Disability Matters ...................................................................................... 38
4.18 WARN Act ................................................................................................ 38
4. 19 Certain Intellectual Property Matters ......................................................... 38
4.20 Online Campus Access .............................................................................. 40
4.21 Renegotiation of Leases ............................................................................. 40
4.22 Teach-Out Matters ..................................................................................... 40
4.23 Transfer Taxes ........................................................................................... 40
4.24 Delivery of Schedules ................................................................................ 40
4.25 Bank Accounts; Cash Management Practices ........................................... 41
4.26 Business Contracts ..................................................................................... 41
4.27 Consent Judgment Compliance ................................................................. 42
4.28 Grant of Security Interest ........................................................................... 42

ARTICLE V CONDITIONS TO THE CLOSINGS .......................................................... 43
5.1 Conditions to the Obligations of Each Party to Effect the Closing

Transactions ............................................................................................... 43
5.2 Additional Conditions to the Obligations of Studio .................................. 44
5.3 Additional Conditions to the Obligations of the AI Pal“cies ....................... 47

ARTICLE VI INDEMNIFICATION OF STUDIO ........................................................... 48

6.1 Survival of Representations, Warranties, Covenants and Agreements of the

AI Pmies ................................................................................................... 48
6.2 General Indemniflcation ............................................................................ 48
6.3 Manner of Calculation ............................................................................... 49
6.4 Non-Exclusive Remedy ............................................................................. 49
6.5 Insurance .................................................................................................... 49
6.6 Manner of Payment .................................................................................... 50
6.7 Adj ustment Treatment ............................................................................... 50
6.8 Disclaimer ofCertain Damages ............................... 50

{01283999~1}~111~

CaSe: lilQ-CV-OOSSO-DAP DOC #Z 1-4 Filed: O2/21/19 4 Of 127. Page|D #Z 32

ARTICLE VII TERMINATION, AMENDMENT AND WAIVER ................................. 50
7. 1 Termination ................................................................................................ 50
7.2 Effect of Terrnination ................................................................................. 51
7.3 Cross Default ............................................................................................. 51
7.4 Amendment ................................................................................................ 52
7.5 Extension; Waiver ...................................................................................... 52

ARTICLE VIII GENERAL PROVISIONS ...................................................................... 52
8.1 No Survival of Representations, Warranties, Covenants and Agreements Of

Studio; Waiver and Release ....................................................................... 52
8.2 Notices ....................................................................................................... 53
8.3 Interpretation .............................................................................................. 54
8.4 Déflned Terrns ............... ..... 55
8.5 No Joint Venture ........................................................................................ 55
8.6 Assignment ................................................................................................ 56
8.7 Entire Agreement ....................................................................................... 56
8.8 Third-Party Beneflciaries ........................................................................... 56
8.9 Expenses .................................................................................................... 56
8.10 Severability ................................................................................................ 56
8 .1 1 Remedies .................................................................................................... 57
8.12 Governing LaW .......................................................................................... 57
8.13 Jurisdiction and Venue ............................................................................... 58
8. 14 Waiver of Jury Trial ................................................................................... 58
8. 15 Counterparts ............................................................................................... 58

{01283999-1}-iv-

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 5 Of 127. Page|D #Z 33

Annex
Annex 1
Annex 2

EXhibit

INDEX OF ANNEXES, EXHIBITS AND SCHEDULES

Description
Specifled Carnpuses

Defmed Terms

Description

' Exhibit F

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E

Exhibit G

Schedule
Schedule A-3
Schedule 1.4
Schedule 1.5
Schedule 1.7(c)
Schedule 1.7(f)
Schedule 4.1(a)
Schedule 4.1(b)
Schedule 4.7(b)
Schedule 4.7(d)
Schedule 4.10
Schedule 4. 12
Schedule 4. 13
Schedule 4.23
Schedule 5.2(h)(ii)

Disclosure Schedule
Section 2.2(a)
Section 2.2(b)
Section 2.3
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9(a)
Section 2.9(b)
Section 2.9(<:)
Section 2.10
Section 2.1 1(a)(i)
Section 2.1 1(a)(ii)
Section 2.1 1(a)(iii)

{01283999-1}

Forrn of Bundled Services Agreernent
Forrn of Asset Purchase Agreement
Form of Sublease Agreement
Forrn of IP Assignment
' Form of Restrictive Covenant Agreement
Form of License Agreement '
Form of Technology License and Services Agreement

Descrigtion
Parties to Restrictive Covenant Agreements

Parties to Asset Purchase Agreement
Parties to Bundled Services Agreement
Lease Obligations

Closing Consideration

Ordinary Course Exceptions, Relationships
Ordinary Course Exceptions, Operations
Pre-Closing Educational Consents
Post-Closing Educational Consents
Reorganization

Studio Offerees

Maintenance of Employees

Transfer Taxes

Consents

Description
Ownership

Closing Indebtedness

Subsidiaries

No Conflict

Governmental Consents

Financial Statements

Absence of Undisclosed Liabilities
No Changes

No Material Adverse Effect

No Claims or Payrnents
Compliance With Laws; Permits
Educational Approvals
Applications for Educational Approvals
Notices from Educational Agencies

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 6 Of 127. Page|D #Z 34

Section 2.1 1(b)
Section 2.1 1(0)
Section 2.1 1(d)
Section 2.1 1(e)
Section 2.11(1)
Section 2.1 1(h)
Section 2.11@)
Section 2.1 1(k)

Section 2.1 1(1)(i)
Section 2.1 1(1)(ii)
Section 2.1 1(1)(iii)

Section 2.1 1(m)
Section 2.11(n)
Section 2.1 1(W)
Section 2.12
Section 2.14(a)
Section 2.14(b)
Section 2.14(<:)
Section 2.14(1`)
Section 2.15(a)
Section 2.15(d)
Section 2. 16
Section 2.18
Section 2.19(a)
Section 2.19(b)
Section 2.19(0)
Section 2.19(1)
Section 2.20(b)
Section 2.21(a)

Licensure Qualiflcations

Compliance With Laws and Educational Laws
Specifled Campus Addresses

Timely Disclosure under Educational LaWs
Title IV Program Compliance

Revenue from Title IV Programs

Educational Instruction

Student Lending Relationship

Score for Financial Responsibility

Compliance With Financial Responsibility Requirements
Requests by Educational Agencies

Compliance With Educational and DOE Requirements
Offlcial Cohort Default Rates

Compliance Reviews

Proceedings

Labor Matters; Business Ernployees
Compensation

Collective Bargaining Agreernents

Plant Closings; Mass Layoffs

Ernployee Beneflt Plans

Vesting Under Employee Beneflt Plans
Insurance

Transactions With Afflliates

Intellectual Property Rights

Rights in Intellectual Property

Al Intellectual Property Rights Disputes
Intellectual Property Rights Prior Commitments
Security Incidents

Voluntary and/Or Self-Regulatory Guidelines

{01283999-1}-vi-

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 7 Of 127. Page|D #Z 35

FRAMEWORK AGREEMENT

THIS FRAMEWORK AGREEMENT (this “Agreement”) is made and entered into as of
December [0], 2018 by and among STUDIO ENTERPRISE MANAGER, LLC, a Delaware
limited liability company (“Studio”), DREAM CENTER EDUCATION HOLDINGS, LLC, an
Arizona not-for-prolit limited liability company (“DCEH”), DREAM CENTER EDUCATION
MANAGEMENT, LLC, an Arizona not-for~profit limited liability company (“DCEM”), DREAl\/I
CENTER ARGOSY UNIVERSITY OF CALIFORNIA, LLC, a California not-for-profit limited
liability company (“Argosy”), ARGOSY EDUCATION GROUP, LLC, a California not-for-profit
limited liability company (“A__E__G_”), THE ARTS INSTITUTES INTERNATI()NAL, LLC, an
Arizona not-for-profit limited liability company (“A___l__l”), and the other Parties listed on the
signature pages hereto (collectively, the “Other AI Parties” and together with DCEH, DCEM,
Argosy, AEG and All the “Al ___P_arties”). »

RECITALS

A. Studio desires to cause certain of its Subsidiaries to provide to certain Al Parties,
and such AI Parties Wish to receive from such Subsidiaries of Studio, certain services pursuant to
and in accordance With the terms of this Agreement and the master bundled services agreement
in the form set forth on EXHIBIT A (the “Bundled Services Agreement”), and the Parties desire,
that in connection With the entering into of the Bundled Service Agreement and this Agreement:

l. Studio may, in its sole discretion, cause its Subsidiaries to purchase from
the AI Parties certain Non-Core Assets required to provide the services outlined in the
Bundled Services Agreement With respect to the campuses of the AI Parties described on
ANNEX 1 (the “Specitied Campuses”), and, in such cases, the Al Parties Will transfer,
assign and convey to Studio such Non-Core Assets and the Non-Core Assumed Liabilities
pursuant to the terms of, and in accordance With, this Agreement and a master asset
purchase agreement in the form set forth on EXl-IIBIT B (the “Asset Purchase

Agreement”).

2. Studio may, in its sole discretion, cause its Subsidiaries to assume certain
real property lease obligations of the Al Parties With respect to the Specified Campuses
(the “Assumed Lease Obligations”), and, in such cases, Studio may, in its sole discretion,
then cause such Subsidiaries to sublease the Assumed Lease Obligations to the AI Parties
pursuant to the terms of, and in accordance With, this Agreement and the form of sublease
agreements set forth on EXHIBIT C (the “Subleases”).

3. The parties set forth on Schedule A-3 shall execute and deliver the
restrictive covenant agreement in the form set forth on EXHIBIT E (the “Restrictive

Covenant Agreement”).

B. The Parties desire to give Studio the right, in its sole discretion, to cause its
Subsidiaries to acquire the Core Assets and Core Assumed Liabilities of any Specified Campus
for Which Studio or its Affiliates have acquired the Non-Core Assets and, if Studio desires to
cause the purchase of such Core Assets and assumption of the Core Assumed Liabilities (1) the
AI Parties desire to transfer, assign and convey to Studio such Core Assets and Assumed Core

{01283999-1}

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 8 Of 127. Page|D #Z 36

Liabilities pursuant to the terms of, and in accordance with this Agreement and the Asset Purchase
Agreement with respect to such Core Assets and (2) the Parties desire that the relevant Bundled
Service Agreement and, to the extent applicable, Sublease(s) then be terminated

C. The Parties desire to make certain representations, warranties, covenants and other
agreements in connection with the transactions contemplated by this Agreement.

D. AEG and Argosy, as the immediate owner and immediate parent, respectively, of
two of the Specified Campuses, The Art lnstitute of California - Hollywood (“Ai Holl}§)\_/ood”)
and The Art lnstitute of California - San Diego (“Ai San Diego”) (together, the “California
Campuses”) are joining in this Agreement, the Bundled Services Agreement, the Asset Purchase
Agreement and all ancillary agreements, solely with respect to the California Campuses. lt is
expressly understood and agreed by Studio. and all of the other Parties hereto that AEG and
Argosy, in making closing commitments in ARTICLE I, representations and warranties in
ARTICLE II, covenants in ARTICLE IV and indemnification covenants in ARTICLE Vl, are
doing so solely with respect to the interests, operations, assets and liabilities of the California
Campuses and that AEG and Argosy are not undertaking or accepting any joint or other liability
with the other AI Parties with respect to any of the other Specified Campuses.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth herein, the mutual benefits to be gained by the performance thereof, and for
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, the Parties hereby agree as follows:

ARTICLE l
CLOSINGS AND VARIOUS DELIVERIES

1.1 lnitial Non-Core Closing. Subject to the satisfaction or, if permissible, waiver of
the conditions set forth in ARTICLE V, the initial closing of the transactions contemplated by this
Agreement (the F‘Initial Non-Core Closing”) will take place as promptly as practicable after Studio
delivers notice to DCEH that it desires to hold the lnitial Non-Core Closing, but not earlier than
two (2) Business Days following satisfaction or waiver of the conditions set forth in ARTICLE V
(other than those conditions that by their nature are to be satisfied at the Initial Non-Core Closing,
but subject to the fulfillment or waiver of those conditions) and in ARTICLE ll of the Asset
Purchase Agreement. The date upon which the Initial Non-Core Closing actually occurs shall be
referred to herein as the “Initial Non-Core Closing Date.” Studio shall determine in its sole
discretion which Specified Campuses shall be part of the Initial Non-Core Closing, if any (each
such Specified Campus, an “Initial Non-Core Closing Camnus”) and shall identify such Specified
Campuses in the notice delivered pursuant to this Section 1.1. Any Specified Campus that is not
an Initial Non-Core Closing Campus shall be referred to as a “Subsequent Non-Core Closing
Cam us.” For the avoidance of doubt the Initial Non-Core Closing shall be held at the sole
discretion of Studio and Studio shall not be obligated to enter into the Initial Non-Core Closing
Transactions or to consummate the Initial Non-Core Closing.

1.2 Subsequent Non-Core Closings. Subject to the satisfaction or, if permissible,
waiver of the conditions set forth in ARTICLE V, at any time after the lnitial Non-Core Closing,
one or more subsequent closings of the transactions contemplated by this Agreement (each, a

{01283999-1}- 2 -

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 9 Of 127. Page|D #Z 37

“Subsequent Non-Core Closing”) will take place as promptly as practicable after Studio delivers
notice to DCEH that it desires to hold a Subsequent Non-Core Closing with respect to a Subsequent
Non-Core Closing Campus; provided that each Subsequent Non-Core Closing shall not be earlier
than two (2) Business Days following satisfaction or waiver of the conditions set forth in
ARTICLE ll of the applicable Asset Purchase Agreement with respect to such Subsequent Non-
Core Closing (other than those conditions that by their nature are to be satisfied at such Subsequent
Non-Core Closing, but subject to the fulfillment or waiver of those conditions). The date upon
which any Subsequent Non-Core Closing actually occurs shall be referred to herein as a
“Subsequent Non-Core Closing Date.” Each Subsequent Non-Core Closing shall be held at the
sole discretion of Studio with respect the Subsequent Non-Core Closing Campus(es) specified by
Studio in the notice delivered pursuant to this Section 1.2 (such specified Subsequent Non-Core
Closing Campus(es), the “Subject Subsequent Non-Core Closing Camnus(es)”). For the
avoidance of doubt any Subsequent Non-Core Closing shall be held at the sole discretion of Studio
and Studio shall not be obligated to enter into any Subsequent Non-Core Closing Transactions or
to consummate any Subsequent Non-Core Closing.

1.3 Final Core Camnus Closings.

(a) Studio may, at its election in its sole discretion, deliver written notice to
DCEH that it desires to acquire the Core Assets and Core Assumed Liabilities of any Initial Non-
Core Closing Campus or any Subsequent Non-Core Closing Campus. If Studio delivers such a
notice, the closing (the “Final Core Closings”) of the transactions contemplated by this Agreement
and the Asset Purchase Agreement with respect to the acquisition of such Core Assets will take
place as promptly as practicable thereafter, but not earlier than two (2) Business Days following
satisfaction or waiver of the conditions set forth in ARTICLE ll of the applicable Asset Purchase
Agreement (other than those conditions that by their nature are to be satisfied at such Final Core
Closing, but subject to the fulfillment or waiver of those conditions); provided, that if the second
Business Day falls after the 15th of any given months, the Final Core Closing will take place on
the first Business Day of the subsequent month. The date upon which any Final Core Closing
actually occurs shall be referred to herein as a “Final Core Closing Date.” For the avoidance of
doubt, (a) there shall be no Final Core Closing for any Specified Campus that is not an Acquired
Campus, (b) any Final Core Closing shall be held at the Sole discretion of Studio and (c) Studio
shall not be obligated to consummate any Final Core Closing.

(b) The Parties agree that the Bundled Services Agreement shall be terminated
with respect to any Specified Campus for which a Final Core Closing has been consummated,
effective as of the date of consummation of such Final Core Closing; provided that any term of
such Bundled Services Agreement or, to the extent applicable, Sublease which expressly survives
such termination shall remain in effect in accordance with its terms. The Parties agree that, to the
extent applicable, the applicable Sublease with respect to the Specified Campus for which the Final
Core Closing has been consummated shall be terminated, effective as of the date of consummation
of such Final Core Closing.

(c) For the avoidance of doubt, at the election of Studio, a Non-Core Closing
and a Final Core Closing may occur contemporaneously with respect to a Specified Campus.

{01233999-1}- 3 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 10 Of 127. Page|D #Z 38

1.4 Asset Purchase Agreement. Contemporaneously with the execution and delivery
of this Agreement, the applicable AI Parties shall, or shall cause their respective Affiliates, if
applicable, to execute and deliver to Studio the Asset Purchase Agreement (by and among the
parties described on Schedule 1.4), and Studio shall cause its Subsidiaries to execute and deliver
to DCEH the Asset Purchase Agreement.

1.5 Bundled Services A,Leement. Contemporaneously with the execution and delivery
of this Agreement, the applicable AI Parties shall, or shall cause their respective Affiliates, if
applicable, to execute and deliver to Studio the Bundled Services Agreement (by and among the
parties described on Schedule 1.5), and Studio shall cause its Subsidiaries to execute and deliver
to DCEH the Bundled Services Agreement. The Bundled Services Agreement shall become
effective with respect to each Specified Campus when the applicable AI Party and Subsidiary of
Studio shall each execute and deliver to the other party a'»Statement of Work With respect thereto.
lt is the intention of the Parties that the Bundled Services Agreement only be effective with respect
to a Specified Campus date of execution of a Statement of Work to the Bundled Services
Agreement with respect to such Specified Campus and the earlier of (a) the Final Core Closing
Date of such Specified Campus and (b) the date of termination of such Bundled Services
Agreement, either in its entirety or with respect to such Specified Campus, in accordance with the
terms of the Bundled Services Agreement. Studio and the AI Parties have agreed upon a budget
for the operations of such Specified Campus that reflects sufficient revenue to support the fees
payable under the Bundled Services Agreement for such Specified Campus, as well as appropriate
funding for all required operations including the ongoing delivery of academic and other Core
Services which are outside the scope of such Bundled Services Agreement.

1.6 Place of Closings. The Initial Non-Core Closing and each Subsequent Non-Core
Closing and Final Core Closing will take place at 10:00 a.m. local time at the offices of Covington
& Burling LLP, 620 Eighth Avenue, New York, NY, 10018, unless another time and place is
mutually agreed upon in writing by Studio and DCEH.

1.7 Initial Non-Core Closing Transactions. Subj ect to the terms and conditions set forth
in this Agreement, the Parties shall consummate the following transactions at the Initial Non-Core
Closing (the “Initial Non-Core Closing Transactions”):

(a) Asset Purchase Agreement. A “Non-Core Assets Closing” shall occur
pursuant to the terms of the Asset Purchase Agreement.

(b) ['l`his section is intentionally left blank.]

(c) Assumption of Lease Obligations. If directed in writing by Studio, the
applicable Al Parties shall, or shall cause their respective Affiliates, if applicable, to execute and
deliver to the other parties thereto the lease assignment and assumption agreements in form and
substance satisfactory to Studio (the “Lease Assignment and Assumption Agreements”) (by and
among the parties described on Schedule 1.7(01) with respect to each lnitial Non-Core Closing
Campus, and in such cases Studio shall cause one of its Subsidiaries to execute and deliver to
DCEH such Lease Assignment and Assumption Agreements; provided, that Studio, at its sole
option, may elect not to assume any lease obligations with respect to any Specified Campus. In
the event that Studio elects not to assume such lease, at Studio’s sole option and subject to the

{01283999-1}- 4 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-4 Filed: O2/21/19 11 Of 127. Page|D #Z 39

applicable landlord’s consent where required, the AI Parties agree to enter into a sublease of the
lease with the applicable Studio Affiliate on the same terms as the master lease and upon Studio’s
election to assume such lease, Studio will assume the lease obligations and enter into the Sublease
for such Specified Campus.

(d) Subleases. Subject to the last sentence of Section l.7gc1, the applicable Al
Parties shall, or, if applicable, shall cause their respective Affiliates to, execute and deliver a
Sublease with respect to each Initial Non-Core Closing Campus.

(e) Other Deliveries. The Parties will deliver the documents, instruments and
certificates required to be delivered pursuant to ARTICLE V and ARTICLE II of the Asset
Purchase Agreement.

(f) Closing Consideration. Without duplication of any amounts payable under
the Asset Purchase Agreement, Studio shall pay, or cause to be paid, in cash or immediately
available funds, the consideration set forth on Schedule 1.7§:) (the “Closing Consideration”) for
each Initial Non-Core Closing Campus in accordance with written instructions delivered by
DCEH, which instructions shall be delivered at least two (2) Business Days prior to the lnitial
Non-Core Closing Date.

1.8 Subsequent Non-Core Closing Transactions. Subject to the terms and conditions
set forth in this Agreement, the Parties hereto shall consummate the following transactions at each
Subsequent Non-Core Closing (the “Subsequent Non-Core Closing Transactions” and together
with the lnitial Non-Core Closing Transactions, the “Closing Transactions”):

(a) Asset Purchase Agreement. A “Non-Core Assets Closing” shall occur
pursuant to the terms of the Asset Purchase Agreement.

(b) [This section is intentionally left blank.]

(c) Assumntion of Lease Obligations. If directed in writing by Studio, and
subject to Section 1.7§ c 1, the applicable AI Parties shall, or shall cause their respective Affiliates,
if applicable, to execute and deliver to the other parties thereto the Lease Assignment and
Assumption Agreements (by and among the parties described on Schedule 1.7§01) with respect to
each Subject Subsequent Non-Core Closing Campus, and in such cases Studio shall cause one of
its Subsidiaries to execute and deliver to DCEH such Lease Assignment and Assumption
Agreements.

(d) Subleases. Subject to the last sentence of Section 1.7gc), the applicable AI
Parties shall, or shall cause their respective Affiliates, if applicable to execute and deliver a
Sublease with respect to each Subject Subsequent Non-Core Closing Campus.

(e) Other Deliveries. The Parties will deliver the documents, instruments and
certificates required to be delivered pursuant to ARTICLE ll of the Asset Purchase Agreement.

(f`) Closing Consideration. Without duplication of any amounts payable under

the Subsequent Non-Core Closing Asset Purchase Agreement, Studio shall pay, or cause to be
paid, in cash or immediately available funds, the Closing Consideration for each Subsequent Non-

{01283999-1}- 5 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 12 Of 127. Page|D #Z 40

Core Closing Campus in accordance with written instructions delivered by DCEH, Which
instructions shall be delivered at least two (2) Business Days prior to such Subsequent Non-Core
Closing Date.

ARTICLE ll
REPRESENTATIONS AND WARRANTIES OF THE AI PARTIES

Each Al Party, except AEG and Argosy who join solely on behalf of the California
Campuses, jointly and severally, hereby represents and warrants to Studio and its Affiliates (as of
the date hereof, as of the Initial Non-Core Closing Date and as of each Subsequent Non-Core
Closing Date and each Final Core Closing Date), except as disclosed in the Disclosure Schedule
(referencing the appropriate Section and paragraph numbers in this ARTICLE lI; provided
however, that any disclosure under one such Section or paragraph number shall be deemed to have
been disclosed for each other Section of the Disclosure Schedule to the extent that the relevance
of such disclosure to such other sections of the Disclosure Schedule is readily apparent on its face
without reference to any underlying document) supplied by the AI Parties to Studio on the date of
this Agreement (the “Disclosure Schedule”) as to the matters specified in this ARTICLE lI.

2.1 Organization of the Al Parties. Each Al Party is a limited liability company duly
organized, validly existing and in good standing under the Laws of the jurisdiction of its
organization Each of the AI Parties has the power to own its properties and to carry on its business
as currently conducted. The AI Parties have delivered to Studio true, correct and complete copies
of their respective Governing Documents (collectively, the “AI Governing Documents”). No Al
Party is in violation of any of the provisions of the AI Governing Documents.

2.2 Capital Structure of the DCEH and its Subsidiaries.

(a) No Person other than an Al Party directly or indirectly owns, has any
interest in or right to acquire any equity interest in any Specified Campus. Each Specified Campus
is owned by the Person specified in Section 2.2§ aj of the Disclosure Schedule.

(b) Section 2.2§ b1 of the Disclosure Schedule lists (i) all lndebtedness ofDCEH
and its Subsidiaries, and (ii) for each item of Indebtedness, the material agreement(s) governing
such Indebtedness.

2.3 Subsidiaries Section 2.3 of the Disclosure Schedule lists each Subsidiary of the
DCEH and its applicable jurisdiction of incorporation or formation, its status as a not-for-profit or
for-profit entity and each campus (if any) owned by such Subsidiary. All of the outstanding shares
of capital stock of, or other equity or voting interests in, each Subsidiary of DCEH have been
validly issued and are fully paid and non-assessable and are owned directly or indirectly by DCEH,
free and clear of all Liens (other than Permitted Liens), except for restrictions imposed by
applicable securities Laws.

2.4 Authority. Each of the AI Parties has the requisite limited liability company power
and authority to enter into and deliver this Agreement and the other Transaction Documents and
to perform its obligations hereunder and thereunder (including the consummation by such AI Party
of the transactions contemplated hereby and thereby). The execution and delivery by each Al
Party of this Agreement and the other Transaction Documents and the performance by such AI

{01283999-1}- 6 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 13 Of 127. Page|D #Z 41

Party of its obligations under this Agreement and the other Transaction Documents (including the
consummation by such AI Party of the transactions contemplated hereby and thereby) have been
duly authorized by all necessary limited liability company action on the part of such AI Party, and
no other limited liability company proceedings on the part of such AI Party are necessary to
authorize the execution or delivery by such Al Party of this Agreement or the other Transaction
Documents or the performance by such AI Party of its obligations under this Agreement or the
other Transaction Documents in accordance With their respective terms (including the
consummation by such AI Party of the transactions contemplated hereby and thereby). This
Agreement has been, and each other Transaction Document to which an AI Party is a party will
when executed and delivered be, duly executed and delivered by such AI Party and, assuming the
due authorization, execution and delivery by each party hereto or thereto which is not an Al Party,
constitutes the valid and binding obligation of such Al Party, enforceable against such Al Party in
accordance with its terms, except as such enforceability may be subject to (a) the Laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium and other similar Laws
affecting or relating to creditors’ rights generally and (b) general principles of equity.

2.5 No Conflict. Except as set forth in Section 2.5 of the Disclosure Schedule,
assuming the receipt or making of the consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings specified in Section 2.6 of the Disclosure Schedule, the
execution and delivery by the AI Parties of this Agreement and the other Transaction Documents
does not, and the performance by the AI Party of its obligations under this Agreement and the
other Transaction Documents (including the consummation by such AI Party of the transactions
contemplated hereby and thereby) Will not, conflict with, result in any violation of or default under
(with or without notice or lapse of time, or both) or give rise to a right of termination, cancellation,
modification or acceleration of any obligation, payment of any benefit, or loss of any benefit (any
such event, a “Conflict”) under (a) any provision of such AI Party’s or Subsidiary of such AI
Party’s Governing Documents, (b) any Contract, Company Material Contract or Company Permit
of such Al Party or its Subsidiaries, or (e) any Law or Order applicable to such AI Party or any of
its Subsidiaries, or any of their respective properties or assets, except in the case of clauses (b) and
(c) above, for such Conflicts which would not reasonably be expected to be, individually or in the
aggregate, material to DCEH and its Subsidiaries, taken as a whole, or the ability of any Seller
Party to consummate the transactions contemplated in this Agreement.

2.6 Governmental Consents. Except as set forth in Section 2.6 of the Disclosure
Schedule, no consent, waiver, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority, is required by or with respect to any Al Party or its
Subsidiaries in connection with the execution and delivery by the Seller Parties of this Agreement
or the performance by such Al Party of its obligations under this Agreement (including the
consummation by such Al Party of the transactions contemplated hereby), except for such
consents, waivers, approvals, orders, authorizations, registrations, declarations and filings which,
if not obtained or made, would not reasonably be expected to be, individually or in the aggregate,
material to DCEH and its Subsidiaries, taken as a whole.

2.7 Financial Statements. Section 2.7 of the Disclosure Schedule sets forth true, correct
and complete copies of (a) the audited consolidated balance sheet of DCEH and its Subsidiaries as
of October 17, 2017, (b) the unaudited consolidated balance sheet of DCEH and its Subsidiaries
` as of June 30, 2018 and unaudited statements of income and cash flows for the period then ended

{01283999-1}- 7 _

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 14 Of 127. Page|D #Z 42

and (c) the unaudited consolidated balance sheet of DCEH and its Subsidiaries as of September
30, 2018 (the “Most Recent Balance Sheet”) and the related unaudited statements of income and
cash flows for the period then ended (collectively, the “Financial Statements”). The Financial
Statements (including in all cases the notes, if any, thereto) (w) are true and correct, (x) have been
prepared in accordance with GAAP, consistently applied throughout the periods indicated
(provided, however, that the unaudited Financial Statements do not contain all notes required under
GAAP and are subject to normal year-end adjustments (none of which will, individually or in the
aggregate, materially alter the condition (financial or otherwise) of DCEH and its Subsidiaries
presented by the Financial Statements)), (y) have been prepared from, and in accordance with, the
books and records of DCEH and its Subsidiaries, and (z) fairly present the financial condition of
DCEH and its Subsidiaries and accurately reflect the operating results and cash flows of each
DCEH and its Subsidiaries (in each case as of the applicable dates or for the applicable periods).
Since the Compliance Date, and prior to such date to the Knowledge of the AI Parties, the books
of account, minute books and other records of each Al Party, all of which have been made available
to Studio, are, in all material respects, true, correct and complete and have been maintained in
accordance with sound business practices. All financial projections provided by the AI Parties to
Studio prior to the date hereof have been prepared in good faith, on the basis of assumptions
believed at the time made to be reasonable in light of the facts and circumstances known to
management at the time made.

2.8 Absence of Undisclosed Liabilities. Except as set forth in Section 2.8 of the
Disclosure Schedule, none of DCEH or the Al Parties nor any of their respective Subsidiaries, has
any liability other than (a) liabilities set forth on the liabilities side of the Most Recent Balance
Sheet (excluding any notes thereto), (b) liabilities expressly contemplated by the Transaction
Documents, (c) liabilities which have arisen after the date of the Most Recent Balance Sheet in the
ordinary course of business, (d) liabilities for which no Specified Campus could not be liable, or
(e) liabilities for which none of Studio or any of its Affiliates could be liable.

2.9 No Changes.

(a) Except as set forth in Section 2.9§ a) of the Disclosure Schedule, and except
in connection with the authorization, preparation, negotiation, execution or performance of this
Agreement and the other Transaction Documents or the consummation of the transactions
contemplated hereby and thereby, DCEH and its Subsidiaries have operated in all material respects
in the ordinary course of business, and have not taken any action which if taken during the Pre-
Closing Period would be prohibited by Section 4.1gb).

(b) Except as set forth in Section 2.9(b) of the Disclosure Schedule, there has
not been, occurred or arisen any event, change, circumstance, development, condition or effect
that, individually or in the aggregate, has had or would reasonably be expected to have a DCEH
Material Adverse Effect.

(c) Except as set forth in Section 2.9§ cl of the Disclosure Schedule:

(i) there are no claims that have been or can be made (including claims
that would erode the deductible to which such claim is subj ect) by DCEH or its Subsidiaries against
\ Education Management; 4

{01283999~1}- 8 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 15 Of 127. Page|D #Z 43

(ii) there are no amounts that are payable or have been paid by
Education Management to DCEH or its Affiliates;

(iii) there are no inaccuracies or breaches of the representations and
warranties of Education Management set forth in the Prior Acquisition Agreement and Education
Management has not breached any of its covenants under the Prior Acquisition Agreement; and

(iv) there are no liabilities of DCEH or its Affiliates to Education
Management or its Affiliates.

2.10 Compliance with Laws; Permits. Except as set forth in Section 2.10 of the
Disclosure Schedule:

(a) Each of DCEH and its Subsidiaries has complied in all material respects
with, is in compliance in all material respects with, and has operated its business and maintained
its assets in compliance in all material respects with, all applicable Laws. No notice has been
received by, and no claims have been filed against, DCEH and its Subsidiaries alleging a violation
of any such Laws. There is no proposed Law that would prohibit or restrict any Specified Campus
from, or otherwise materially adversely affect any Specified Campus in, conducting its business
in any jurisdiction in which it is now conducting its business or in which it has proposed to conduct
its business

(b) Each Specified Campus (i) holds all Permits used or necessary in the
conduct of its business or the ownership of its assets, (ii) such Permits are valid and in full force
and effect, (iii) no notice has been received by DCEH or its Subsidiaries alleging the failure to
hold any such Perrnit, (iv) DCEH and its Subsidiaries are in compliance in all material respects
with the terms and conditions of such Permits, and (v) all of such Permits will be available for use
on the same terms by each applicable Specified Campus after each Closing.

2.11 Educational Compliance and Approvals.

(a) DCEH and its Subsidiaries and each Specified Campus are and have been,
since the Compliance Date, and prior to such date to the Knowledge of the AI Parties, in material
compliance with all applicable Educational Laws. DCEH, its Subsidiaries and each Specified
Campus currently hold and, since the Compliance Date, and prior to such date to the Knowledge
of the AI Parties, have held, all necessary Educational Approvals, including approvals required for
each campus, additional location, branch, facility or other location where any Specified Campus
has offered all or any portion of an educational program, and, since the Compliance Date, and prior
to such date to the Knowledge of the AI Parties, have complied with and are in compliance with
the terms and conditions of all such Educational Approvals. Section 2.1 lga)gi) of the Disclosure
Schedule includes a correct and complete list of all Educational Approvals issued to, with respect
to or used by each Specified Campus that are or, since the Compliance Date, and prior to such date
to the Knowledge of the Al Parties, have been in effect. The Al Parties have delivered to Studio
correct and complete copies of all Educational Approvals listed on Section 2.1 l§a)§i) of the
Disclosure Schedule. Each current Educational Approval is in full force and effect, and no
proceeding for the suspension, limitation, revocation, termination or cancellation of any of them
is pending or threatened Except as set forth in Section 2.1 ltan ii j`of the Disclosure Schedule, no

{01283999-1}- 9 ~

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 16 Of 127. Page|D #Z 44

application made to an Educational Agency by DCEH or any of its Subsidiaries, or by any
Specified Campus while under DCEH’s ownership, has been denied. Except as set forth in
Section 2.11ga)giii) of the Disclosure Schedule, none of DCEH, its Subsidiaries, any Specified
Campus or any campus or location thereof, has received any notice from any Educational Agency
that it has been placed on probation or ordered to show cause Why any Educational Approval for
an Specified Campus or any of its educational programs should not be revoked, and none of
DCEH, its Subsidiaries or any Specified Campus has received notice that any current
Educational Approval will not be renewed, or alleging a material violation of any Educational
Law.

(b) Except as set forth in Section 2.11gb) of the Disclosure Schedule, each
Specified Campus and each campus or location thereof, since the Compliance Date, and prior
to such date to the Knowledge of the Al Parties, has met the qualifications to be licensed or
exempt from licensure by the applicable State Educational Agencies, accredited by the
applicable Accrediting Body or Accrediting Bodies, and has been certified by the DOE as an
eligible institution of higher education (or as an eligible additional location thereof) and is a
party to a valid Program Participation Agreement with the DOE. Except as set forth in
Section 2.11gb1 of the Disclosure Schedule, none of DCEH, its Subsidiaries or any Specified
Campus has received any notice of (i) any investigation, review, or audit of the operation of
the Title IV Programs of DCEH or its Subsidiaries with respect to any Specified Campus by
an Educational Agency resulting in the assertion of material violations or (ii) any alleged
violation of any Law or Educational Law related to the Title IV Programs, or of any standard
of any applicable Educational Agency, or of any Educational Law related to maintaining and
retaining in full force and effect any and all Educational Approvals necessary for any
Specified Campus’s existing operations and its Financial Assistance Programs. In addition,
to the Knowledge of the AI Parties no fact or circumstance exists or is reasonably likely to
occur that would result in the termination, revocation, suspension, or failure of DCEH, its
Subsidiaries or any Specified Campus to obtain renewal of any Educational Approval or to
obtain any Educational Consent or the imposition of any material fine, penalty or other
sanction as a result of a material violation of any legal or regulatory requirements relating to
any Educational Approval.

(c) Except as set forth in Section 2.1 lgcl of the Disclosure Schedule, DCEH,
its Subsidiaries and each Specified Campus are and, since the Compliance Date, and prior to
such date to the Knowledge of the AI Parties, have been in material compliance with any and
all Laws and Educational Laws relating to Financial Assistance Programs, including the
program participation, financial responsibility and administrative capability requirements, as
defined by the DOE at 34 C.F.R. §§ 668.14, 668.15-16, and 668.171-175, as applicable, as
well as the student eligibility requirements, as defined by the DOE at 34 C.F.R.§ 668.31-40,
and all other statutory and regulatory provisions related to any Specified Campus’
participation in the Title IV Programs.

(d) Section 211ng of the Disclosure Schedule sets forth the full address of
each Specified Campus and each campus, additional location, branch, facility or other location
where the Specified Campus has offered all or any portion of an educational program. DCEH,
its Subsidiaries and each Specified Campus have obtained all Educational Approvals required

` to operate each additional campus, location, branch or other facility of any Specified Campus

{01283999-1}- 10 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 17 Of 127. Page|D #Z 45

listed in Section 2.1l§d) of the Disclosure Schedule. Each location where Title IV Program
funds are offered or administered and is and since the Compliance Date, and to the Knowledge
of the AI Parties prior to the Compliance Date, has been approved by all applicable
Educational Agencies. Each educational program offered by DCEH, its Subsidiaries or any
Specified Campus for which Title IV Program funds have been provided, since the Compliance
Date, and prior to such date to the Knowledge of the AI Parties, has been and is an “eligible
program” in material compliance with the requirements of 34 C.F.R. §668.8.

(e) Except as set forth in Section 2.11§§1 of the Disclosure Schedule, DCEH,
its Subsidiaries and each Specified Campus since the Compliance Date, and to the Knowledge
of the AI Parties prior to the Compliance Date, have disclosed and timely reported, in
compliance in all material respects with the applicable provisions of 34 C.F.R. Part 6001 (i) the
addition of any new educational programs or locations; and (ii) the proper ownership of each
Specified Campus, including any shifts in ownership or control, including any changes in reported
ownership levels or percentages Except as set forth in Section 2.1 lift of the Disclosure Schedule,
with respect to any location or facility that has closed or at which DCEH, any of its Subsidiaries
or any Specified Campus ceased operating educational programs, DCEH, its Subsidiary or the
Specified Campus, as applicable, complied with all Educational Laws related to the closure or
cessation of instruction at such location or facility, including requirements for teaching out
students from such location or facility.

(f) Except as set forth in Section 211ng of the Disclosure Schedule, DCEH, its
Subsidiaries and each Specified Campus have materially complied with the DOE requirements
that no student receive a disbursement of Title lV Program funds prior to the date for which such
student was eligible for such disbursement

(g) Each Specified Campus eligible and certified to participate in the
Title IV Programs, and DCEH and its Subsidiaries, as applicable, have complied with Title IV
Program requirements, as set forth at 20 U.S.C. § 1094(a)(20) and implemented at 34 C.F.R.
§668.14(b)(22), regarding the payment of a commission, bonus, or other incentive payment
based directly or indirectly on success in securing enrollments or financial aid to any person
or entity engaged in any student recruiting or admission activities or in making decisions
regarding the awarding of Title IV Program funds.

(h) For the fiscal year ended June 30, 2018 and, to the Knowledge of the Al
Parties, for the fiscal year ended June 30, 2017, no Specified Campus received more than ninety
percent of its revenues from the Title IV Programs as calculated under 34 C.F.R. §600.5 as
modified by Section 493 of the Higher Education Opportunity Act of 2008 (Public La 110-315).
Section 2.1lgh) of the Disclosure Schedule contains a correct statement of (i) the percentage of
revenue received by each Specified Campus from the Title IV Programs for the fiscal years ended
June 30, 2017, as reported in their audited Financial Statements for their fiscal year ended June 30,
2017, issued under prior ownership, and (ii) a good faith unaudited estimate of the percentage of
revenue received by each Specified Campus from the Title IV Programs for the fiscal year ended
June 30, 2018, as calculated under 34 C.F.R. § 668.28 as modified by Section 493 of the Higher
Education Opportunity Act of 2008 (Public Law 110-315) and 34 C.F.R. §668.28, as applicable.

{01283999-1}- 11 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 18 Of 127. Page|D #Z 46

(i) DCEH, its Subsidiaries and each Specified Campus are and since the
Compliance Date, and prior to the Compliance date to the Knowledge of the Al Parties, have been
in material compliance with the requirements governing preferred lender relationships, Private
Educational Loans, and codes of conduct as set forth in 20 U.S.C. §1094. To the Knowledge of
DCEH, none of DCEH, any Subsidiary or any Specified Campus has received any written notice
of any investigation by any Educational Agency or other Governmental Authority regarding the
DCEH’s or any School’s student lending practices.

(i) Except as set forth in Section 2.11(]`) of the Disclosure Schedule, none of
DCEH, any Subsidiary or any Specified Campus has provided any educational instruction on
behalf of any other institution or organization of any sort, and no other institution or
organization of any sort has provided any educational instruction on behalf of the Specified
Campus. y

(k) Except as set forth in Section 2.1 lgk) of the Disclosure Schedule, no entity
or organization that has a student lending relationship with DCEH, any of its Subsidiaries or
any Specified Campus and which provides or originates five percent (5%) or more of either
Educational Loans or Private Educational Loans of either DCEH or any Specified Campus
has terminated or otherwise significantly modified or reduced the availability of such loans to
students enrolled in any Specified Campus.

(l) Section 2.11§1)§1) of the Disclosure Schedule also sets forth the good faith
unaudited estimate of the composite score of financial responsibility for DCEH and its
Subsidiaries, on a consolidated basis, as calculated in accordance with 34 C.F.R. §668.172
and 34 C.F.R. Part 668, Subpart L, Appendix A, for the fiscal year ended June 30, 2018.
Except as set forth in Section 2.11§1)§ii) of the Disclosure Schedule, DCEH has complied in all
material respects with the DOE’s financial responsibility requirements in accordance with 34
C.F.R. §668.15 and 668. 171 for the fiscal year ended June 30, 2018, including any compliance
based on the posting of an irrevocable letter of credit in favor of the DOE also set forth in
Section 2.11§k)§ii) of the Disclosure Schedule. Except as set forth in Section 2.1 l§l§§iii) of the
Disclosure Schedule, since the Compliance Date, and to the Knowledge of the Al Parties prior to
the Compliance Date, none of DCEH, any Subsidiary or any Specified Campus has received
written notice of a request by any Educational Agency requiring DCEH, its Subsidiaries or
any Specified Campus to post a letter of credit or other form of surety for any reason, including
any request for a letter of credit based on late refunds pursuant to 34 C.F.R. §668.173 or
pursuant to the requirements of 34 C.F.R. §668.175, or received any request or requirement
that any Specified Campus process its Title IV Program funding under the reimbursement or
heightened cash monitoring procedures, as those procedures are set forth at 34 C.F.R.
§668.162.

(m) Except as set forth in Section 2.1 lgm) of the Disclosure Schedule, DCEH,
its Subsidiaries and each Specified Campus are in compliance in all material respects with all
Educational Agency and DOE requirements and regulations, including the requirements set
forth at 34 C.F.R. §668.22, relating to (i) fair and equitable refunds policy and (ii) the
calculation and timely repayment of federal and nonfederal funds. DCEH, its Subsidiaries
and each Specified Campus, since the Compliance Date, and prior to the Compliance Date to the

{01283999-1}- 12 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 19 Of 127. Page|D #Z 47

Knowledge of the AI Parties, has calculated and paid refunds and calculated dates of
withdrawal and leaves of absence in compliance with all applicable Educational Laws.

(n) Section 2.1 l§n) of the Disclosure Schedule sets forth each Specified
Campus’ official cohort default rates, as calculated and published by the DOE pursuant to 34
C.F.R. § Part 668, Subpart N and 34 C.F.R. § 674.5, or predecessor regulations, for the three
most recently completed federal fiscal years for which such official rates have been published,
together with the most recently issued draft cohort default rate of DCEH and its Subsidiaries.

(o) To the Knowledge of DCEH, there exist no facts or circumstances
attributable to DCEH, any of its Subsidiary or any Specified Campus, or any other Person that
exercises Substantial Control with respect to DCEH, any of its Subsidiaries or any Specified
Campus, that would, individually or in the aggregate, adversely affect the ability of Studio
any of its Subsidiaries, or any Specified Campus to obtain any Pre-Closing Educational
Consent, Post-Closing Educational Consent, or Educational Approval or other consent or
approval that must be obtained in order to continue the operation of the Specified Campus (to
the extent such Specified Campus becomes an Acquired Campus) following the
consummation of the transactions contemplated by this Agreement.

(p) None of DCEH, any of its Subsidiaries, or any Person that exercises
Substantial Control over DCEH, any of its Subsidiary or any Specified Campus, or member
of such person’s family (as the term “family” is defined in 34 C.F.R. §668.174(0)(4)), alone
or together, (i) exercises or exercised Substantial Control over another institution or third-
party servicer (as that term is defined in 34 C.F.R. § 668.2) that owes a liability for a violation
of a Title IV Program requirement or (ii) owes a liability for a Title IV Program violation.

(q) None of DCEH, any of its Subsidiaries or any Specified Campus has
knowingly employed in a capacity that involves the administration of the Title IV, HEA
programs, or the receipt of funds under those programs, any individual who has been
convicted of, or has pled nolo contendere or guilty to, a crime involving the acquisition, use,
or expenditure of federal, state or local government funds, or has been administratively or
judicially determined to have committed fraud or any other material violation of Law
involving federal, state or local government funds.

(r) None of DCEH, any of its Subsidiaries or any Specified Campus while
under DCEH’s ownership has knowingly contracted with an institution or third-party servicer
that has been terminated under Section 432 of the HEA for a reason involving the acquisition,
use, or expenditure of federal, state or local government funds, or that has been
administratively or judicially determined to have committed fraud or any other material
violation of Law involving federal, state or local government hinds

(s) None of DCEH, any of its Subsidiaries or any Specified Campus, nor
any DOE Affiliate of any Specified Campus, nor any Person or DOE Affiliate that has the
power, by contract or ownership interest, to direct or cause the direction of management of
policies of any Specified Campus, has filed for relief in Bankruptcy or had entered against it
an order for relief in Bankruptcy.

{01283999-1}_ 13 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 20 Of 127. Page|D #Z 48

(t) None of DCEH, any of its Subsidiaries or any Specified Campus, nor
DCEH’s, any of its Subsidiaries’ or any Specified Campus’ chief executive officer, president,
chairrnan, chief financial officer, chief operating officer or other executive officer, have pled
guilty to, pled nolo contendere or been found guilty of, a crime involving the acquisition, use
or expenditure of funds under the Title IV Programs or been judicially determined to have
committed fraud involving funds under the Title IV Programs.

(u) None of DCEH, any of its Subsidiaries or any Specified Campus has
contracted with or employed any Person that has been, or whose officers or employees have been,
convicted of, or pled nolo contendere or guilty to, a crime involving the acquisition, use, or
expenditure of funds of any Governrnental Authority or Educational Agency, or administratively
or judicially determined to have committed fraud or any other violation of Law involving finds of
any Governmental»Authority or Educational Agency

(v) Neither DCEH nor any of its Subsidiaries, or any principal (as such term is
defined in 2 C.F.R. Parts 180 and 3485) or affiliate (as such term is defined in 2 C.F.R. Part 180)
of any of the foregoing, is debarred or suspended under 2 C.F.R. Part 180, 2 C.F.R. 3485, 48 C.F.R.
Part 9, or 48 C.F.R. Part 3409, nor does cause exist for such debarment or suspension.

(w) DCEH, its Subsidiaries and each Specified Campus have delivered to
Studio true and complete copies of all material correspondence and documents received from the
DOE or any Educational Agency that relate to (i) any written notice that any Educational Approval
is not in full force and effect or that an event has occurred which constitutes or, with the giving
of notice or the passage of time or both, would be expected to result in revocation of such
Educational Approval; (ii) any written notice that the Specified Campus, location, or campus
thereof, has materially violated or is materially violating any legal requirement, regulation,
rule, standard or requirement related to the Title IV Programs, or any standard or requirement
of the DOE or any other applicable Educational Agency, or any legal requirement, regulation,
rule, standard or requirement related to maintaining and retaining in full force and effect any
Educational Approval; (iii) any audits, program review, or investigations conducted by the
DOE or any other Educational Agency, any site visits conducted by the DOE or any other
Educational Agency that are in the possession or under the control of DCEH or any of its
Subsidiaries or any Specified Campus, or any independent audit reviewing compliance with
the statutory, regulatory or other requirements of the Title IV Programs by the Specified
Campus, any location, or campus thereof; (iv) any written notice of an intent to substantially
limit, show cause, place on probation, suspend, terminate, revoke, cancel, or not renew the
accreditation of the Specified Campus, and location, or campus thereof; (v) any written notice
of an intent to condition the provision of Title IV Program funds to the Specified Campus, or
the continued operation of the education programs offered by the Specified Campus on the
posting of a letter of credit or other surety in favor of the DOE or any other Educational
Agency; (vi) any Written notice of an intent to provisionally certify the eligibility of the
Specified Campus to participate in the Title IV Programs or (vii) the placement or removal of
the Specified Campus, on or from the reimbursement or cash monitoring method of payment
under Title IV Programs. Section 2.1 l(wl of the Disclosure Schedule provides a complete
and correct list of all Compliance Reviews that since the Compliance Date, and prior to such
date to the Knowledge of the AI Parties, have been conducted at the Specified Campuses.

{01283999-1}~ 14 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 21 Of 127. Page|D #Z 49

2.12 Proceedings. Except as set forth in Section 2.12 of the Disclosure Schedule, there
is no Proceeding pending before any Governmental Authority, Educational Agency or arbitrator
or threatened against DCEH or any of its Subsidiaries, or involving any assets or properties of any
of them, at law or in equity, that (a) involves a claim or potential claim of liability in excess of
$25,000, (b) enjoins or seeks to enjoin any activity by DCEH or its Subsidiaries or (c) that could
affect the legality, validity or enforceability of this Agreement or the other Transaction Documents
or prevent the consummation transactions contemplated hereby or thereby. Neither DCEH nor
any of its Subsidiaries is subject to the provisions of any Order applicable to the Specified
Campuses or their respective assets, operations or businesses.

2.13 Taxes. There are no liens for Taxes on any of the assets transferred pursuant to any
Asset Purchase Agreement or with respect to any of the real properties subject to the Assumed
~' Lease Obligations, other than statutory liens for Taxes not yet due or payable.

2. 14 Labor Matters.

(a) Section 2. 14§ aj of the Disclosure Schedule contains a true and complete list
of (i) all employees of the Specified Campuses (collectively, the “Business Employees”), (ii) their
title, (iii) the rate of all current compensation payable to each such employee, including any bonus,
contingent or deferred compensation, (iv) hire date, (v) accrued vacation and paid time-off,
(vi) principal work location, (vii) employment authorization or Work visa status (to the extent
required for employment authorization or verification purposes in the applicable jurisdiction and
permitted by applicable Laws) and (viii) each such Business Employee’s status as being exempt
or nonexempt from the application of state and federal wage and hour Laws. Section 2.14§a1 of
the Disclosure Schedule also identifies each Business Employee who is not fully available to
perform his or her duties as a result of disability or other leave and sets forth the basis of such
leave and the anticipated date of return to full service.

(b) Except as set forth on Section 2.14§b) of the Disclosure Schedule, to the
Knowledge of the Al Parties, neither (i) any Business Employee receiving annual compensation
in excess of $50,000 with respect to the services provided to the AI Parties or any of their
respective Affiliates, nor (ii) any group of Business Employees, has any plans to cease providing
services to the Al Parties or any of their respective Affiliates.

(c) None of the AI Parties nor any of their respective Affiliates is party to, or,
to the Knowledge of the AI Parties, has been party to within the past five (5) years, any collective
bargaining agreement or other relationship with any union or similar collective bargaining
representative There are no ongoing or threatened strikes, work stoppages, walk outs, or other
material labor disputes relating to any Business Employee, and, to the Knowledge of the Al Parties,
no such dispute has occurred in the past five (5) years. To the Knowledge of the Al Parties, there
are no ongoing or threatened union organizing or decertification activities relating to any Business
Employee and no such activities have occurred in the past five (5) years.

(d) Each of the AI Parties and each of their respective Affiliates is in
compliance in all material respects with all applicable Laws, statutes, rules and regulations
respecting employment and employment practices, terms and conditions of employment, wages
and hours, pay equity, discrimination in employment, wrongful discharge, classification, collective

{01283999-1}- 15 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 22 Of 127. Page|D #Z 50

bargaining, fair labor standards, occupational health and safety, personal rights or any other labor
and employment-related matters, in each case, with respect to the Business Employees.

(e) No Business Employee has a principal place of employment outside the
United States or is subject to the labor and employment Laws of any jurisdiction other than the
United States or any state or municipality thereof.

(f) Except as disclosed in Section 2.14gf) of the Disclosure Schedule, in the
three (3) years prior to (and not including) the date hereof, none of the AI Parties nor any of their
respective Affiliates has effectuated (i) a “plant closing” (as defined in the WARN Act or any
similar state, local or foreign Law) affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of any of the Al Parties or any of their

, respective Affiliates,,.or (ii) a “mass layoff’.’ (as defined in the WARN Act, or any similar state,
local or foreign Law) affecting any site of employment or facility of any AI Party or any of their
respective Affiliates.

2.15 Employee Benefit Plans.

(a) Section 2.15§a[ of the Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans in which any of the Business Employees are
participants Each Employee Benefit Plan has been maintained, funded and administered in
accordance with its terms and in compliance with all applicable Laws in all material respects. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of the Code is so
qualified and has received a favorable determination letter from the Internal Revenue Service upon
which it is entitled to rely, and nothing has occurred that could reasonably be expected to adversely
affect the qualified status of any such Employee Benefit Plan. The AI Parties and any of their
respective ERISA Affiliates have complied and are in compliance, in all material respects, With
the requirements of COBRA.

(b) None of the Al Parties or any of their respective ERISA Affiliates
maintains, sponsors, contributes to, has any obligation to contribute to, or has any current or
potential liability or obligation under or with respect to (i) single employer plan or other pension
plan that is subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code,
(ii) any multiemployer plan (within the meaning Section 3(37) of ERISA), (iii) any “multiple
employer plan” (within the meaning of Section 210 of ERISA or Section 413(c) of the Code), or
(iv) any “multiple employer welfare arrangement” (within the meaning of Section 3(40) of
ERISA). No Al Party has any liability or potential liability under ERISA or the Code solely by
reason of being treated as a single employer under Section 414 of the Code with any other Person.
No AI Party has any current or potential liability as a result of its status as an ERISA Affiliate.
Each Employee Benefit Plan that is a “nonqualified deferred compensation plan” (as defined under
Section 409A(d)(1) of the Code) has been operated and administered in compliance with, and is
in documentary compliance with, Section 409A of the Code and the regulations and other official
guidance promulgated thereunder.

(c) No Al Party has any liability or obligation to provide post-retirement or
post-termination medical, health, or life insurance or other welfare type benefits for any Person
other than coverage mandated by Code Section 4980B, Subtitle B of Title I of ERISA or similar

{01283999-1}- 16 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 23 Of 127. Page|D #Z 51

state group health plan continuation Laws. There has been no “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) and no breach of fiduciary duty (as
determined under ERISA) with respect to any Employee Benefit Plan. No Proceeding with respect
to any Employee Benefit Plan (other than routine claims for benefits) is pending or threatened,
and, to the Knowledge of the AI Parties, there is no fact or circumstance that could reasonably be
expected to give rise to any such Proceeding.

(d) Except as set forth in Section 2.15(d1 of the Disclosure Schedule, the
transactions contemplated by this Agreement alone, or in combination with a termination of any
employee, officer, director, stockholder or other service provider of any AI Party or any of their
respective Affiliates (whether current, former or retired) or their beneficiaries, will not cause the
acceleration of vesting in, or payment of, any benefits or compensation under any Employee
Benefit Plan and will not otherwise accelerate or increase any liability or obligation under any
Employee Benefit Plan.

(e) Each AI Party has, for purposes of each Employee Benefit Plan or
otherwise, properly classified those individuals performing services for any of the AI Parties or
any of their respective Affiliates as common law employees, leased employees, independent
contractors or agents. None of the AI Parties nor any of their respective Affiliates has any liability
by reason of an individual who performs or performed services for any of the AI Parties or any of
their Subsidiaries in any capacity being improperly excluded from participating in an Employee
Benefit Plan.

(f) All payments, benefits, contributions and premiums related to each
Employee Benefit Plan, including all wages, salaries, commissions, bonuses, benefits and other
compensation due to or on behalf of any employees or other service providers prior to any Closing
shall have been timely paid or made in full or, to the extent not yet due, properly accrued in
accordance with the terms of the Employee Benefit Plan and all applicable Laws.

(g) No Employee Benefit Plan provides compensation or benefits to any
employee or former employee (or any dependent thereof) which is, or would cause any of the Al
Parties or any of their respective Affiliates to be, subject to the Laws of any jurisdiction outside of
the United States.

(h) With respect to the Employee Benefit Plans, there does not now exist, nor
do any circumstances exist that could reasonably be expected to result in, any liabilities of Studio
or its Affiliates following any Closing under ERISA, the Code or any other applicable Laws.

(i) Section 280G of the Code will not apply to any of the transactions
contemplated by this Agreement.

2.16 lnsurance. Section 2.16 of the Disclosure Schedule contains a description of each
insurance policy maintained by the Seller with respect to each Specified Campus, its employees
and the assets and properties used in the Business. Each such policy is (a) in full force and effect
as of date hereof and will be in full force and effect as of each Closing with respect to such
Specified Campus, and (b) is fully paid as of the date hereof and will be fully paid as of the date
of each Closing with respect to such Specified Campus. The AI Parties are not in default with

{01283999-1}- 17 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 24 Of 127. Page|D #Z 52

respect to their obligations under any insurance policy maintained by them, and the Al Parties have
never been denied insurance coverage. Neither DCEH nor any of its Affiliates have any self-
insurance or co-insurance programs.

2.17 Brokers’ Fees. There is no financial advisor, investment banker, broker, finder,
agent or other Person that has been retained by, or is authorized to act on behalf of, DCEH or its
Subsidiaries that is entitled to any financial advisor’s, investment banking, brokerage, finder’s or
other fee or commission from DCEH or its Subsidiaries in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.

2.18 Transactions with Affiliates.

(a) , Section 2.18 of the Disclosure Schedule sets forth all Contracts,
arrangements or business relationships between DCEH or any of its Subsidiaries, on the one hand,
and its Related Persons, on the other hand. Except as set forth in Section 2.18 of the Disclosure
Schedule, no Related Person owns or has rights in or with respect to any property or right, tangible
or intangible, which is used by DCEH or any of its Subsidiaries,

(b) Neither DCEH nor any of its Subsidiaries has any cause of action or other
claim whatsoever against, or owes any amount to, DCEH and/or any of its Subsidiaries, except for
claims in the ordinary course of business, such as for accrued vacation pay, accrued benefits under
employee benefit plans and similar matters and agreements

(c) Neither DCEH nor any of its Subsidiaries has received any loan, advance
or investment from DCEH and/or any of its Subsidiaries, that has not been repaid in full prior to
the date hereof.

2.19 Intellectual Property Rights.

(a) Section 2.19§a1 of the Disclosure Schedule contains a complete and
accurate list of all of the following that are used or held for use by the AI Parties and their Affiliates
in the conduct of the Business: (i) registered Intellectual Property Rights (including lnternet
domain names), (ii) pending patent applications or other applications for registration of other
Intellectual Property Rights, (iii) all computer software and cloud services (other than
commercially-available, off-the-shelf software with a replacement cost and/or aggregate annual
license and maintenance fees of less than $5,000) that is (A) used only at any particular Specified
Campus, or (B) used only by the Al Parties, (iv) all Shared IT Systems (other than commercially-
available, off-the-shelf software with a replacement cost and/or aggregate annual license and
maintenance fees of less than $5,000), (v) curricula, teaching processes, texts, course materials,
and other Curricular Materials, Curricular Know-How and other documents that are considered
material to the operation of the Business, (vi) social media accounts and domain names,
(vii) material unregistered Marks, (viii) material unregistered copyrights, (ix) databases of
Business Data, including those that hold only data of the Specified Campuses and those that are
Shared IT Systems administered by DCEH which hold both data of the Specified Campuses and
data for other institutions, and (x) any other material Intellectual Property Rights.

(b) The AI Parties and their Affiliates own and possess, free and clear of all
Liens other than Permitted Liens, all right, title and interest in and to, or have the right to use

{01283999-1}- 18 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 25 Of 127. Page|D #Z 53

pursuant to a valid and enforceable written license or service agreement set forth on ~
Section 2.19§b1 of the Disclosure Schedule all lntellectual Property Rights used in, held for use in,
or necessary for the operation of the Business as presently conducted and as presently proposed to
be conducted (the “AI Intellectual Property Rights”), including all lntellectual Property Rights
listed on Section 2.19(a1 of the Disclosure Schedule, provided that the Al Parties and their
Affiliates (other than DCEH) hold only the non-exclusive right to use on a shared service basis the
Shared lT Systems under the administration of those systems by DCEH and do not hold any other
rights with respect to such Shared lT Systems including without limitation any rights concerning
source code or object code. lt is expressly understood and agreed by Studio and its Affiliates that
the Shared IT Systems set forth on Section 2.19§a) of the Disclosure Schedule, as made available
to Studio following the lnitial Non-Core Closing, shall consist of three categories of agreements:
(i) agreements for which Studio shall hold the position of an end user, (ii) agreements for which
Studio shall have administrator rights; and (iii) agreements for Which Studio shall have the right
to request certain reports pursuant to a service level agreement or “SLA” in addition to the
associated Shared IT Services, in each case ((i)-(iii)) consistent with the rights, access permissions
and reports the Al Parties receive on the date of this Agreement (collectively the “Shared IT
System Access Rights”). The foregoing access rights will be provided following the date of this
Agreement and prior to the Last Final Core Closing on a fee basis as set forth in Schedule B to
EXHIBIT A of the Bundled Service Agreement. The Al Parties agree to give written notice to
Studio and its Affiliates no less than 120 days in advance of any expiration date for any of the
agreements related to or comprising the Shared lT Systems or associated Shared IT Services.
Studio and its Affiliates agree that they are responsible for establishing their own replacement
agreement with a vendor of their own choice with the cooperation of the Al Parties to the extent
set forth in Section 5 of the Technology License and Services Agreement (as defined herein). All
of the AI lntellectual Property Rights are valid, subsisting and enforceable, and none of the AI
lntellectual Property Rights have been misused. To the AI Parties’ Knowledge, no loss of any of
the AI lntellectual Property Rights is threatened, pending or reasonably foreseeable The AI
Parties and their Affiliates have taken all commercially reasonable or necessary action to maintain,
protect and enforce the AI Intellectual Property Rights. Following the Last Final Core Closing,
Studio and its Affiliates will own all right, title and interest in and to, or will have a valid and
enforceable written license or rights under a written service agreement to use, the Al Intellectual
Property Rights, provided that, with respect to rights pertaining to the Shared IT Systems or Shared
lT Services, the fee basis upon which Studio shall gain rights of continuing usage of such systems
is set forth in the Technology License and Services Agreement. Commencing on the date hereof
and at all times thereafter Studio and its Affiliates will own all right, title and interest in and to, or
have a valid and enforceable written license or rights under the Technology License and Services
Agreement to use, all of the Intellectual Property Rights used in, held for use in, or necessary for
the conduct of the business of each Acquired Campus that is a party to an Asset Purchase
Agreement for which a Statement of Work has been executed and delivered. The Al Parties
constitute all of the Persons who own or control any right, title or interest in or to any AI
Intellectual Property Rights.

(c) Except as set forth on Section 2.l9gc1 of the Disclosure Schedule, (i) there
are no claims pending or, to the AI Parties’ Knowledge, that have been brought in the last six (6)
years, or threatened, contesting the validity, use, ownership or enforceability of any of the Al
lntelle_ctual Property Rights,` and, to the AI Parties’ Knowledge, there is no reasonable basis for
any such claim, (ii) the AI Intellectual Property Rights, since the Compliance Date, and, to the Al

{01283999-1}- 19 _

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 26 Of 127. Page|D #Z 54

Parties’ Knowledge for five (5) years preceding the Compliance Date, have not infringed,
misappropriated or conflicted with, and the operation of the Business or use of the AI lntellectual
Property Rights does not infringe, misappropriate or conflict with, any lntellectual Property Rights
of other Persons, and neither the AI Parties nor their Affiliates have received any notice regarding
any of the foregoing (including, any demand or offer to license any lntellectual Property Rights
from any other Person), and (iii) to the Knowledge of the Al Parties, no third-party has, and in the
last six (6) years none of the Al Parties or their Affiliates have, alleged that any other Person has,
infringed, misappropriated or conflicted with any of the Al lntellectual Property Rights. The
transactions contemplated by this Agreement shall not impair the right, title or interest of the AI
Parties in or to the AI Intellectual Property Rights, and all of the Al Intellectual Property Rights
will be owned or available for use by Studio and its Affiliates immediately after the applicable
Closing (or pursuant to and upon the execution of the lP Assignment, the License Agreement or
the Technology Licenseand Services Agreement, as applicable) on terms and conditions identical
to those under which the AI Parties and their Affiliates owned or used the Al Intellectual Property
Rights immediately prior to such applicable Closing (or the execution of the IP Assignment, the
License Agreement or the Technology License and Services Agreement, as applicable), provided
that, following each applicable Closing, immediate access to the Shared IT Systems may only be
available during a transitional period in accordance with the terms of the Technology License and
Services Agreement through the existing system connections utilized by AI Parties’ employees at
the applicable Specified Campus, pending the completion of system changes needed to allow direct
access by Studio and its Affiliates, and following such transitional period the Al Parties shall
ensure that Studio and its Affiliates have the ability to use the Shared IT Systems through system
connections as requested by Studio. The AI Intellectual Property Rights are not subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling restricting the use
thereof, provided that certain provisions in the EMC Consent Judgment impose restrictions on the
use that the Al Parties may make of their communication systems in communications with
prospective students.

(d) The computer software, information technology services (including cloud
services), hardware, firmware, networks and related systems owned, licensed, leased, provided or
made available by the Al Parties or their Affiliates pursuant to the Technology License and
Services Agreement and to which Studio and its Affiliates will obtain access as a result of the
Technology License and Services Agreement (collectively, “AI Computer Systems”, which term
includes for the avoidance of doubt the Shared IT Systems and Shared lT Services), are sufficient
for the conduct of the Business as the Business is conducted and as it is proposed to be conducted,
and, in the last twelve (12) months, there have been no material failures, crashes, security breaches
or other adverse events affecting such AI Computer Systems. The Al Parties and their Affiliates
have in effect and will maintain in effect all rights, licenses, permits, and other authorizations
necessary and sufficient to grant the rights, authorizations and licenses under the Technology
License and Services Agreement, and to otherwise perform the Technology License and Services
Agreement, provided that, with respect to AI Computer Systems licensed from third parties, the
AI Parties shall give written notice to Studio and its Affiliates no less than 120 days in advance of
any expiration date for any of the Contracts related to the AI Computer Systems, and Studio and
its Affiliates agree that, with respect to such expiring Contracts, they are responsible for
establishing their own replacement agreement with a vendor of their own choice with the
cooperation of the AI Parties to the extent set forth in Section 5 of the 'l`_echnology License and
Services Agreement, and Studio and its Affiliates shall not have any obligation for payment of

{01283999-1}- 20 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 27 Of 127. Page|D #Z 55

licensing or other fees to any third Person for the exercise of their rights under the Technology
License and Services Agreement, except as expressly provided in the Technology License and
Services Agreement’. The AI Computer Systems constitute all information technology and
computer systems owned, leased or licensed by any of the Al Parties or their Affiliates and which
are used by or for the benefit of the Acquired Campuses in connection with the Business, including
those relating to the transmission, storage, maintenance, organization, presentation, generation,
processing or analysis of all data and information collected, generated, or used in the conduct of
the Business.

(e) The AI Parties have no reason to believe and no facts or circumstances exist,
to suggest that the Al Parties and the Acquired Campuses do not have full right and authority to
transfer to Studio and its Affiliates all Business Data pursuant to the Technology License and
Services Agreement and the Asset Purchase Agreements; or that the execution of this Agreement
and the consummation of the transactions contemplated hereby requires the AI Parties or their
Affiliates to seek any consent from any employee, student, supplier, service provider or other third-
party; the execution of this Agreement and the consummation of the transactions contemplated
hereby will not impose any restrictions upon Studio’s (and its Affiliates’) ability to Process such
Business Data in the manner that the AI Parties and their Affiliates Processed such or similar
Business Data prior to the applicable Closing or the execution of the Technology License and
Services Agreement, as applicable

(f) Except as expressly contemplated by this Agreement or as set forth on
Section 2.19§f1 of the Disclosure Schedule, neither the AI Parties nor their Affiliates are a party
to, or bound by, any written or oral royalty agreements or inbound or outbound license agreements,
or any other agreements (including settlement agreement and agreements containing covenants not
to sue) with respect to any Al Intellectual Property Rights (other than licenses for unmodified,
commercially-available, off-the-shelf software involving a replacement cost and/or aggregate
annual license and maintenance fees of less than $5,000 and confidentiality agreements entered
into in the ordinary course of business).

2.20 Cyber Security and IT.

(a) To the Knowledge of the Al Parties, none of the AI Computer Systems
contain any virus, malware, Trojan horse, worm or other software routines or hardware
components designed or intended to permit unauthorized access to, unauthorized acquisition of, or
disable, erase or otherwise harm software, hardware or data. The Al Parties and their Affiliates
have implemented commonly accepted industry standard processes and procedures to mitigate
against the likelihood of any of the foregoing

(b) Except as set forth on Section 2.20§b) of the Disclosure Schedule, since the
Compliance Date there have not been any actual or alleged Security Incidents or claims or
investigations (including, but not limited to, investigations by regulatory authorities or any data
protection authorities) related to Security Incidents, and there are no facts or circumstances which
could reasonably serve as the basis for any such allegations, investigations, or claims. There are
no data security, information security or other technological vulnerabilities with respect to the Al
Computer Systems, and neither the AI Parties nor any of their Affiliates have been notified by any
third-party (including by “white hat” hackers) of any such vulnerabilities, that (i) are unpatched or

{01283999-1}~ 21 _

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 28 Of 127. Page|D #Z 56

otherwise unresolved and (ii) could (A) adversely impact the operation of the Al Computer
Systems or (B) cause a Security lncident. Neither the AI Parties nor any of their Affiliates have
previously notified, have obligations to notify, or been previously required to notify, any person
of any Security lncident. Neither the Al Parties nor any of their Affiliates have received any notice
of any claims, investigations (including, but not limited to, investigations by regulatory authorities
or any data protection authorities), or alleged violations of Privacy Laws with respect to Personal
lnformation possessed by or otherwise subject to the control of the Al Parties or any of their
Affiliates, and, to the Knowledge of the Al Parties, there are no facts or circumstances which could
form the basis for any such claim.

(c) To Knowledge of the AI Parties, in the past six (6) years, there has been no
failure or breakdown of, unauthorized access to, theft or loss or unauthorized acquisition of, or
unauthorized use of, any AI Computer System that has resulted in a material disruption or material
interruption in the operation of the Business.

(d) The AI Computer Systems are reasonably adequate for the Business and
operations of the Al Parties and their Affiliates as currently conducted and are sufficient in all
material respects for the current needs of the Business and operations of the Acquired Campuses.
The Al Parties and their Affiliates have taken or caused to be taken reasonable precautions
designed to keep all Al Computer Systems (i) free from any material defect, bug, vulnerability,
virus or programming, design or documentation error or corruption or material defect, and
(ii) functional and operating in a reasonable and efficient business manner. The AI Parties and
their Affiliates have fully implemented commercially reasonable incident response, disaster
recovery, and business continuity plans and procedures to cover all AI Computer Systems,
Personal lnformation, and any other information utilized in the Business. None of the AI
Computer Systems have experienced any material failures, breakdowns or continued substandard
performance in the past twelve (12) months that has caused substantial disruption or substantial
interruption in the use thereof or to the Business.

2.21 Privacy and Data.

(a) The Al Parties and their Affiliates have at all times since the Compliance
Date (i) complied in all material respects with all applicable Privacy Laws, regulatory and self-
regulatory guidelines, published interpretations by Governmental Authorities of such Privacy
Laws and guidelines, and all similar consumer protection Laws relating to the Processing of
Personal lnformation that is Processed by or on behalf of the AI Parties or their Affiliates in
connection with the Business; and (ii) complied in all material respects with all of the AI Privacy
Policies, Terms of Use, or similar documents, including (A) any notice to or consent from the
provider of Personal lnformation, and (B) any existing contractual commitment made by the Al
Parties or their Affiliates with respect to such Personal Information. Section 2.2lga) of the
Disclosure Schedule sets forth all voluntary and/or self-regulatory guidelines established by third
parties (other than Privacy Laws or Laws generally) to which the AI Parties or any of their
Affiliates have agreed to abide by concerning the Processing of Personal lnformation in connection
with the Business.

(b) Neither the Al Parties nor any of their Affiliates have received notice of any
claims,‘ investigations, allegations, or been charged with, the violation of Privacy Laws in

{01283999-1}- 22 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 29 Of 127. Page|D #Z 57

connection with the Business. Neither the AI Parties nor any of their Affiliates are under
investigation with respect to any violation of any such Privacy Laws and, to the Knowledge of the
AI Parties, there are no facts or circumstances which could form the basis for any such violation
The AI Parties have no reason to believe and no facts or circumstances exist to suggest that: (i) the
AI Parties and their Affiliates do not have full right and authority to transfer to Studio and its
Affiliates all Personal Information that is in the possession of the Al Parties or their Affiliates and
which is Processed in connection with the Business, for use in the same manner and for the same
purposes as used by the AI Parties and their Affiliates; and (ii) that the execution of this Agreement
and the consummation of the transactions contemplated hereby violates any of the Al Privacy
Policies or contractual commitment made by the AI Parties or their Affiliates nor requires the Al
Parties nor any of their Affiliates to seek any consent from, any employee, customer, supplier,
service provider or other third-party under any AI Privacy Policy or contractual commitment made
by the AI Parties or their»Affiliates. No AI Privacy Policy or contractual commitment made by
the Al Parties or their Affiliates will impose any restrictions upon Studio’s and its Affiliates’ ability
to Process such Personal Information in the same manner that the AI Parties and their Affiliates
have Processed such or similar Personal lnformation prior to the applicable Closing (or the
execution of the Technology License and Services Agreement, as applicable).

(c) The Al Parties and their Affiliates, since the Compliance Date, have
contractually obligated all third-party service providers, outsourcers, or similar processors of
Personal Information collected, held, or controlled by the AI Parties or any of their Affiliates in
connection With the Business to (i) comply with applicable Privacy Laws with respect to Personal
Information, (ii) take reasonable steps to protect and secure Personal Information from
unauthorized access, acquisition, modification, or disclosure, (iii) restrict Processing of Personal
lnformation to those Persons authorized or required under the servicing, outsourcing, processing,
or similar arrangements and (iv) certify or guarantee the return or adequate disposal or destruction
of Personal Information. The AI Parties and their Affiliates, since the Compliance Date, have
taken reasonable measures to ensure that all such third-party service providers, outsourcers, or
similar processors of such Personal Information have complied with their contractual obligations,
including periodically auditing such third-party service providers, outsourcers, processors, or other
users of Personal Inforrnation to ensure compliance

(d) Except for disclosures of information required by Law (including Privacy
Laws), authorized by the provider of Personal Information, or as set forth in Schedule 3.7 to each
Asset Purchase Agreement as a Company Material Contract, neither the AI Parties nor any of their
Affiliates have shared, sold, rented or otherwise made available, and does not share, sell, rent or
otherwise make available, to third parties any Personal Information.

2.22 Adeguate Disclosure. The representations and warranties contained in this
ARTICLE lI, as supplemented by applicable schedules, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the statements and
information contained in this ARTICLE ll not misleading

{01283999-1}- 23 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 30 Of 127. Page|D #Z 58

ARTICLE lll
REPRESENTATION AND WARRANTIES OF STUDIO

Studio hereby represents and warrants to each of the other Parties hereto as follows:

3.1 Organization. Studio is a limited liability company duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its formation Studio has the limited
liability company power to own its properties and to carry on its business as currently being
conducted in all material respects. Studio is duly qualified or licensed to do business and in good
standing as a foreign limited liability company (if applicable) in each jurisdiction in which it
conducts business, except in those jurisdictions where the failure to be so qualified would not
prevent or materially delay the transactions contemplated by the Transaction Documents.

3.2 Authority. Studio has the requisite corporate power and authority to enter into and
deliver this Agreement and to perform its obligations hereunder (including the consummation by
such Party of the transactions contemplated hereby). The execution and delivery by Studio of this
Agreement and the performance by Studio of its obligations under this Agreement (including the
consummation by Studio of the transactions contemplated hereby) have been duly authorized by
all necessary organizational and membership action on the part of Studio, and no other corporate
proceedings on the part of Studio are necessary to authorize the execution or delivery by Studio of
this Agreement or the performance by Studio of its obligations under this Agreement in accordance
with its terms (including the consummation by Studio of the transactions contemplated hereby).
This Agreement has been duly executed and delivered by Studio and, assuming the due
authorization execution and delivery by the other Parties hereto, constitutes the valid and binding
obligations of Studio, enforceable against Studio in accordance with its terms, except as such
enforceability may be subject to (a) the Laws of general application relating to bankruptcy,
insolvency, reorganization moratorium and other similar Laws affecting or relating to creditors’
rights generally and (b) general principles of equity.

3.3 No Conflict. Assuming the receipt or making of the consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings specified in Section 3.4 of the
Disclosure Schedule, the execution and delivery by Studio of this Agreement does not, and the
performance by Studio of its obligations under this Agreement (including the consummation by
Studio of the transactions contemplated hereby) will not, Conflict with (a) any provision of the
certificate of formation of Studio, (b) any Contract or Permit that is material to Studio or any of its
Subsidiaries, taken as a whole, or (c) any Law or Order applicable to Studio or any of its
Subsidiaries or any of their respective properties or assets, except in the case of clauses (b) and (c)
above, for such Conflicts which would not reasonably be expected to be, individually or in the
aggregate, material to Studio and its Subsidiaries, taken as a whole, or the ability of Studio to
consummate the transactions contemplated in this Agreement.

3.4 Governmental Consents. Except as set forth in Section 3.4 of the Disclosure
Schedule, no consent, waiver, approval, order or authorization of, or registration declaration or
filing with, any Governmental Authority is required by or with respect to Studio in connection
with the execution and, delivery by Studio of this Agreement or the performance by Studio of its
obligations under this Agreement (including the consummation by Studio of the transactions
contemplated hereby), except for such consents, waivers, approvals, orders, authorizations, '

{01283999-1}- 24 _

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 31 Of 127. Page|D #Z 59

registrations, declarations and filings which, if not obtained or made, would not reasonably be
expected to be, individually or in the aggregate, material to Studio and its Subsidiaries, taken as a
whole.

3.5 Litigation. No legal action by or against Studio is pending that would affect the
legality, validity or enforceability of this Agreement or the other Transaction Documents or
prevent the consummation transactions contemplated hereby or thereby.

3.6 Sufficiency of Funds. At each Closing, Studio will have sufficient funds available
to (i) pay the consideration payable by Studio (if any) at such Closing and (ii) perform its
obligations with respect to such Closing under the other Transaction Documents.

, 3.7 Brokers’ Fees. There is no financial advisor, investment banker, broker, finder,
agent or other Person that has been retained by or is authorized to act on behalf of Studio or any
of its Affiliates that is entitled to any financial advisor’s, investment banking, brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by this Agreement.

ARTICLE IV
COVENANTS AND AGREEMENTS

4.1 Conduct of Business of Al Parties.

(a) During the Pre-Closing Period, except (x) as expressly permitted or
required by this Agreement, (y) as expressly set forth on Schedule 4.1§a1 or (z) as otherwise
consented to by Studio in writing (which consent shall not be unreasonably withheld, conditioned
or delayed), each Al Party shall (i) operate the Business of the Specified Campuses in the ordinary
course of business, (ii) use its commercially reasonable efforts to keep available the services of the
Specified Campuses present officers and employees (other than in connection with ordinary course
attrition or termination for cause), (iii) maintain compliance with all applicable Regulatory
Agencies’ standards to ensure ongoing authorization and/or approval of all programs and
applicable campus locations required to operate the Specified Campuses and retain eligibility for
funding pursuant to Title IV of the HEA, and any other material funding source such as the
Veterans Administration and the U.S. Department of Defense, (iv) use its commercially reasonable
efforts to preserve the Specified Campuses’ beneficial relationships with customers, students,
instructors, suppliers, distributors, licensors, licensees and others having such business dealings
with it and (v) maintain existing policies of insurance set forth in Section 2.16 of the Disclosure
Schedule and timely pay all premiums with respect thereto.

(b) During the Pre-Closing Period, except (x) as expressly permitted or
required by this Agreement, (y) as expressly set forth on Schedule 4.1§b) or (z) as otherwise
consented to by Studio in writing (which consent shall not be unreasonably withheld, conditioned
or delayed), none of the Al Parties shall with respect to, or in a manner that could affect the
Specified Campuses and items set forth in clauses (i)-(xxix) below with respect to the Specified
Campuses, their operations or businesses or any assets or properties (tangible or intangible) owned
or used by any Specified Campus or the Business:

(i) (A) sell, license (other than non-exclusive licenses of Technology in \
the ordinary course of business), abandon or assign or convey to any Person, or otherwise dispose

{01283999-1}~ 25 _

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 32 Of 127. Page|D #Z 60

of, any ownership of or any other right in any Company Intellectual Property or Al lntellectual
Property Right, or (B) enter into any Contract with respect to the development of any Technology
with any other Person other than in the ordinary course of business;

(ii) (A) enter into any Company Material Contract, or (B) amend any
such Contract or any Company Material Contract (including in connection with obtaining any
consent in connection with this Agreement);

(iii) declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any capital stock or equity interests
of such Person;

(iv) split, combine, reclassify, amend the terms of, encumber any capital
stock or equity securities of such Person or issue any other securities in respect of, in lieu of or in
substitution for shares of capital stock or equity securities of such Person;

(v) issue, grant, deliver or sell, pledge, dispose of or purchase, redeem
or otherwise acquire, any shares of capital stock or other equity securities of DCEH or any of its
Subsidiaries or any phantom equity or stock appreciation rights or securities convertible into such
shares, equity securities or subscriptions, rights, warrants or options to acquire any such shares,
equity securities, convertible securities, phantom equity or stock appreciation rights;

(vi) amend or otherwise modify any of its Governing Documents;

(vii) acquire any Person or other business enterprise, business line,
division or any material portion of the assets thereof (whether by merger, consolidation sale of
stock, sale of assets or otherwise);

(viii) make any capital contributions to any Person or make any donation
or gift to any Person;

(ix) with respect to matters not addressed in clause (i) above, sell, lease,
sublease, license, sublicense, convey or otherwise dispose of material assets, properties or rights
of such Person other than in the ordinary course of business;

(x) with respect to matters not addressed in clause (vii) above, merge or
consolidate with or into any other Person or adopt a plan of complete or partial liquidation
dissolution restructuring, recapitalization or other reorganization

(xi) incur, guarantee or assume any Indebtedness;

(xii) grant any loans to any Person or purchase debt securities of any
Person;

(xiii) forgive, cancel or compromise any material lndebtedness or claim
or waive, release or assign any right of material value, including under any Company Material
Contract;

{01283999-1}_ 26 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 33 Of 127. Page|D #Z 61

(xiv) except (x) as required in accordance with the terms of any Employee
Benefit Plan in effect as of the date of this Agreement or (y) as required by applicable Law,
(A) adopt, amend or terminate any Employee Benefit Plan (including any underlying agreements),
except as required to maintain the qualified status of such Employee Benefit Plan or (B) pay,
announce, promise or grant, whether orally or in writing, any increase in or establishment of (as
applicable) any wages, base pay, fees, salaries, compensation bonuses, incentives, deferred
compensation pensions, severance or termination payments, retirement, profit sharing, fringe
benefits, equity or equity-linked awards, employee benefit plans, or any other form of
compensation or benefits payable to any Business Employee;

(xv) (A) hire any new employee having total compensation including
any bonus potential in addition to base salary, in excess of $ l 00,000 in the aggregate, (B) terminate
any Business Employee, other than pursuant to Section 4.13 of this Agreement or (C) implement
any employee layoffs that would reasonably be expected to implicate the WARN Act or any
similar or related Law;

(xvi) enter into any collective bargaining agreement or other agreement
with a labor union works council or similar organization covering any Business Employee;

(xvii) transfer internally, or otherwise alter the designation duties or
responsibilities, of any employee of any Business Employee;

(xviii) except as required by GAAP, change any accounting principles or
practices or revalue any of its assets (whether tangible or intangible), including writing up, down
or off the value of any material asset;

(xix) (A) make, revoke or change any material election in respect of
Taxes, (B) adopt or change any accounting period or accounting method in respect of Taxes,
(C) file any amended Tax Return (D) enter into any closing agreement, settle, compromise, or fail
to contest any claim or assessment in respect of Taxes, (E) surrender or abandon any right to claim
a refund of Taxes, (F) consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes, (G) take any action or omit any action related to the filing
of any Tax Return or the payment of any Tax if such action (or failure to act) would reasonably be
expected to have the effect of increasing the present or future Tax liability or decreasing any
present or future Tax asset of DCEH or any of its Subsidiaries or (H) cease to be exempt from
federal tax pursuant to Section 501(c)(3) of the Code;

(xx) enter into any transaction Contract or arrangement, or modify,
amend or terminate any transaction Contract or arrangement with any of its current or former
directors, officers, employees or Affiliates (or any directors, officers or employees of any such
Affiliate) or any other Related Person;

(xxi) mortgage, pledge or subject to any Lien other than Permitted Liens,
any of its material assets or leased real property;

(xxii) make any material changes in the manner in which such Person
markets its products or services (including making any material change in the manner in which it
extends discounts, credits or scholarships to students or other customers); provided that, for

{01283999-1}- 27 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 34 Of 127. Page|D #Z 62

avoidance of doubt, it shall be permissible for each AI Party to honor any Teach-Out Tuition
Discounts;

(xxiii) make any material changes to its policies with respect to the
payment of accounts payable or accrued expenses or the collection of accounts receivable,
including any acceleration deferral or collection thereof, as applicable, or make any material
change in its cash management practices or in the accounting methods, principles or practices used
by the AI Parties, except as required by GAAP;

(xxiv) permit any Change of Control of any AI Party;
(xxv) commence or permit to continue any Bankruptcy;

(xxvi) fail to materially comply with all applicable Educational Laws,
including the submissions of all applicable responses due to such agencies, and full compliance
with all applicable regulations, standards and reporting requirements, as required by all applicable
Regulatory Agencies;

(xxvii) make any material change that requires any Educational Approvals
or Educational Consents without first notifying Studio, and any such agreed-upon change will not
be initiated unless and until all required Educational Approvals and Educational Consents have
been issued to the Specified Campus;

(xxviii) commence or settle any material Proceeding, except in the ordinary
course of business; or

(xxix) agree to take any of the actions described in clauses (i) through

(xxviii) of this Section 4.l(b1.

Studio acknowledges and agrees that (x) nothing contained in this Agreement shall give Studio,
directly or indirectly, the right to control or direct the operations of DCEH or its Subsidiaries
during the Pre-Closing Period, and (y) during the Pre-Closing Period, DCEH shall exercise,
consistent with the terms and conditions of this Agreement, complete control and supervision over
their respective operations.

4.2 Exclusivitv; No Solicitation. During the Pre-Closing Period, none of DCEH or its
Subsidiaries shall, nor shall they authorize or permit any of their respective Representatives to,
directly or indirectly, (a) solicit, initiate or induce the making, submission or announcement of, or
knowingly encourage, facilitate or assist, an Acquisition Proposal, (b) furnish to any Person (other
than Studio or any designees of Studio) any non-public information relating to DCEH or any of its
Subsidiaries, or afford to any Person (other than Studio or any of its Representatives) access to the
Business, properties, assets, books, records or other non-public information or to any personnel,
of DCEH or any of its Subsidiaries, in any such case with the intent to induce the making,
submission or announcement of, or the intent to encourage, facilitate or assist, an Acquisition
Proposal or any inquiries that would reasonably be expected to lead to an Acquisition Proposal,
(c) participate or engage in discussions or negotiations with any Person with respect to an
Acquisition Proposal, or (d) enter into any Contract relating to an Acquisition‘Proposal. To the
extent permitted by applicable Law or confidentiality obligations (none of which that would limit

{01283999-1}- 28 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 35 Of 127. Page|D #Z 63

the following actions shall be created or entered into by DCEH during the Pre-Closing Period),
DCEH shall promptly notify Studio if any Representative of DCEH or any of its Affiliates receives
or becomes aware of any receipt by such Persons of (i) any Acquisition Proposal, (ii) any request
for information that would reasonably be expected to lead to an Acquisition Proposal, or (iii) any
inquiry with respect to, or which would reasonably be expected to lead to, any Acquisition
Proposal, which shall include the terms and conditions of such Acquisition Proposal, request or
inquiry, and the identity of the Person or group making any such Acquisition Proposal, request or
inquiry. lmmediately following the execution of this Agreement, the AI Parties shall, and shall
cause each of their respective Subsidiaries, and shall direct their respective Affiliates and
Representatives to, terminate any existing discussions or negotiations with any Persons, other than
Studio (and its respective Affiliates and Representatives), concerning any Acquisition Proposal
and request the return or destruction of any confidential or proprietary information regarding any
of DCEH and its Subsidiaries previously made available to any Persons, other than Studio (and its
Affiliates and Representatives), in connection with such discussions or negotiations During the
Pre-Closing Period, each of DCEH and its Subsidiaries will promptly (and in any event within two
(2) Business Days of receipt thereof) provide Studio With a copy of any written communication or
a reasonably detailed summary of any verbal communication received by such Person from any
other Person (other than Studio) that constitutes an Acquisition Proposal.

4.3 Access to Information. During the Pre-Closing Period, the DCEH and its
Subsidiaries shall afford Studio and its Representatives reasonable access during normal business
hours, upon reasonable advance notice, to the properties, books and records, senior management
and other Representatives of DCEH and its Subsidiaries related to the Specified Campuses, the
Core Services, the Transition Services or any assets or properties used by the Specified Campuses,
liabilities of the Specified Campuses, or employees who provide services to the Specified
Campuses or students taking classes at the Specified Campuses; provided,7 however, that DCEH
may restrict or otherwise prohibit access to any portion of any documents or information to the
extent that (a) any applicable Law requires DCEH to restrict or otherwise prohibit access to such
documents or information (b) access to such documents or information would give rise to a
material risk of waiving any attorney-client privilege, work product doctrine or other privilege
applicable to such documents or information or (c) access to a Contract to which DCEH or any of
its Subsidiaries is a party or otherwise bound would violate or cause a default under, or give a
third-party the right terminate or accelerate the rights under, such Contract; provided, further that
DCEH and its Subsidiaries shall use reasonable efforts to cooperate with Studio to reach an
acceptable solution to make such documents and information available in full. In the event that
DCEH and its Subsidiaries do not provide access or information in reliance on the preceding
sentence, DCEH and its Subsidiaries shall use their reasonable best efforts to communicate the
applicable information to Person requesting access thereto in a way that would not violate the
applicable Law, Contract or obligation or to waive such a privilege. Any investigation conducted
pursuant to the access contemplated by this Section 4.3 shall be conducted during normal business
hours in a manner that does not unreasonably interfere with the conduct of the business of DCEH
and its Subsidiaries.

4.4 Deliverv of Financial Statements. DCEH shall deliver to Studio, for each month
ending during the Pre-Closing Period, unaudited consolidated balance sheets and related
statements of income of DCEH and its Subsidiaries for such month in form consistent with past
practice, no later than thirty (3 0) days after the end of such month.

{01283999-1}- 29 ~

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 36 Of 127. Page|D #Z 64

4.5 Public Disclosure. The Parties agree that no Al Party shall, and each AI Party shall
cause its Affiliates and Representatives not to, make any press release or public announcement
regarding the subject matter of this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby without advance approval thereof by Studio, except
as may be required by applicable Law. lf any such press release or public announcement is
required by applicable Law to be made by any Al Party, prior to making such announcements,
such Al Party will deliver a draft of such announcement to Studio and shall give Studio a
reasonable opportunity to comment thereon and will consider such comments in good faith. The
Parties agree that the provisions of this Section 4.5 shall survive the Last Final Core Closing and
shall not (a) restrict any Affiliate of any Party hereto which is a private equity or other investment
fund from disclosing the transactions contemplated by this Agreement to its current or prospective
investors or in providing general information about the subject matter of this Agreement in
connection with its fund raising, marketing, informational or reporting activities or (b) restrict any
Party from enforcing its rights under this Agreement or defending any claims in connection
herewith.

4.6 Reasonable Best Efforts.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of Studio and the AI Parties shall use its reasonable best efforts to take, or cause to be taken
all actions, and to do, or cause to be done, and to assist and cooperate with such other Parties in
doing, all things reasonably necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement and the other Transaction Documents, including using reasonable
best efforts to: (i) cause the conditions to the Closings set forth in ARTICLE V and ARTICLE ll
of the Asset Purchase Agreement to be satisfied; (ii) obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental Authorities and make
all necessary registrations, declarations and filings with Governmental Authorities, that are
necessary to consummate the transactions contemplated by this Agreement; (iii) obtain all
necessary or appropriate consents, waivers and approvals under any Company Material Contracts
in connection with this Agreement and the consummation of the transactions contemplated hereby
so as to maintain and preserve the benefits under such Company Material Contracts following the
consummation of the transactions contemplated by this Agreement; and (iv) obtain all necessary
or appropriate consents, waivers and approvals from the Federal Receiver and any other applicable
Governmental Authorities in connection with any receivership proceeding involving any of the Al
Parties or any of the Specified Campuses (the “Receivership”). In addition to the foregoing,
neither Studio nor any AI Party shall take any action or fail to take any action that is intended to
have the effect of preventing, impairing, delaying or otherwise adversely affecting the
consummation of each Closing contemplated hereunder or the ability of such Party to fully perform
its obligations under this Agreement or the other Transaction Documents. Notwithstanding
anything to the contrary herein Studio shall not be required to pay any consent or other similar
fee, “profit sharing” or other similar payment or other consideration (including increased rent or
other similar payments or any amendments, supplements or other modifications to (or waivers of)
the existing terms of any Contract) to obtain the consent, waiver or approval of any Person under
any Contract. Notwithstanding the foregoing, (x) all fees required in connection with all
applications, registrations, declarations and filings with Governmental Authorities, including the
cost of a closing balance sheet audit required by the DOE for any Final Core Closing, in each case,

{01283999-1}- 30 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 37 Of 127. Page|D #Z 65

solely in connection with a Final Core Closing which is deemed a Change of Control under
applicable Educational Law, shall be paid by Studio and all other such fees (including in
connection with the Reorganization) shall be borne by the AI Parties and (y) any legal fees of a
landlord which such landlord requires be paid by the tenant in connection With any assignment of
a lease for Specified Campus which is the subject of the lnitial Non-Core Closing or a Subsequent
Non-Core Closing shall be the responsibility of Studio.

(b) The AI Parties and Studio shall jointly develop, and the Al Parties shall
consult and cooperate in all respects with Studio, and consider in good faith the views of Studio,
in connection with the form and content of any filings, analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals made or submitted by or on behalf of any
Al Party hereto in connection with proceedings under or relating to the Receivership prior to their
submission The Al Parties shall (i) promptly notify Studio of any communication inquiry or»
investigation received from, or given by them to, any Federal Receiver Party and, subject to
applicable Law, permit Studio to review in advance any proposed communication to any Federal
Receiver Party and incorporate Studio’s reasonable comments, (ii) not agree to participate in any
meeting or discussion with any Federal Receiver Party in respect of any filing, investigation or
inquiry concerning this Agreement, the Transaction Documents, the transactions contemplated
hereby or by the other Transaction Documents or the Receivership with respect to the Specified
Campuses unless, to the extent reasonably practicable, it consults with Studio in advance and, to
the extent permitted by such Federal Receiver Party, gives Studio the opportunity to attend and
participate therein and (iii) promptly furnish Studio with copies of all correspondence, filings and
written communications between them and their Affiliates and their respective Representatives,
on one hand, and any such Federal Receiver Party on the other hand, with respect to this
Agreement, the Transaction Documents, the transactions contemplated hereby or by the other
Transaction Documents or the Receivership with respect to the Specified Campuses in order for
Studio to meaningfully consult and participate in accordance with the preceding clauses(i) and (ii);
provided that materials furnished pursuant to this Section 4.6§b1 may be redacted as necessary
solely with respect to matters that are not related to, or that could not affect, the Specified
Campuses.

4.7 Educational Approvals Without limiting the generality of Section 4.6:

(a) Each Al Party will submit the Framework Agreement, the Bundled Service
Agreement, and the Asset Purchase Agreement to all relevant Regulatory Agencies for their
review, and, to the extent possible, will secure assurances from said Regulatory Agencies that the
proposed services to be offered and Non-Core Assets to be purchased will not violate any
Regulatory Agency statute, regulation or standard, nor will the proposed structure trigger a change
of ownership or control for which Regulatory Approval would be required.

(b) Each of Studio and each AI Party will cooperate with each other to give any
notices to, and to make any filings with, any Educational Agencies which are necessary to
consummate the transactions contemplated, including obtaining the Pre-Closing Educational
Consents set forth in Schedule 4.7§ b 1. Without limiting the generality of the foregoing, Studio and
each AI Party shall cooperate on the prompt delivery to the DOE of the pre-acquisition review
applications for the Acquired Campuses in order to obtain the Pre-Acquisition Review Response.
Each Al Party shall respond to any requests from the DOE and any other Educational Agency for

{01283999~1}- 31 _

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 38 Of 127. Page|D #Z 66

additional financial or other information that may be required to obtain any Educational Consent,
whether during or following the Pre-Closing Period.

(c) During the Pre~Closing Period, none of the AI Parties nor any of their
Affiliates nor any of their respective Representatives or advisors shall contact, communicate with,
submit any documentation to, or make any filing with, any Educational Agency with specific
regard to and identifying any of the transactions contemplated by this Agreement or the other
Transaction Documents, without the prior consent of Studio, such consent not to be unreasonably
withheld, conditioned or delayed. Studio shall have the right, in a reasonable and timely manner,
to participate in all such contacts and communications and to review, comment upon and approve
any information regarding the Al Parties, their Affiliates, or the transactions contemplated by this
Agreement and the other Transaction Documents that is included in any such documentation or
filing.

(d) Notwithstanding anything to the contrary in this Agreement, after the Final
Core Closing with respect to an Acquired Campus, the Parties will work collaboratively to obtain
a TPPPA and PPPA from the DOE for such Acquired Campus and for obtaining all Post-Closing
Educational Consents. The AI Parties shall cooperate in providing information necessary for such
filings as is reasonably and customarily requested. The AI Parties or their respective counsel and
Representatives shall cooperate with Studio, as reasonably requested by Studio, in obtaining any
TPPPA or PPPA from the DOE for each Acquired Campus, and any Post-Closing Educational
Consents set forth in Schedule 4.7( d) required to be obtained from and after the Final Core Closing
Date with respect to such Acquired Campus. Without limiting the foregoing, Studio and their
Affiliates shall be solely responsible for obtaining and submitting to the DOE any letter(s) of credit
required by the DOE after the Closing as a condition of issuing a TPPPA or PPPA to any Acquired
Campus; provided, that such letter or letters of credit do not constitute a material impediment as
such term is referred to in the definition of Pre-Acquisition Review Response.

4.8 Notification of Certain Matters.

(a) During the Pre-Closing Period, each of the AI Parties shall give prompt
notice to Studio upon becoming aware that any representation or warranty made by it in this
Agreement has become untrue or inaccurate, or of any failure of such AI Party to perform or
comply with or satisfy any covenant or agreement to be performed or complied with by it under
this Agreement, in any such case if and only to the extent that such untruth or inaccuracy, or such
failure, would cause any of the conditions to the Closing Transactions set forth in Section 5.2ga)
or Section 5.2(b) to not be satisfied at such time.

(b) During the Pre-Closing Period, Studio shall give prompt notice to the
DCEH upon becoming aware that any representation or warranty made by Studio in this
Agreement has become untrue or inaccurate, or of any failure of Studio to perform or comply with
any covenant or agreement to be performed or complied with by it under this Agreement, in any
such case if and only to the extent that such untruth or inaccuracy, or such failure, would cause
any of the conditions to the Closing Transactions set forth in Section 5.3(a) or Section 5.3(b) to
not be satisfied at such time.

{01283999-1}- 32 ~

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 39 Of 127. Page|D #Z 67

4.9 Restrictive Covenants.

(a) Each AI Party acknowledges that during such AI Parties’ ownership,
directly or indirectly, of the Specified Campuses, such Al Party has become familiar with the
Specified Campuses trade secrets and with other Confidential Information concerning the
Specified Campuses. Therefore, and in further consideration of the compensation to be paid to the
AI Parties hereunder, each AI Party agrees to the covenants set forth in this Section 4.9 and
acknowledges that (i) the covenants set forth in this Section 4.9 are reasonably limited in time and
in all other respects, (ii) the covenants set forth in this Section 4.9 are reasonably necessary for the
protection of Studio and its Affiliates, (iii) Studio and its Affiliates would not have entered into
this Agreement or the other Transaction Documents to which such Persons are party but for the Al
Parties’ agreement to the restrictions set forth in this Section 4.9 and (iv) the covenants set forth
in this Section 4.9 have been made in order to induce Studio and its Affiliates to enter into this
Agreement and the other Transaction Documents.

(b) During the Pre-Closing Period and for a period of five (5) years from and
after the end of the Pre-Closing Period (the “Restricted Period”), no Al Party shall, directly or
indirectly, own operate, lease, manage, control, engage in invest in, permit its name to be used
by, act as consultant or advisor to, render services for (alone or in association with any person
firm, corporate or other business organization), provide financing to or otherwise assist in any
manner any Person in any business that competes with the Businesses of the Specified Campuses,
including any Competitive Program (as defined herein), in each case, anywhere within fifty (50)
miles of each Specified Campus (the “Restricted Area”); provided, however, that nothing herein
shall prohibit any AI Party from (i) being a passive, beneficial owner of less than two percent (2%)
of the outstanding stock of any publicly-traded corporation (ii) taking any action with respect to
a Specified Campus during the Pre-Closing Period Which is expressly contemplated by this
Agreement or the Bundled Services Agreement with respect to such Specified Campus (solely to
the extent permitted and contemplated by this Agreement and such Bundled Service Agreement);
(iii) engaging in a Teach-Out in accordance with applicable Law of any campus that is not a
Specified Campus; or (iv) taking any action or offering a postsecondary course, program,
certificate or degree or other offering currently conducted or offered by Ai Online, Ai Pittsburgh,
Argosy University (other than the California Campuses) or South University (each as defined in
ANNEX 2 collectively, the “Excluded lnstitutions”); provided that in no event shall any Argosy
University campus or any other institution operating under any Permit of Argosy University offer
any Competitive Programs within the Restricted Area, but, for avoidance of doubt the offering of
online programs which are similar to Competitive Programs shall not be deemed to be a violation
of this Section 4.9§ b) regardless of where the facilities of the offering Person are located; provided
further, that the AI Parties shall use their reasonable best efforts to take all necessary actions,
including obtaining all required regulatory approvals, to cause Ai Online and Ai Pittsburgh to
change their names and remove all references to the “Ai” or “Arts lnstitute” Marks within one year
from the date of this Agreement and assuming that the AI Parties have complied with their
obligations hereunder, Studio will grant the Al Parties such additional time as may be reasonably
required to complete the foregoing process. Studio further agrees that, if any of the Excluded
Institutions is hereafter acquired by a Person which owns a postsecondary institution or
organization that offers a Competitive Program at a location within the Restricted Area, such
acquired Excluded Institution shall not be deemed to be in violation of this Section 4.9§ b) merely
by reason of its new ownership. ` `

 

{01283999~1}- 33 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 40 Of 127. Page|D #Z 68

(c) During the Restricted Period, no Al Party shall, directly or indirectly:
(i) induce or attempt to induce any employee of Studio and its Affiliates (including any Transferred
Employee) to leave the employ of Studio or its Affiliates, or in any way interfere with the
relationship between Studio or any of its Affiliates and any employee thereof (including any
Transferred Employee); provided that the foregoing shall not prevent the AI Parties from placing
general employment advertising prepared without the use of any Confidential Information and not
specifically targeting employees of Studio or any of its Affiliates; (ii) hire any person who was a
Business Employee or an employee of Studio or any of its Affiliates unless such person is no
longer employed by Studio or any of its Affiliates and such person was not solicited by any Al
Party other than a general employment advertising prepared without the use of any Confidential
Inforrnation and not specifically targeting employees of Studio or any of its Affiliates; (iii) induce,
or attempt to induce, any student, customer, supplier, licensee, licensor, franchisee or other
business relation of the Business to cease doing business with Studio or its'Affiliates; or (iv) in '
any way interfere with the relationship between any such student, customer, supplier, licensee,
licensor, franchisee or business relation of Studio and its Affiliates (including making any negative
statements or communications about Studio or any of its Affiliates or their products, campuses,
degrees or services).

(d) During the Restricted Period, each Al Party shall (and shall cause each of
their Affiliates and Representatives to) treat and hold as confidential and not disclose to any third-
party the Confidential lnformation refrain from using any of the Confidential Information except
in connection with undertaking the activities set forth in clauses (ii) and (iii) of Section 4.9(b1, and
deliver promptly to Studio or destroy, at the request and option of Studio, all tangible embodiments
(and all copies) of the Confidential Information which are in such AI Party’s or any of such Al
Party’s Affiliates’ or Representatives’ possession or control (provided that, to the extent required
by applicable Law, such Al Party’s or any of such Al Party’s Affiliates or Representatives may
keep copies of such Confidential Inforrnation; provided, however, that such copies will remain
subject to the provisions hereof for so long as they are retained). ln the event that any AI Party (or
any Affiliate or Representative of an AI Party) is requested or required (by oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar process) to disclose any Confidential Information such AI Party shall notify
Studio promptly in writing of the request or requirement so that Studio may seek an appropriate
protective order or waive compliance with the provisions of this Section 4.9§ d). If, in the absence
of a protective order or the receipt of a waiver hereunder, the applicable AI Party (or Affiliate or
Representative thereof) is, in the written opinion of such AI Party’s outside counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for contempt, such Al
Party (or the applicable Affiliate or Representative thereof) may disclose the Confidential
Information to such tribunal; provided, however, that such Al Party (or the applicable Affiliate or
Representative thereof) shall (i) use commercially reasonable efforts to obtain a protective order
or other assurance that confidential treatment will be accorded to such portion of the Confidential
lnformation required to be disclosed and (ii) disclose only such portion of the Confidential
Inforrnation as is strictly required by Law.

(e) The Parties hereto agree that Studio and each of its Affiliates, successors
and assigns would suffer irreparable harm from a breach of this Section 4.9 by an Al Party and
that money damages would not be an adequate remedy for any such breach. Therefore, in the
event a breach or threatened breach of this Section 4.9, Studio and each of its Affiliates or their

{01283999-1}- 34 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 41 Of 127. Page|D #Z 69

respective successors and assigns, in addition and supplementary to other rights and remedies
existing in their favor, shall be entitled to specific performance and/or injunctive or other equitable
relief from an arbitrator or court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions hereof (without posting a bond or other security and at the expense of
such AI Party, including reasonable attorneys’ fees and expenses).

(f) lf the final judgment of an arbitrator or court of competent jurisdiction
declares any term or provision of this Section 4.9 to be invalid or unenforceable, the Parties hereto
agree that the court making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration or area of the term or provision to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the invalid or unenforceable
term or provision and this Agreement shall be enforceable as so modified to cover the maximum,
duration scope or area permitted by Law. In addition in the event of an alleged breach or violation
of this Section 4.9 by any Seller, the period described in clauses (a), (b) and (d) above shall be
tolled until such breach or violation has been duly cured.

4. 10 DCEH Reorganization The Al Parties shall use their best efforts and take all action
necessary to consummate the transactions set forth on Schedule 4.10 as soon as reasonably
practicable (the “Reorganization”) and shall not take any actions in connection with the
Reorganization that would prevent, adversely affect or frustrate the consummation of the
transactions contemplated by the Transaction Documents by any Party; provided that
Schedule 4.10 may be updated by DCEH after the date hereof from time to time with the consent
of Studio, in its sole discretion Any Person who directly or indirectly takes ownership of, or any
interest in any Specified Campus or any of its assets or properties in connection with the
transactions contemplated by this Section 4.10 shall be deemed an AI Party and shall promptly
execute and deliver to Studio a joinder to this Agreement as an AI Party. Promptly after execution
of this Agreement, the Al Parties shall deliver to Studio a detailed memorandum setting forth the
steps and plan to effectuate the Reorganization which shall be in form and substance satisfactory
to Studio (the “Reorganization Plan”).

4.11 Nomination of Studio Representatives to AI Parties’ Boards. The Al Parties shall
cause each individual nominated by Studio as an independent member of the Board of Managers
(the “Studio Board Nominees”), to be considered for possible appointment to each Board and
Board Committee of the AI Parties, subject to and in accordance with the procedures of the relevant
Al Governing Documents; provided that none of the AI Parties shall have any obligation to elect
any Studio Board Nominee to any Board or Board Committee where the election of such Studio
Board Nominee might cause a Change of Control under applicable Educational Law and for which
consent of the applicable Educational Agency would be required. In addition DCEH and the Al
Parties shall agree to allow Studio to designate, at its sole discretion a non-independent, non-
voting board observer to attend each meeting of the Board and Board Committee, including special
and/or emergency meetings as defined by the relevant Governing Documents of the Al Parties.

4.12 Offers of Emp_loyment. At any time on or following the date hereof, Studio may,
in its sole discretion cause one of its Subsidiaries to offer employment to any Business Employee
set forth in Schedule 4.12 (each such employee a “Studio Offeree”); provided that it is understood
and agreed that Studio is not obligated `to offer employment to any Business Employee and any

{01283999-1}~ 35 ~

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 42 Of 127. Page|D #Z 70

such offers of employment shall be on terms (including compensation and benefit terms)
satisfactory to Studio and its Affiliates, in their sole discretion The Al Parties shall or shall cause
their Affiliates to, terminate the employment of each Transferred Employee; provided that in
connection with any such termination the AI Parties shall comply with all applicable Laws,
including the WARN Act and the Al Parties and their Affiliates shall be solely responsible for the
payment of any amounts due to such Transferred Employees, including as a result of any unpaid
wages or bonus or other amounts owed by DCEH and the AI Parties and any of their respective
Subsidiaries to such Transferred Employees, but Studio agrees that Transferred Employees shall
be allowed to transfer and use at Studio any AI accrued and unused vacation or personal time off
days, subject to their work schedule and with authorization from their immediate Studio
supervisor. Any employee of DCEH or the Al Parties or any of their respective Subsidiaries who
(i) accepts such offer of employment, (ii) signs, and does not repudiate, such new employee
documentation required by Studio,y which may include an offer letter or employment agreement,
confidentiality and restrictive agreement, and (iii) meets Studio’s other requirements for new
employees, including background checks, shall be a “Transferred Employee.” Notwithstanding
the foregoing, (a) in no event shall Studio or any of its Affiliates assume the obligations and
liabilities of DCEH or the AI Parties or any of their respective Subsidiaries with respect to any
accrued and unpaid payroll, severance, bonus, or any other compensation or benefit for any
Transferred Employee; and (b) nothing in this Agreement or any other Transaction Document shall
limit the ability of Studio and its Affiliates to terminate any employee (including any Transferred
Employee) at any time and for any or no reason. Nothing in this Section 4.12 or any other
provision of this Agreement shall create any third-party beneficiary right in any Person other than
the Parties to this Agreement, or any right to employment or continued employment or to a
particular term or condition of employment with Studio or any of its Affiliates. Nothing in this
Section 4.12 or any other provision of this Agreement (x) shall be construed to establish, amend,
or modify any benefit or compensation plan program, agreement or arrangement, or (y) shall limit
the ability of Studio or any of its Affiliates to amend, modify or terminate any benefit or
compensation plan program, agreement or arrangement at any time assumed, established,
sponsored or maintained by any of them.

4.13 Maintenance of Employees. During the Pre-Closing Period, none of the Al Parties
shall terminate without cause the employment of the persons set forth on Schedule 4.13 or
materially reduce the compensation title, job responsibilities or access to information of such
persons, or relocate any such person’s place of employment, without the prior written consent of
Studio. in the event that any of the persons set forth on Schedule 4.13 voluntarily resigns such
person’s employment with the Company, the AI Parties shall consult with Studio regarding a
replacement for such person and such replacement shall be reasonably acceptable to Studio. For
the avoidance of doubt, the obligations under this Section 4.13 are in addition to any obligations

set forth in Section 4.1gb 1.

4.14 No Solicitation of DCEH and Affiliate Emnlovees. For the period from the date
hereof through the one-year anniversary of the Last Final Core Closing, neither Studio nor its
Affiliates shall, directly or indirectly induce or attempt to induce any employee of DCEH and its
Affiliates (except in accordance with Section 4.12) to leave the employ of DCEH or its Affiliates;
provided that the foregoing shall not prevent Studio and its Affiliates from placing general
employment advertising prepared without the use of any Confidential lnformation and not
specifically targeting employees of DCEH and its Affiliates. 4 v

{01283999-1}- 36 ~

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 43 Of 127. Page|D #Z 71

4.15 Access to Courses for Certain Employees and Program Participants.

(a) As the continuation of an employee benefit existing with the Al Parties,
following each applicable Core Closing, Studio shall, and shall provide that its Subsidiaries shall,
permit each Transferred Employee who, While previously working for an AI Party was enrolled in
courses in an academic program at an Acquired Campus, to continue to enroll in up to 15 academic
credits in the aggregate per semester in Approved Courses in the same academic program (the
“Scholarship Limit”), free of any tuition charge; provided that the employee shall be responsible
for any expenses for books, equipment or supplies required for the Approved Courses (each an
“AI Emnlovee Scholarship”). Studio and its Subsidiaries shall not be required to permit any
Transferred Employee to enroll, without paying tuition in courses that go beyond the Scholarship
Limit. Studio and its Subsidiaries shall honor any academic credits successfully earned by
Transferred Employees while enrolled at an Acquired Campus during their employment with an
AI Party, as well as any incoming credits accepted by such Acquired Campus, and shall issue any
degrees to such Transferred Employees earned by them as a result of the accrual of the required
academic credits at the Acquired Campus and otherwise

(b) DCEH and the AI Parties, following the date hereof and through the earlier
of the applicable Core Closing or the termination of the applicable Statement of Work to the
Bundled Service Agreement with respect to such Specified Campus and the relevant Asset
Purchase Agreement with respect to such Specified Campus, shall permit each full-time Studio
employee, who in connection with the Bundled Services Agreement is providing services at a
Specified Campus and who has been working in that capacity (either as an employee of an Al
Party or its Affiliates or of Studio or its Affiliates) for at least 90 days in good standing, to enroll
in academic credits not to exceed the Scholarship Limit in Approved Courses at the Specified
Campus where such employee is employed, free of any tuition charge; provided that the Studio
employee shall be responsible for any expenses for books, equipment or supplies required for the
Approved Courses (each a “Studio Emr)lovee Scholarship” and collectively with the Al Employee
Scholarships, the “Employee Scholarships”). DCEH and the AI Parties shall not be required to
permit any Studio employee to enroll, without paying tuition in courses that go beyond the
Scholarship Limit. The Specified Campus shall accept any academic credits successfully eanied
by Studio employees at another institution which meet the credit transfer policy of the Specified
Campus during their employment with an AI Party, as well as any incoming credits accepted by
such Specified Campus, and shall issue any degrees to such Transferred Employees earned by
them as a result of the accrual of the required academic credits at the Specified Campus and
otherwise

(c) Following each applicable Core Closing, Studio shall, and shall provide that
its Subsidiaries shall, permit individuals who are employees of the Los Angeles Dream Center or
have been admitted to any of the Dream Center’s programs in existence as of the date hereof,
including its addiction recovery programs (men and women discipleship), sex trafficking rescue
program, emancipated minors program, veterans program (but only to the extent Veterans
Administration benefits will not pay for tuition) and similar programs (each a “Program
Participant”), to enroll in academic credits at any of the Acquired Campuses in the aggregate not
to exceed the Scholarship Limit, free of any tuition charge; provided that such employees and
Program Participants shall be responsible for any expenses for books, equipment or supplies
required for the Approved Courses (each a “Dream Center Scholarship”), and provided further

{01283999-1}- 37 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 44 Of 127. Page|D #Z 72

that Studio’s obligation to provide Dream Center Scholarships shall terminate on the later of
(i) five (5) years after the date of each applicable Core Closing or (ii) the date of termination or
expiration of Statement of Work to the Bundled Services Agreement for the Acquired Campus
located in Los Angeles.

(d) Notwithstanding the foregoing, if any employee or Program Participant is
eligible for a Pell Grant, Cal Grant (or other grant programs, but not loans), the available grant
shall be used as first dollars to pay for tuition prior to an award of an Employee Scholarship or a
Dream Center Scholarship.

(e) Studio shall, and shall provide that its Subsidiaries shall, honor all Art
Grants and any Teach-Out Tuition Discounts that have been granted prior to a Core Closing by
any Acquired Campus to students who enroll at such Acquired Campus at any time following the
Core Closing with respect to such Acquired Campus.

4.16 COBRA Matters. After each Closing, any of the AI Parties and any of their
respective Affiliates, in each case who maintain a “group health plan” (within the meaning of
Treas. Reg. § 54.4980B-2 Q&A l) as of immediately prior to any Closing shall continue to
maintain a “group health plan” and shall make continuation coverage available to (a) each
employee of any of the Al Parties or any of their respective Affiliates who is not a Transferred
Employee (or a beneficiary of such an employee) who becomes an “M&A qualified beneficiary”
(within the meaning of Treas. Reg. § 54.4980B-9) in connection with the transactions
contemplated by this Agreement, (b) each other individual who becomes a M&A qualified
beneficiary as a result of such individual’s relationship to an employee who is not a Transferred
Employee and (c) each other individual is not a Transferred Employee whose COBRA qualifying
event under such group health plan occurs on or prior to the applicable Closing, in each case until
the expiration of such individual’s continuation rights under COBRA.

4.17 Disability Matters. Any current or former employee of the Al Parties Who, as of
any Closing, is receiving benefit payments or becomes eligible to receive benefit payments under
a current or former long-term disability policy or plan of the AI Parties shall continue to receive
benefit payments under such policy or plan until he or she ceases to be eligible for benefit payments
under the terms of such policy or plan without payment of any additional premiums or other costs.

4.18 WARN Act. On the date of each Closing, the Al Parties shall provide Studio with
a list of employees who have suffered an “employment loss” (as defined in the WARN Act) in the
90 days preceding such Closing or had a reduction in hours of a least 50% in the 180 days preceding
such Closing, each identified by date of employment loss or reduction in hours, employing entity
and facility location

4. 19 Certain lntellectual Property Matters.

(a) Unless otherwise agreed by the Parties, the Al Parties agree to assign all of
the Al Intellectual Property Rights effective upon the Last Final Core Closing. Unless otherwise
agreed by the Parties, upon the Last Final Core Closing, each of the Al Parties shall execute and
deliver to Studio the assignment of certain lntellectual Property Rights in the form set forth on
EXHIBIT D (the “IP Assignment”) to be effective upon the Last Final Core Closing or as otherwise

 

{01283999-1}_ 38 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 45 Of 127. Page|D #Z 73

agreed by the Parties, and Studio shall, or shall cause one of its Affiliates to, execute and deliver
to DCEH a counter-signed copy of such IP Assignment. ln order to enable Studio and its Affiliates
to make use of certain lntellectual Property Rights prior to the assignment of such Intellectual
Property Rights to Studio and its Affiliates under the IP Assignment, upon execution of this
Agreement, each of the AI Parties shall execute and deliver to Studio a copy of the license
agreement in the form set forth on EXHlBlT F (the “License Agreement”), and Studio shall, or
shall cause one of its Affiliates to, execute and deliver to DCEH a counter-signed version of such
License Agreement. ln addition upon execution of this Agreement each of the Al Parties shall
execute and deliver to Studio the technology license and services agreement in the form set forth
on EXHIBIT G (the “Technologv License and Services Agreement”) and Studio shall, or shall
cause one of its Affiliates to, execute and deliver to DCEH a counter-signed version of such
Technology License and Services Agreement. If any Party discovers or identifies, or if any Party
uses, at any time, including after the first Final Core Closing, any lntellectual Property Rights that
are owned or purported to be owned by any member of the AI Parties or their Affiliates that has
been previously or currently is primarily used in or primarily held for use for the conduct or
operation of the Business but which Intellectual Property Rights were not transferred to Studio (or
its Affiliates, as applicable) prior to or at the time of the applicable Final Core Closing: (i) the Al
Parties agree to (or cause its appropriate Affiliate to) transfer such Intellectual Property Rights to
Studio (or an Affiliate of Studio, as applicable); and (ii) the Al Parties acknowledge and agree that,
without limiting any other provision of this Agreement, upon the completion of such transfer, its
obligations under this Agreement shall apply to any such lntellectual Property Rights.

(c) To the extent that any Al lntellectual Property Rights are neither
(i) assigned to Studio and its Affiliates nor (ii) licensed to Studio (pursuant to the License
Agreement, the lP Assignment, or the Technology License and Services Agreement), then in each
case ((i) and (ii)) the AI Parties (on behalf of themselves and their Affiliates) hereby grant, and
hereby cause their Affiliates to grant, to Studio and its Affiliates, effective as of the date of this
Agreement, a non-exclusive, perpetual, irrevocable, royalty-free, filly paid-up, worldwide right
and license to fully use, reproduce, prepare derivative works of, distribute publicly perform,
publicly display, practice, transmit, make, use, offer to sell, sell, import, and otherwise exploit,
solely in connection with the Business, any and all AI Intellectual Property Rights that may be
useful for the conduct or operation of the Business; provided that Studio, upon identifying any
such AI Intellectual Property Right that was omitted from prior AI assignments and licenses, shall
provide prompt notice of same to the AI Parties. Such right and license may be sublicensed and
assigned or otherwise transferred by Studio and any of its Affiliates (or by any successors or
permitted assigns) (including the right to grant further sublicenses through multiple tiers of
sublicensees) with respect to any items of such AI Intellectual Property, but only in connection
with the conduct or operation of the Business.

{01283999-1}- 39 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 46 Of 127. Page|D #Z 74

4.20 Online Campus Access. At the Final Core Closing for each Specified Campus, the
applicable AI Parties shall immediately assign the existing consortium agreement with Ai Online
and Ai Pittsburgh online program providing continued access to continuing students at the
Specified Campus. The Al Parties shall cause their Affiliates and their respective successors and
permitted assigns to, permit each student who is a student of the AI Parties at any Specified
Campus, as of the Final Core Closing with respect to such Specified Campus, to continue to take
courses through Ai Online and Ai Pittsburgh’s online program and shall issue academic credit to
such students for such online courses; provided that all terms of the assigned consortium agreement
are satisfied by Studio. Notwithstanding anything to the contrary in any consortium agreement,
the parties to such consortium agreement shall not agree to, and no Al Party or its affiliates shall,
increase in the amount charged per student or other costs incurred by the AI Party thereto without
the prior written consent of Studio.

4.21 Renegotiation of Leases. The Al Parties shall, and shall cause their Affiliates to,
cooperate with Studio and its Affiliates and the applicable landlords with respect to the
renegotiation and assignment of the leases with respect to the Specified Campuses.

4.22 Teach-Out Matters. The AI Parties shall not, and shall cause their respective
Affiliates not, without the prior written consent of Studio, to (a) seek to close any Specified
Campus or initiate a Teach-Out, unless the Teach-Out is required by an Educational Agency
despite the best efforts of the Al Parties and their respective Affiliates to avoid such Teach-Out,
or (b) take any actions related to the Reorganization or Change of Control that could reasonably
be expected to result in a forced closure or Teach-Out of any Specified Campus by any Educational
Agency. The Al Parties shall, and shall cause their respective Affiliates to (i) operate the Specified
Campuses and provide the Core Services and Transition Services in accordance with the terms of
the Bundled Services Agreement, and (ii) comply in all material respects with all applicable Laws.

4.23 Transfer Taxes. Any and all transfer, documentary, registration stamp, sales, use,
value added, goods and services and similar Taxes (“Transfer Taxes”) imposed in connection with
the transfer of any asset pursuant to any Asset Purchase Agreement or the assumption of the
Assumed Lease Obligations shall be borne the AI Parties except those Transfer Taxes set forth on
Schedule 4.23 Which shall be borne by Studio. DCEH shall prepare and timely file any Tax Return
in respect of Transfer Taxes, and shall timely pay in full any Transfer Taxes required to be paid
but shall have the right to be timely reimbursed thereafter for the Transfer Taxes set forth on
Schedule 4.23 upon presentation of appropriate documentation to Studio. DCEH and the relevant
Subsidiary, on the one hand, and Studio, on the other, shall cooperate in preparing any Tax Returns
in respect of any Transfer Tax and lawfully minimizing any Transfer Taxes.

4.24 Delivery of Schedules. The AI Parties shall deliver to Studio no later than
November 30, 2018 (or such later date that Studio may determine in its sole discretion) all of the
schedules contemplated to be delivered under this Agreement (including the Disclosure Schedules)
and the other Transaction Documents and each such schedule shall be acceptable to Studio, in its
sole discretion

{01283999-1}- 40 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 47 Of 127. Page|D #Z 75

4.25 Bank Accounts; Cash Management Practices.

(a) During the Pre-Closing Period, the Al Parties shall provide Studio with
statements of each of their Bank Accounts on a monthly basis no later than the earlier of (a) two
(2) Business Days following receipt thereof and (b) the 15th day of the month following the month
to which a statement relates (e.g., the January statement for Bank Accounts would be provided not
later than February 15th). The Al Parties shall provide Studio with daily reports specifying the
activity of each of its Bank Accounts the previous day. To the extent permitted by Law, the AI
Parties shall provide read-only access to their Bank Accounts to any Person designated by Studio.

(b) During the Pre-Closing Period, the AI Parties shall cause all amounts which
are held or deposited in the Bank Accounts listed on Schedule 3.18 (other than the Concentration
Account) of the Asset Purchase Agreement or otherwise established with respect to the Specified
Campuses, or any receivables related to the Specified Campuses, to be promptly transferred to the
into the Concentration Account within one (1) Business Day of receipt thereof; provided that all
amounts which are held in such Bank Accounts (other than the Concentration Account) shall be
transferred to the Concentration Account within one (1) Business Day following the execution of
this Agreement.

4.26 Business Contracts. The Al Parties shall, and shall cause their Affiliates to,
maintain all Contracts, including all Contracts related to the Technology License and Services
Agreement (including those Contracts set forth on Section 2.19§ ft of the Disclosure Schedule), or
which are necessary for, or used in the operation of the Business or, upon reasonable notice to
Studio and subject to Studio’s prior written approval (not to be unreasonably withheld, conditioned
or delayed), the Al Parties shall negotiate commercially reasonable alternative contracts providing
similar products and/or services on substantially similar terms (collectively, the “Business
Contracts”). Each AI Party shall, and shall cause its Affiliates to, (a) comply in all material
respects with such Business Contracts, (b) timely pay all amounts due under such Business
Contracts, (c) without the prior written consent of Studio, not materially modify, waive any right
under, terminate, or fail to renew such Business Contracts, or permit such Business Contracts to
expire, (d) without the prior written consent of Studio, not fail to enforce any right available to any
AI Party or its Affiliates thereunder, and (e) without the prior written consent of Studio, not assign
or otherwise transfer such Business Contracts; provided that, as set forth in Section 2.19§b) hereof,
the AI Parties shall give 120 days’ prior written notice to Studio before the expiration of any of
the Contracts comprising or related to the Shared lT Systems or Shared lT Services, and Studio
and its Affiliates agree that they are responsible for establishing their own replacement agreement
with a vendor of their own choice with the cooperation of the AI Parties to the extent set forth in
Section 5 of the Technology License and Services Agreement. In the event that any Business
Contract might expire or be terminated, or in the event of any breach under any Business Contract,
the AI Parties shall immediately notify Studio. At any time, if any of such Business Contracts are
not used by the Al Parties or their Affiliates with respect to any campus operated by such Persons
as of the date hereof which is not a Specified Campus, nor are the AI Parties obligated under any
service or management agreement to maintain such contracts, and if such Contract can be assigned
without any cost to the AI Parties, the Al Parties shall, or shall cause their Affiliates to, at the
request of Studio assign such Business Contracts to the Studio or its designated Affiliates without
additional consideration payable therefor. In connection with such assignment, each AI Party
`shall, and shall cause its Affiliates to, use its reasonable best efforts to obtain the consent to the

{01283999-1}- 41 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 48 Of 127. Page|D #Z 76

assignment of any such Business Contract to Studio or its Affiliate, as applicable, in all cases in
which such consent is required for assignment or transfer. If any such consent has not been
obtained, the Al Parties shall, and shall cause their Affiliates, to cooperate with Studio and its
Affiliates in any reasonable arrangements designed to provide all benefits thereunder to Studio and
its Affiliates, including enforcement for the benefit of Studio and its Affiliates of any and all rights
under such Contract against the other party or parties thereto, provided that Studio and its Affiliates
shall pay for any reasonable, pre-approved out-of-pocket cost associated with such efforts or
arrangements, and provided that this sentence does not for the avoidance of doubt apply to Third-
Party Agreements, which are the subject of the Technology License and Services Agreement.

4.27 Consent Judgment Compliance

(a) From and after the lnitial Non-Core Closing and prior to the Last Final Core
Closing, Studio and its subsidiaries agree to comply with all obligations and conditions set forth
in the EMC Consent Judgment which are applicable to the services provided by Studio’s
Subsidiaries pursuant to the Bundled Services Agreement and applicable to the acquired Non-Core
Assets purchased by Studio’s Subsidiaries; provided that nothing in this Section 4.27§ aj shall cause
Studio to have any liability or obligation with respect to any obligations under the EMC Consent
Judgment Which arise prior to the Initial Non-Core Closing or after the Last Final Core Closing.

(b) At all times required under the EMC Consent Judgement, the AI Parties and
their Affiliates agree to fully comply with all obligations and conditions set forth in the Consent
Judgment.

(c) From and after the Core Assets Closing with respect to an Acquired
Campus, to the extent that the EMC Consent Judgment remains applicable to such Acquired
Campus as of and after the date of such Closing, Purchaser (as defined in the Asset Purchase
Agreement) with respect to such Acquired Campus agrees to comply with all obligations and
conditions set forth in the EMC Consent Judgment which are applicable to such Acquired Campus
for such period of time as the EMC Consent Judgment remains in effect.

4.28 Grant of Security Interest.

(a) Each Al Party hereby grants to Studio, for its benefit and the benefit of the
its Affiliates, to secure the payment and performance in full of all of the obligations and liabilities
of the AI Parties pursuant to this Agreement and the other Transaction Documents (the
“Obligations”), a continuing security interest in and pledges to Studio, for its benefit and the
benefit of its Affiliates, all of its respective right, title and interest in and to, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. All Obligations shall also be secured by any and all security agreements,
mortgages or other Collateral granted to Studio, for its benefit and the benefit of its Affiliates, by
any Al Party as security for the Obligations, now or in the future lf this Agreement is terminated,
Studio’s Lien in the Collateral shall continue until the Obligations (other than inchoate indemnity
and reimbursement obligations for which no claim has been asserted) are satisfied in full, and at
such time, shall automatically terminate and all rights therein shall revert to the applicable Al
Parties.

{01283999-1}- 42 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 49 Of 127. Page|D #Z 77

(b) Each Al Party represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority perfected security interest in
the Collateral (subject only to Permitted Liens that expressly have superior priority to Studio’s
Lien under this Agreement).

(c) Each AI Party hereby authorizes Studio, on behalf of itself and its Affiliates,
to file financing statements with all appropriate jurisdictions to perfect or protect Studio and its
Affiliates interests or rights hereunder in the Collateral.

(d) Without limiting the foregoing, each AI Party will, and will cause each of
its Affiliates, as applicable, to, execute and deliver, or cause to be executed and delivered, to Studio
such documents, agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture filings, mortgages,
execution of Account Control Agreements, deeds of trust and other documents and such other
actions or deliveries of the type required hereunder, as applicable), which may be required by any
applicable Law or which Studio may, from time to time, reasonably request to carry out the terms
and conditions of this Agreement and the other Transaction Documents and to ensure perfection
and priority of the Liens created or intended to be created by the Transaction Documents, all in
form and substance reasonably satisfactory to Studio. lf any material assets (including, but not
limited to, any real property or improvements thereto or any interest therein or any Collateral
Accounts) are acquired or established by any AI Party after the date of this Agreement (other than
assets constituting Collateral under this Agreement that become subject to the Lien under this
Agreement upon acquisition thereof), an authorized officer of such Al Party will (i) promptly, and
in any event within five (5) Business Days of knowledge thereof, notify Studio and, if requested
by Studio, cause such assets to be subjected to a Lien securing the Obligations and (ii) promptly
take, and cause each applicable Al Party to take, such actions as shall be necessary or reasonably
requested by Studio to grant and perfect such Liens.

ARTICLE V
CONDITIONS TO THE CLOSINGS

5.1 Conditions to the Obligations of Each Party to Effect the Closing Transactions. The
respective obligations of each party hereto to effect the Closing Transactions at any Closing, as
applicable, shall be subject to the satisfaction or (to the extent permitted by Law) waiver in writing
by Studio and DCEH, at or prior to such Closing, of the following conditions:

(a) No Laws. No Governmental Authority of competent jurisdiction shall have
enacted, issued or promulgated any Law that is in effect and has the effect of making such Closing
Transactions illegal or which has the effect of prohibiting, enj oining, restraining or otherwise
preventing the consummation of the Closing Transactions.

(b) No Orders. No Governmental Authority of competent jurisdiction shall
have issued or granted any Order that is in effect and has the effect of making the Closing
Transactions illegal or which has the effect of prohibiting, enjoining, restraining or otherwise
preventing the consummation of the Closing Transactions.

{01283999-1}- 43 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 50 Of 127. Page|D #Z 78

5.2 Additional Conditions to the Obligations of Studio. With respect to each Closing,
the obligation of Studio to effect the Closing Transactions at any Closing also shall be subject to
the satisfaction at or prior to the applicable Closing of each of the following conditions, any of
which may be waived, in writing, exclusively by Studio:

(a) Representations and Warranties. The representations and warranties of the
AI Parties contained in the Transaction Documents shall be true and correct in all material respects
on and as of such Closing Date with the same force and effect as if made on and as of such Closing
Date (except for those representations and warranties which address matters only as of a particular
date, which shall have been true and correct as of such particular date); provided that the
representations and warranties set forth in Sections 2.1, B, B, and M shall be true and correct
in all respects (other than any de minimis failures to be true and correct in all respects) as of such
Closing Date as though made on and as of such Closing Date. » 1

(b) Covenants. Each of the Al Parties shall have performed and complied in all
material respects with each covenant and agreement under this Agreement and the other
Transaction Documents required to be performed and complied with by such Person prior to such
Closing.

(c) No Material Adverse Effect; No Changes. There shall not have occurred a
DCEH Material Adverse Effect and there shall exist no Changes that could reasonably be expected
to have a DCEH Material Adverse Effect. There shall have been no material change in the
business, assets, condition (financial or otherwise) or liabilities of the AI Parties since the date of
the most recent projections provided to Studio as of the date of this Agreement.

(d) Reorganization Studio shall have received the Reorganization Plan and the
Reorganization shall have been consummated and Studio shall have received the documents,
instruments and certificates evidencing such transactions

(e) No Proceedings. There shall exist no pending Proceeding against DCEH
and its Subsidiaries or their respective Boards, Board members, Board Committees, Board
Committee members or officers that could reasonably be expected to have a DCEH Material
Adverse Effect and no such Proceeding shall be threatened

(f) Certificate of DCEH. Studio shall have received a certificate, validly
executed on behalf of DCEH by an authorized executive officer of DCEH, to the effect that, as of
such Closing, the conditions to the obligations of Studio set forth in Section 5.2(a), Section 5.2(b),
Section 5.2(c) and Section 5.2(d) have been satisfied

(g) Release of Liens All Liens on the Acquired Assets shall have been
released, including any Liens granted pursuant to the October 17, 2017 Senior Secured Credit And
Guaranty Agreement, the October 17, 2017 Pledge And Security Agreement and the October 17,
2017 Second Lien Pledge And Security Agreement.

(h) Specified Campuses Conditions At the Initial Non-Core Closing and each
Subsequent Non-Core Closing, with respect to the Specified Campuses for which is an lnitial Non-
Core Closing Campus or a Subject Subsequent Non-Core Closing Campus, as applicable, at such
Closing:

{01283999-1}- 44 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 51 Of 127. Page|D #Z 79

(i) Lease Negotiations. Studio shall be satisfied, in its sole discretion
as to the terms of Assumed Lease Obligations for such Specified Campus and the terms of the
Lease Assignment and Assumption Agreement with respect to such Assumed Lease Obligations.

(ii) Consents. DCEH shall have delivered to Studio each of the
consents, notices, approvals or waivers set forth on Schedule 5.2§h)gii) with respect to such
Specified Campus

(iii) Educational Approvals The Pre-Closing Educational Consents for
such Specified Campus shall have been obtained or made

(iv) [This section is intentionally left blank.]

(v) Terrnination of Affiliate or Related Person Arrangements. The AI
Parties shall have terminated any Contract, arrangement or business relationship set forth or
required to be set forth on Section 2.18§a) of the Disclosure Schedule that Studio requests in
writing to Studio’s sole satisfaction and all amounts due thereunder in connection with such
termination

(vi) Due Diligence. Studio shall have completed its ongoing due
diligence investigation of the business, assets, operations, properties, regulatory compliance,
financial condition contingent liabilities, prospects and material agreements of such Specified
Campus and the results of such due diligence investigation shall be satisfactory to Studio in its
sole discretion

(vii) DOE Notification of Receivership. The AI Parties shall have
provided Studio with written evidence that DCEH has notified the DOE regarding its Receivership
and DOE has responded indicating that the Receivership: (A) will not create a Change of Control
under applicable Educational Law; (B) will not cause DOE to place the Specified Campuses on
heightened cash monitoring level 2 (HCM2) or other cash restriction beyond that to which DCEH
and the Specified Campuses were subject as of November 30, 2018; (C) will not trigger a
requirement that DCEH post an additional letter of credit to the DOE in order to maintain its
participation in the Title IV Program or to otherwise receive funding or any other benefit; (D) will
not cause DOE to initiate an emergency action or an action to limit, suspend or terminate DCEH’s
participation in the Title lV Program; and (E) will not cause DOE to take any action that would be
DCEH Material Adverse Effect or otherwise be material and adverse to the Specified Campuses
or their operations, assets or prospects

(viii) Accrediting Body Notification of Receivership. The Al Parties shall
have provided Studio with written evidence that DCEH has notified its Accrediting Bodies of all
relevant details of its Receivership and the corresponding Accrediting Bodies have: (A) indicated
in writing that the Receivership Will not create a substantive or structural change, including a
Change of Control, for which prior approval is necessary; and (B) not indicated an intent to, or
initiated an action to, place the institution on show-cause, probation or warning, or to otherwise
take action to suspend or terminate the accreditation of the Specified Campuses

(ix) State Authorizing Agencies Notification of Receivership The AI
Parties shall have provided Studio with written evidence that DCEH has notified each Specified

{01283999-1}- 45 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 52 Of 127. Page|D #Z 80

Campus’ applicable state authorizing agency(s) regarding the Receivership and the corresponding
state agencies: (A) have indicated that Receivership will not create a substantive or structural
change, including a Change of Control, for which prior approval is necessary; and (B) have not
indicated an intent to, or initiated any action to, take any action that would be DCEH Material
Adverse Effect or otherwise be material and adverse to the Specified Campuses or their operations,
assets or prospects

(x) Delivery of Schedules. Subject to Section 4.24, the AI Parties shall
have delivered all schedules (including the Disclosure Schedules) to this Agreement and the other
Transaction Documents

(xi) Deliveries. Studio shall have received the following items:

(1) Counterpart signature pages to the Asset Purchase
Agreement for each such Specified Campus, duly executed by each party thereto (other than Studio
and its Affiliates).

(2) Counterpart signature pages to the Bundled Services
Agreement for each such Specified Campus, duly executed by each party thereto (other than Studio
and its Affiliates).

(3) Counterpart signature pages to the Lease Assignment and
Assumption Agreement for each such Specified Campus, duly executed by each party thereto
(other than Studio and its Affiliates), to the extent applicable

(4) Counterpart signature pages to the Sublease for each such
Specified Campus, duly executed by each party thereto (other than Studio and its Affiliates), to
the extent applicable

(5) Lien releases with respect to all Liens on the Acquired
Assets to be acquired at such Closing

(6) A certificate executed by the secretary of each Al Party who
will execute and deliver any documents in connection with such Closing attaching and attesting
to, (A) the Governing Documents of such Al Party, (B) the resolutions adopted by the Board of
such AI Party approving the transactions contemplated by this Agreement and the other
Transaction Documents and (C) the identities and signatures of the officers or other authorized
Persons of such AI Party authorized to execute any agreements to be executed by such AI Party in
connection with the transactions contemplated by the Transaction Documents

(7) Certificates issued by public officials to establish the
existence and good standing of the AI Parties who will execute and deliver any documents in
connection with such Closing

(8) At the lnitial Non-Core Closing only, the IP Assignment
duly executed by the AI Parties

{01283999-1}- 46 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 53 Of 127. Page|D #Z 81

(9) Such other documents instruments and certificates, duly
executed by the applicable Al Party, if applicable, as Studio may determine are necessary or
desirable to effectuate the transactions contemplated by this Agreement and the other Transaction
Documents

Each of the documents instruments and certificates delivered to Studio pursuant to this
Section 5.2 shall be in form and substance satisfactory to Studio.

5.3 Additional Conditions to the Obligations of the AI Parties With respect to the
Initial Non-Core Closing or any Subsequent Non-Core Closing, the obligation of the AI Parties to
effect the Closing Transactions at such Closing also shall be subject to the satisfaction at or prior
to the applicable Closing of each of the following conditions, any of which may be waived, in
- writing, exclusively by DCEH: v

(a) Representations and Warranties. The representations and warranties of
Studio contained in ARTICLE III of this Agreement shall be true and correct on and as of such
Closing Date with the same force and effect as if made on and as of such Closing Date, except
where the failure to be so true and correct, individually or in the aggregate, has not had and would
not be reasonably likely to have a material adverse effect on Studio or its Subsidiaries to
consummate the transactions to be consummated at such Closing

(b) Covenants. Studio shall have performed and complied in all material
respects with all covenants and agreements under this Agreement required to be performed and
complied by Studio prior to the Closing

(c) Certificate of Studio. DCEH shall have received a certificate, validly
executed on behalf of Studio by an executive officer of Studio, to the effect that, as of such Closing,
the conditions to the obligations of DCEH set forth in Section 5.3(a) and Section 5.3(b) have been
satisfied

(i) Deliveries. DCEH shall have received the following items:

(l) A counterpart signature page to the Asset Purchase
Agreement for each such Specified Campus, duly executed by Studio or one of its Subsidiaries, as
applicable

(2) A counterpart signature page to the Bundled Services
Agreement for each such Specified Campus, duly executed by Studio or one of its Subsidiaries, as
applicable

(3) A counterpart signature page to the Lease Assignment and
Assumption Agreement for each such Specified Campus, duly executed by Studio or one of its
Subsidiaries, to the extent applicable

(4) A counter signature page to the Sublease for each such
Specified Campus, duly executed by Studio or one of its Subsidiaries, to the extent applicable

{01283999-1}~ 47 ~

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 54 Of 127. Page|D #Z 82

(5) At the Initial Non-Core Closing only, a counterpart signature
page to the IP Assignment, duly executed by Studio or one of its Affiliates.

ARTICLE Vl
lNDEMNIFlCATION OF STUDIO

6.1 Survival of Representations Warranties Covenants and Agreements of the AI
Parties

(a) Each of the Parties intending to modify the applicable statute of limitations
agree that (i) the representations and warranties other than the Fundamental Representations, of
the AI Parties contained in this Agreement and the other Transaction Documents shall survive until
j 11:59 PM New York City time on the date which is eighteen months from the date of the final
Closing under this Agreement, and (ii) the Fundamental Representations and covenants of the AI
Parties shall survive until 11:59 PM New York City time on the 180th day after the date on which
all applicable statute of limitations with respect thereto (including extensions) have expired.

(b) Any representation Warranty or covenant in respect of which indemnity
may be sought under this ARTICLE Vl, and the indemnity with respect thereto, shall survive the
time at which it would otherwise terminate pursuant to this Section 6.1 if written notice of the
inaccuracy or breach or potential inaccuracy or breach thereof giving rise to such right or potential
right of indemnity shall have been given to the party against whom such indemnity may be sought
prior to such time, and in any such case such representation or warranty shall survive until any
claim for indemnity related to such inaccuracy or breach or potential inaccuracy or breach is finally
resolved (without the ability to assert appeals).

(c) The representations and warranties contained in this Agreement or in any
other Transaction Document shall survive for the periods set forth in this Section 6.1 and shall in
no event be affected by any investigation inquiry or examination made or which could have been
made for or on behalf of any party, or the knowledge of any party’s Representatives or the
acceptance by any party of any certificate or opinion hereunder.

6.2 General Indemnification The Al Parties shall (jointly and severally, except for
AEG and Argosy which give this covenant only as to the California Campuses) indemnify Studio
and its Affiliates and their respective equityholders, partners Representatives successors and
permitted assigns (collectively, the “Studio lndemnified Parties”) and save and hold each of them
harmless against, and pay on behalf of, or reimburse such Studio lndemnified Parties as and When
incurred for any Losses which any such Studio lndemnified Party may suffer, sustain or become
subject to, as a result of, in connection with, relating or incidental to or by virtue of:

(a) any facts events or Changes which constitute a breach of any
representation or warranty of any AI Party under any Transaction Document;

(b) any nonfulfillment or breach of any covenant or agreement of any AI Party
under any Transaction Document;

{01283999-1}- 48 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 55 Of 127. Page|D #Z 83

(c) any (i) Taxes of DCEH and its Subsidiaries and (ii) Taxes imposed on any
Studio lndemnified Party as a result of being deemed a “disqualified person” within the meaning
of Section 4958(f)(1) or Section 4946(a)(1) of the Code or equivalent state or local Law;

(d) any liabilities of DCEH and its Subsidiaries, including any liabilities of
DCEH and its Subsidiaries with respect to the Specified Campuses; and

(e) any Bankruptcy of DCEH and its Subsidiaries

(f) any operations of DCEH and its Subsidiaries, including the operation by
DCEH and its Subsidiaries of the Specified Campuses;

(g) fraud of the AI Parties;

(h) any failure of any of DCEH to maintain Permits required of Governmental
Authorities for the conduct of their business and ownership of their properties

(i) any liabilities relating to any Employee Benefit Plan;

(j) any liabilities related to the employment of any employees of any of the Al
Parties or any of their respective Affiliates or related to the termination of any employees by any
of the Al Parties or any of their respective Affiliates;

(k) any failure of DCEH to comply with the WARN Act;
(l) the Reorganization; and

(m) any Transaction 'Expenses or Indebtedness of any of DCEH and its
Subsidiaries

If and to the extent any provision of this Section 6.2 is unenforceable for any reason each Seller
hereby agrees to make the maximum contribution to the payment and satisfaction of any Loss for
which indemnification is provided under this Section 6.2 which is permissible under applicable
Laws.

6.3 Manner of Calculation. For the purposes of determining whether there has been a
breach of any representation or warranty or the amount of Loss related thereto, the representations
and warranties set forth in this Agreement shall be considered without regard to any materiality
qualification (including terms such as “material” and “DCEH Material Adverse Effect”) set forth
therein

6.4 Non-Exclusive Remedy. lt is expressly understood and agreed that the remedies
provided by this ARTICLE Vl shall be in addition to all other rights and remedies (by Contract,
at law, in equity or otherwise) of the Studio lndemnified Parties

6. 5 Insurance Any indemnification amount payable to any Party under this
ARTICLE VI shall be net of any insurance recovery actually received by such Party with respect
to such claim. ~ 1

{01283999-1}- 49 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 56 Of 127. Page|D #Z 84

6.6 Manner of Payment. Any indemnification of the Studio lndemnified Parties
pursuant to this ARTICLE VI shall be effected by wire transfer of immediately available funds
from the Al Parties to an account designated in writing by the applicable Studio lndemnified Party
within thirty (30) days after the determination thereof. Any indemnification payments shall be
made together with interest accruing thereon from the date written notice of the indemnification
claim is made to the date of payment at eight percent (8%) per annum, compounding quarterly.

6.7 Adjustment Treatment. All indemnification payments made pursuant to this
ARTICLE VI shall be treated as adjustments to the Closing Consideration.

6.8 Disclaimer of Certain Damages. NOTWITHSTANDING ANY OTHER
PROVISION OF THlS AGREEMENT BUT SUBJECT TO THE IMMEDIATELY
.FOLLOWING SENTENCE, NO Al PARTY, NOR ITS, AFFILIATES, OFFICERS,
DIRECTORS, TRUSTEES, EMPLOYEES, AGENTS, SUBCONTRACTORS OR SUPPLIERS,
WILL BE LIABLE TO ANY OF THE STUDIO INDEMNIFIED PARTIES FOR ANY
PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(lNCLUDING LOST PROFITS, LOST REVENUE, FAILURE TO REALIZE EXPECTED
SAVINGS) SUSTAINED OR lNCURRED IN CONNECTION WITH THE PERFORMANCE
OR NONPERFORMANCE OF SERVICES UNDER THIS AGREEMENT, REGARDLESS OF
THE FORM OF ACTION WHETHER lN CONTRACT, TORT (INCLUDING NEGLIGENCE),
WARRANTY, OR OTHERWISE AND WHETHER OR NOT SUCH DAMAGES ARE
FORESEEABLE. THE FOREGOING SHALL NOT LlMlT ANY SUCH DAMAGES TO THE
EXTENT SUCH DAMAGES ARE PAYABLE BY A PARTY TO A THIRD PARTY.

ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER

7.1 Termination. This Agreement may be terminated and the other transactions
contemplated hereby may be abandoned at any time prior to the Initial Non-Core Closing:

(a) by mutual written consent of DCEH and Studio;
(b) by Studio, at any time, in its sole discretion;

(c) by DCEH if the Initial Non-Core Closing has not occurred before 5:00 p.m.
(New York time) on the six-month anniversary of the date on which the Reorganization is
completed (the “End Date”); provided however, that the right of DCEH to terminate this
Agreement under this Section 7.1§ b1 shall not be available if the failure of any AI Party to perform
in any material respect any of its covenants or agreements under this Agreement has been a
principal cause of the failure of the lnitial Non-Core Closing Transactions to be consummated on
or before such date

(d) by Studio or DCEH if any Governmental Authority of competent
jurisdiction (i) shall have enacted, issued or promulgated any Law that is in effect and has the
effect of making the Initial Non-Core Closing Transactions illegal or which has the effect of
prohibiting or otherwise preventing the consummation of the lnitial Non-Core Closing
Transactions, or (ii) shall have issued or grantedany Order that is in effect and has the effect of
making the Initial Non-Core Closing Transactions illegal or which has the effect of prohibiting or

{01283999-1}- 50 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 57 Of 127. Page|D #Z 85

otherwise preventing the consummation of the lnitial Non-Core Closing Transactions, and such
Order shall have become final and non-appealable;

(e) by DCEH, if (i) the AI Parties are not then in breach of this Agreement in
any material respect, and (ii) there shall have been a breach of, or inaccuracy in, any representation
or warranty made by Studio under this Agreement, or any failure of Studio to perform or comply
with any covenant or agreement to be performed or complied with by it under this Agreement, in
any such case if and only to the extent that such breach, inaccuracy or failure (A) would cause any
of the conditions to the Initial Non-Core Closing Transactions set forth in Section 5.3 a or
Section 5.3(b) to not be satisfied at such time and (B) is not cured by Studio within sixty (60) days
of receipt by Studio of Written notice of such breach, inaccuracy or failure; or

(f) By Studio if the AI Parties have not delivered to Studio by November 30,
2018 (or such later date that Studio may determine in its sole discretion) all of the schedules
contemplated to be delivered under this Agreement (including the Disclosure Schedules) and the
other Transaction Documents in form and substance satisfactory to Studio in its sole discretion

7.2 Effect of Termination. Any proper and valid termination of this Agreement
pursuant to Section 7.1 shall be effective immediately upon the delivery of written notice of the
terminating Party to the other Parties hereto, as applicable, specifying the provisions hereof
pursuant to which such termination is made and the basis therefor described in reasonable detail.
ln the event of termination of this Agreement as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part of any party or their
respective Representatives if applicable; provided however, that except as otherwise provided in
any other provision of this Agreement, no such termination shall relieve any party hereto of any
liability or damages (which the Parties acknowledge and agree shall not be limited to
reimbursement of out-of-pocket fees, costs or expenses incurred in connection with the
transactions contemplated hereby, and may include, to the extent proven the benefit of the bargain
lost by a party’s stockholders (taking into consideration relevant matters including other
combination opportunities and the time value of money), which shall be deemed in such event to
be damages of such party) resulting from any breach of this Agreement prior to such termination
in which case the aggrieved party shall be entitled to all remedies available at law or in equity;
provided further, that, the provisions of Section 4.5 (Public Disclosure), ARTICLE Vl
(Indemnifz`cation of Studio), ARTICLE VHI (General Provisions) and this Section 7.2 (E/j’eci of
Terminaiion) shall remain in full force and effect and survive any termination of this Agreement
pursuant to the terms of this ARTICLE Vll.

7.3 Cross Default. In the event of (a) any breach of, or nonfulfillment by, any AI Party
of its any of its covenants or obligations contained in any Transaction Document which breach or
nonfulfillment remains uncured thirty (30) days following the date on which any AI Party is
notified in writing thereof, or (b) any material breach of or material inaccuracy in any
representations or warranties of any AI Party contained in any Transaction Document in any
material respect, then Studio shall have the right to terminate this Agreement and each other
Transaction Document; provided that with respect to termination of the Bundled Services
Agreement, the provisions of Section 7.3 thereof shall apply.

{01283999-1}_ 51 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 58 Of 127. Page|D #Z 86

7.4 Amendment. This Agreement may be amended by DCEH and Studio at any time
by execution of an instrument in writing signed on behalf of each of DCEH and Studio.

7.5 Extension' Waiver. DCEH, on behalf of itself and the other Al Parties on the one
hand, and Studio, on the other hand, hereto may, to the extent legally allowed, (a) extend the time
for the performance of any of the obligations of Studio and the Al Parties respectively, (b) waive
any breaches of or inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein Any agreement on the
part of DCEH or Studio to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. Notwithstanding the foregoing, no failure or
delay by any party hereto in exercising any right hereunder shall operate as a Waiver thereof nor
shall any single or partial exercise thereof preclude any other or further exercise of any other right
hereunder.

 

ARTICLE VIlI
GENERAL PROVISIONS

8.1 No Survival of Representations, Warranties, Covenants and Agreements of Studio;
Waiver and Release.

(a) The representations warranties covenants and agreements of Studio
contained in this Agreement and the other Transaction Documents shall terminate at the end of the
Pre-Closing Period (it being understood and agreed that no Al Party shall have recourse under this
Agreement or the other Transaction Documents following end of the Pre-Closing Period for any
breach of or inaccuracy in any such representation warranty, covenant or agreement), except that
only the covenants and agreements that by their terms survive the Pre-Closing Period shall so
survive the termination of the Pre-Closing Period in accordance with their respective terms

(b) Each AI Party, on behalf of itself and its Affiliates and their respective
Representatives successors and assigns hereby unconditionally and irrevocably acquits, remises,
discharges and forever releases Studio, its Affiliates and their respective Representatives Related
Persons, successors and assigns of their employees from any and all liabilities including those
arising under any Law, Contract, arrangement, commitment or undertaking, whether written or
oral, to the extent arising on or prior to the termination of the Pre-Closing Period or otherwise
related to the transactions contemplated hereby and by the other Transaction Documents; provided
that for the avoidance of doubt the foregoing release shall not apply to release claims with respect
to executory obligations of Studio and its Subsidiaries under the Transaction Documents which
are the subject of Proceedings initiated by the AI Parties during the Pre-Closing Period and carried
out during and after the Pre-Closing Period.

(c) Each AI Party, on behalf of itself and its Affiliates and their respective
Representatives Related Persons, employees officers directors successors and assigns hereby
agrees that such Person shall not make any claims for indemnification hereunder against Studio or
any of its Related Persons by reason of the fact that such AI Party was an equityholder, director,
officer, employee or agent of an AI Party or a Specified Campus or was serving at the request of
such Al Party or Specified Campus as a partner, trustee, director, officer, employee or agent of

{01283999-1}- 52 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 59 Of 127. Page|D #Z 87

another entity (whether such claim is for judgments damages penalties fines costs amounts paid
in settlement, losses expenses or otherwise) with respect to any claim for indemnification brought
by any of the Studio lndemnified Parties against the AI Parties or any claim against the Al Parties
in connection with the transactions contemplated by the Transaction Documents and each Al Party
hereby acknowledges and agrees that such AI Party shall have no claims or right to contribution
or indemnity from Studio or its Affiliates with respect to any amounts paid by such Al Party in
connection with the transactions contemplated by the Transaction Documents

(d) Each Al Party acknowledges and agrees that notwithstanding anything to
the contrary in this agreement in no event shall any of Studio’s Related Persons have any liability
related to this Agreement, any other Transaction Document or the transactions contemplated herein
or therein including by way of piercing the corporate, limited liability company or partnership veil
or other similar theories of liability, other than in the case of fraud, willful misconduct or willful
misrepresentation or unless such Person is a party to a Transaction Document. Each AI Party, on
behalf of itself and its Related Persons, herby unconditionally and irrevocably releases Studio’s
Related Persons from any and all claims causes of actions damages liabilities whether known or
unknown now existing or hereinafter arising, in connection with, related to or arising or resulting
from this Agreement, the other Transaction Documents and the transactions contemplated
hereunder and thereunder.

(e) Studio, on behalf of itself and each of its Subsidiaries, hereby acknowledges
and agrees that notwithstanding anything to the contrary in this agreement in no event (other than
in the case of fraud, willful misconduct or willful misrepresentation) shall any of DCEH’s Related
Persons (other than the Al Parties) have any liability related to this Agreement, any other
Transaction Document (unless such Person is party to a Transaction Document) or the transactions
contemplated herein or therein including by way of piercing the corporate, limited liability
company or partnership veil or other similar theories of liability.

8.2 Notices Any notice required to be given hereunder shall be sufficient if in writing
and sent by E-mail transmission (provided that any notice received by E-mail or otherwise at the
addressee’s location on any Business Day after 5 100 p.m. (local time of the recipient) shall be
deemed to have been received at 9:00 a.m. (local time of the recipient) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid), addressed as follows (or
at such other address for a party as shall be specified in a notice given in accordance with this
Section 8.2):

(a) if to any AI Party, to:

Dream Center Education Holdings, LLC

1400 Penn Avenue

Pittsburgh, PA 15222

E-Mail: rbarton4953@gmail.com

Attention: Randall K. Barton Executive Chairman

{01283999-1}- 53 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 60 Of 127. Page|D #Z 88

with copy ( which shall not constitute notice) to:

Rouse Frets White Goss Gentile & Rhodes, LLC
1100 Walnut Street, Suite 2900

Kansas City, Missouri 64106

E-mail: rholt@rousepc.com

Attention: Ronald L. Holt

(b) if to Studio to:

 

1201 Wesi 5th sireei, sie. r410

Los Angeles CA 90017

E-mail: bryan@studioenterprise.com
Attention: Bryan Newman, CEO

with copies ( which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

E-mail: kleecarey@cooley.com
Attention: Katherine (Kate) Lee Carey

and_r

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

E-mail: jpotash@cov.com; awollensack@cov.com
Attention: Jeffrey Potash and Amy Wollensack

8.3 Interpretation.

(a) Unless otherwise indicated, all references herein to Articles, Sections or
Annexes shall be deemed to refer to Articles, Sections or Armexes of or to this Agreement, as
applicable

(b) Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein shall be deemed in each case to be followed by the words “without
limitation

(e) The word “or” is not exclusive

(d) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

{01283999-1}- 54 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 61 Of 127. Page|D #Z 89

(e) The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to affect in any way the
meaning or interpretation of this Agreement or any term or provision hereof.

(f) Unless otherwise indicated, all references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such Person unless
otherwise indicated or the context otherwise requires

(g) Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms and the singular form of
nouns and pronouns shall include the plural, and vice versa.

, (h) References to “$” and “dollars” are to the currency of the United States of
America.

(i) Any dollar or percentage thresholds set forth herein shall not be used as a
benchmark for the determination of what is or is not “material,” or “DCEH Material Adverse
Effect” under this Agreement.

(j) When used herein the Word “extent” and the phrase “to the extent” means
the degree to which a subject or other thing extends and such word or phrase shall not simply
mean “if.”

(k) Any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law as from time to time amended, modified or supplemented,
including (in the case of statutes) by succession of comparable successor Laws.

(l) Unless “Business Days” are expressly specified, all references to “days” are
to calendar days

(m) The Parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the application of any Law,
holding or rule of construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document

(n) The words “made available” or words of similar import with respect to any
item made available prior to the date of this Agreement by an AI Party means delivered by such
Person or such item was posted prior to October 6, 2108 in the online SharePoint available to
Studio and its Representatives in a manner which was continuously visible from the date of posting
until such date to Studio (and the Representatives of Studio) and which is labeled and filed in such
a manner as to make its contents reasonably apparent.

8.4 Defined Terms. Capitalized terms in this Agreement have the respective meanings
ascribed to them in this Agreement or in ANNEX 2.

8.5 No Joint Venture. Nothing in this Agreement or in any other Transaction
Document, expressed or implied, is intended to or shall constitute the Parties hereto partners or
participants in a joint venture ` ` ' `

{01283999-1}- 55 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 62 Of 127. Page|D #Z 90

8.6 Assignment. The AI Parties may not assign (including by operation of law) either
this Agreement or any of its rights interests or obligations hereunder without the prior written
approval of Studio. Studio may not assign either this Agreement or any of its rights interests or
obligations hereunder without the prior written approval of DCEH; provided that notwithstanding
the foregoing, Studio may without the prior written approval of DCEH (a) assign this Agreement
or any rights interests or obligations hereunder to any of its Affiliates or in connection with any
Change of Control of Studio and (b) assign its rights but not its obligations hereunder as collateral
in respect of any lndebtedness of Studio or its Affiliates Any purported assignment of this
Agreement, or any rights or obligations hereunder, which does not comply with this Section 8.6
shall be void. Subject to the provisions of this Section 8.6, this Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective successors and permitted
assigns

8.7 Entire Agreement. This Agreement (including the Disclosure Schedule, the
Annexes the Schedules and the Exhibits hereto which are expressly made part of this Agreement
as if set forth herein) and the other Transaction Documents constitute the entire agreement among
the Parties with respect to the subject matter hereof and supersede all prior agreements and
understandings both written and oral, among the Parties with respect to the subject matter hereof.
ln the event of conflict between the provisions of this Agreement and the provisions of any other
Transaction Agreement, the provisions of this Agreement shall control.

8.8 Third-Partv Beneficiaries. This Agreement is not intended to, and shall not, confer
upon any other Person any rights or remedies hereunder; provided that the Studio lndemnified
Parties are express third-party beneficiaries of ARTICLE Vl of this Agreement. The
representations and warranties in this Agreement are the product of negotiations among the Parties
hereto and are for the sole benefit of the Parties hereto. Any inaccuracies in such representations
and warranties are subject to waiver by the Parties hereto in accordance with Section 7.5 without
notice or liability to any other Person The representations and warranties in this Agreement may
represent an allocation among the Parties hereto of risks associated with particular matters
regardless of the knowledge of any of the Parties hereto. Accordingly, Persons other than the
Parties hereto may not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this Agreement or as of any
other date

8.9 Expenses. Except as may otherwise be expressly set forth herein or in any other
Transaction Document, all fees and expenses incurred in connection with the authorization
preparation negotiation execution and performance of this Agreement and the potential
consummation of the transactions contemplated hereby shall be the obligation of the respective
party incurring such fees and expenses

8.10 Severability. 111 the event that any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable the remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties hereto. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision that will

{01283999-1}- 56 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 63 Of 127. Page|D #Z 91

achieve, to the extent possible, the economic, business and other purposes of such void or
unenforceable provision

8.11 Remedies.

(a) Except as otherwise provided herein any and all remedies available at law
or in equity, whether or not herein expressly conferred upon a party, will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by Law or in equity upon such
party, and the exercise by a party of any one remedy will not preclude the exercise of any other
remedy.

(b) The Parties agree that irreparable damage for which monetary damages
even if available, would not _be an adequate remedy, would occur in the event that the Parties hereto
do not perform the provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate the transactions contemplated by this Agreement) in
accordance with its specified terms or otherwise breach such provisions Accordingly, the Parties
acknowledge and agree that the Parties shall be entitled to an injunction specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce specifically the terms
and provisions hereof, in addition to any other remedy to which they are entitled at law or in equity,
Each of the Parties agrees that it will not oppose the granting of an injunction specific performance
and other equitable relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at law or in equity.
Any party seeking an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement shall not be required to provide
any bond or other security in connection with any such order or injunction

(c) The Parties hereto further agree that (i) by seeking the remedies provided
for in this Section 8.11, a party shall not in any respect waive its right to seek any other form of
relief that may be available to a party under this Agreement (including monetary damages) in the
event that this Agreement has been terminated or in the event that the remedies provided for in this
Section 8.11 are not available or otherwise are not granted, and (ii) nothing set forth in this
Section 8.1 l shall require any party hereto to institute any proceeding for (or limit any party’s right
to institute any proceeding for) specific performance under this Section 8.1 l prior or as a condition
to exercising any termination right under ARTICLE Vll (and pursuing damages after such
termination), nor shall the commencement of any Proceeding pursuant to this Section 8.11 or
anything set forth in this Section 8.1 l restrict or limit any party’s right to terminate this Agreement
in accordance with the terms of ARTICLE VII or pursue any other remedies under this Agreement
that may be available then or thereafter.

8.12 Governing Law. This Agreement, and all Proceedings or counterclaims (whether
based on contract, tort or otherwise) arising out of or relating to this Agreement and the Transaction
Documents or the actions of the Parties hereto in the negotiation administration performance and
enforcement hereof and thereof, shall be governed by and construed in accordance with the internal
substantive Laws of the State of Delaware, without giving effect to any choice or conflict of Laws
provision or rule (whether of the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware

{01283999-1}- 57 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 64 Of 127. Page|D #Z 92

8.13 Jurisdiction and Venue. Each of the Parties hereto submits to the exclusive
jurisdiction and venue of the Delaware Chancery Courts located in Wilmington Delaware, or, if
such court shall not have jurisdiction any state or federal court sitting in Wilmington Delaware,
in any action or proceeding arising out of or relating to this Agreement or any other Transaction
Document and agrees that all claims in respect of the action or proceedings may be heard and
determined in any such court and hereby expressly submits to the personal jurisdiction and venue
of such court for the purposes hereof and expressly waives any claim of improper venue and any
claim that such courts are an inconvenient forum. Each of the Parties hereto hereby irrevocably
consents to the service of process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail, postage prepaid, to its
address set forth in Section 8.2, such service to become effective ten (10) days after such mailing

» 8. 14 Waiver of Jug Trial. EACH OF THE PARTIES HERETO WAlVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON,
ARISING OUT OF, UNDER OR IN CONNECTIGN WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

8.15 Counterparts This Agreement may be executed in one or more counterparts all of
which shall be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the other party, it being
understood that all Parties need not sign the same counterpart Delivery of an executed counterpart
of a signature page to this Agreement by facsimile transmission or by E-mail of a .pdf attachment
shall be effective as delivery of a manually executed counterpart of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow.]

{01283999-1}- 58 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 65 Of 127. Page|D #Z 93

IN WITNESS WHEREOF, the undersigned have caused this Framework Agreement to be
signed, all as of the date first written above

STUDIO ENTERPRISE MANAGER, LLC

By:

 

Name:
Title:

DREAM CENTER EDUCATION HOLDINGS, LLC

By:

 

Name: ’
Title:

DREAM CENTER EDUCATION MANAGEMENT, LLC

By:

 

Name:
Title:

DREAM CENTER ARGOSY UNIVERSITY OF
CALlFORNIA, LLC, as limited in Recital D

By:

 

Name:
Title:

ARGOSY EDUCATION GROUP, LLC, as limited in
Recital D

By:

 

Name:
Title:

THE ARTS INSTITUTES INTERNATIONAL, LLC

By:

 

Name:
Title:

{01283999-1}[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 66 Of 127. Page|D #Z 94

DC ART INSTITUTE GF PHOENIX, LLC

By:

 

Name:
Title:

DC ART INSTITUTE OF ATLANTA, LLC

By:

 

Name:
Title:

DC ART INSTITUTE OF AUSTIN,’ LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF DALLAS, LLC

By:

 

Name:
Title:

THE ART INSTITUTE OF HOUSTON, LLC

By:

 

Name:
Title:

THE ART INSTITUTE OF LAS VEGAS, LLC

By:

 

Name:
Title:

DC MlAl\/Il INTERNATIONAL UNIVERSITY OF ART
& DESIGN, LLC

By:

 

Name:
Title:

{01283999-1}[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 67 Of 127. Page|D #Z 95

DC ART INSTITUTE OF SAN ANTONIO, LLC

By:

 

Name:
Title:

THE ART INSTITUTE OF SEATTLE, LLC

By:

 

Name:
Title:

DC ART INSTITUTE OF TAMPA, LLC

By:

 

Name:
Title:

DC ART INSTITUTE OF VIRGINIA BEACH, LLC

By:

 

Name:
Title:

{01283999-1}[Signature Page to Framework Agreement]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CB_S€Z 1219-CV-00380-DAP DOC #Z 1-4 Fil€di 02/21/19 68 01 127. PB_Q€|D #Z 96
ANNEX 1
SPECIFIED CAMPUSES
Campus AI Owner Date of
Formation
l. Atlanta DC Art Institute of Atlanta, LLC 5/31/2017
2. Austin DC Art Institute of Austin LLC 5/25/2017
3. Dallas DC Art institute of Dallas, LLC 5/25/2017
4. Hollywood Argosy Education Group, LLC 7/17/2017
5. Houston The Art Institute of Houston LLC 1/31/2017
6. Las Vegas The Art Institute of Las Vegas LLC 5/12/2017
7. Miami DC Miami lnternational University of Art & Design, LLC 3/23/2017
8. San Antonio DC Art Institute of San Antonio, LLC ' 5/25/2017
9. San Diego Argosy Education Group, LLC 7/17/2017
10. Seattle The Art Institute of Seattle, LLC 5/11/2017
ll. Tampa DC Art Institute of Tampa, LLC 3/23/2017
12. Virginia Beach DC Art Institute of Virginia Beach, LLC 6/9/2017

 

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 69 Of 127. Page|D #Z 97

ANNEX 2
DEFINED TERMS

For all purposes of this Agreement, the following terms shall have the following respective
meanings

“Account Control Agreement” means any control agreement entered into among any depository
institution at which any AI Party maintains an account with respect to a Specified Campus including
any Deposit Account (as such term is defined in the UCC with such additions to such term as may
hereafter be made) or the securities intermediary or commodity intermediary at which any AI Party
maintains a Securities Account (as such term is defined in the UCC with such additions to such term as
may hereafter be made) or a Commodity Account (as such term is defined in the UCC with such additions
to such term as may hereafter be made), such AI Party, and Studio, pursuant to which Studio obtains
control (within the meaning of the,UCC) over such Account.

“Accrediting Body” means any non-governmental entity, including institutional and specialized
accrediting agencies Which engage in the granting or withholding of accreditation of postsecondary
educational institutions or programs in accordance with standards relating to the performance
operations financial condition or academic standards of such institutions including the Southern
Association of Colleges and Schools, the Northwest Commission on Colleges and Universities, WASC
Senior Commission of Colleges and Schools, and the Accrediting Council of Independent Colleges and
Schools.

“Acguired Assets” means as applicable, the Non-Core Assets and the Core Assets

“Acguired Campus” means as applicable, each lriitial Non-Core Closing Campus and
Subsequent Non-Core Campus Closing which Studio determines in its sole discretion will be acquired
by Studio or its Affiliates in accordance with the terms of this Agreement and the applicable Asset
Purchase Agreement.

“Acguisition Proposa ” means any offer or proposal (other than an offer or proposal by Studio or
any of its Affiliates) to directly or indirectly engage in an any transaction or series of related transactions
(other than the transactions contemplated by this Agreement) involving any sale of assets services
agreements or any Change of Control involving the Specified Campuses or their assets properties
employees or students or that Would frustrate or prevent the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents

“AEG” has the meaning set forth in the preamble

“Affiliate” means with respect to any Person any other Person directly or indirectly through one
or more intermediaries controlling, controlled by or under common control with such other Person For
purposes of the immediately preceding sentence the term “control” (including, with correlative
meanings the terms “controlling,” “controlled by” and “under common control with”), as used with
respect to any Person means the possession directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through ownership of voting
securities by contract or otherwise

4

‘Agreemen ” has the meaning set forth in the preamble

“AI Computer Systems” has the meaning set forth in Section 2.19§b[.
{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 70 Of 127. Page|D #Z 98

“AI Governing Documents” has the meaning set forth in Section 2.1.

 

44

Ai Hollmood” has the meaning set forth in Recital D.

“AI Intellectual Property Rights” has the meaning set forth in Section 2.19§ dj.
“Ai Online” means the online division of Ai Pittsburgh.

“AI Parties” has the meaning set forth in the preamble

“Ai Pittsburgh” means The Art Institute of Pittsburgh, DC, LLC, a Pennsylvania not-for-profit
limited liability company.

“AI Privacy Policies” means each external or internal, past or present privacy policy of the AI
Parties or any of their Affiliates including any policy, procedure or statement relating to: (a) the privacy
of users of any AI Parties’ website, application or Al Software; (b) the collection storage disclosure
and transfer of any Personal lnformation and (c) any employee information

“Ai San Diego” has the meaning set forth in Recital D.

“Al Software” means all computer software websites, or applications (including all source code
object code firmware, development tools files records and data, and all media on which any of the
foregoing is recorded and all documentation associated with any of the foregoing) owned or purportedly
owned by the AI Parties licensed by the AI Parties from third parties or otherwise used or held for use
in the Business

“Al Emnlovee Scholarship” has the meaning set forth in Section 4.15§ aj.
“AL” has the meaning set forth in the preamble

“Approved Course” means any course currently offered at an Acquired Campus with available
space after all non-tuition-assistance-eligible students have been seated; provided that the Acquired
Campus has the option of limiting the total number of courses an employee student or Program
Participant may take per term or per year based on workload, budget considerations or other reasons;
and provided further that such employee student or Program Participant meets all academic
requirements and other requirements for such course

“Argosy” has the meaning set forth in the preamble

“Argosy University” means the campuses operated by AEG and Argosy and its direct and
indirect, wholly owned Subsidiaries

“Art Grant” means the existing tuition grants that Al Parties offer to students for Approved
Courses which can average up to 20% of the total tuition amount for bachelor’s degree programs and up
to 15% for associate’s degree programs

“Asset Purchase Agreement” has the meaning set forth in Recital A.l.

“Assumed Lease Obligations” has the meaning set forth in Recital A.2.

{01283999-l}ii

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 71 Of 127. Page|D #Z 99

“Bank Account” means each bank, depository, checking investment or other account in which
revenue attributable to the Specified Campuses is kept or from which liabilities of the Specified
Campuses are paid, including G5 accounts of the Specified Campuses any Collateral Account or any
safe deposit box.

“Bankruptcy” means with respect to any Person if (a) such Person (i) makes an assignment for
the benefit of creditors (ii) files a voluntary petition in bankruptcy, (iii) is adjudged a bankrupt or
insolvent, or has entered against it an order for relief, in any bankruptcy or insolvency proceedings
(iv) files a petition or answer seeking for itself any reorganization arrangement, composition
readjustment, liquidation or similar relief under any statute Law or regulation (v) files an answer or
other pleading admitting or failing to contest the material allegations of a petition filed against it in any
proceeding of this nature or (vi) seeks consents to or acquiesces in the appointment of a trustee receiver
or liquidator of the Person or of all or any substantial part of its properties or (b)(i) 120 days after the
commencement of any proceeding against the Person seeking reorganization arrangement, composition
readjustment, liquidation or similar relief under any statute Law or regulation the proceeding has not
been dismissed, or (ii) within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee receiver or liquidator of such Person or of all or any substantial part of its
properties the appointment is not vacated or stayed, or within 90 days after the expiration of any such
stay, the appointment is not vacated.

“Board” means with respect to any Person the board of trustees board of managers board of
directors or similar governing body of such Person

“Board Committee” means with respect to any Person any committee of the Board or any
committee to which the Board has delegated authority. F or the avoidance of doubt, the Ai Coordinating
Council is a Board Committee of the Board of DCEH.

“Bundled Services Agreement” has the meaning set forth in Recital A.

“Business” means the business of the Specified Campuses as it is conducted and as Studio (or
Studio’s designees successors or assigns) determine to conduct it in the future

“Business Data” means all data or information in any format, collected, generated, or used in the
conduct of the Business or necessary for the conduct of the Business including all financial data related
to the Business and all student data contained in any databases that are used in or necessary for the
conduct of the Business

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on which banking
institutions located in New York, New York and Los Angeles California are permitted or required by
Law, executive order or governmental decree to remain closed.

“Business Employees” has the meaning set forth in Section 2.14§ a).
“California Campuses” has the meaning set forth in Recital D.
“Change” has the meaning set forth in the definition of “DCEH Material Adverse Effect.”

“Change of Contro ” means any of the following: (a) a “change of control”, “change in control”
or words of similar import as defined or` determined by any Educational Agency; (b) changes to the
Board of a Person or its Affiliates that result in a change to 25% or more of the voting members of the

{01283999-1}111

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 72 Of 127. Page|D #Z 100

Board of a Person or its Affiliates in any rolling, 12-month period; (c) a change in the number of voting
members of the Board of any Person or its Affiliates in any rolling, l2-month period that will allow a
group of directors to exercise control who could not exercise control before the change; (d) a transaction
pursuant to which an unaffiliated third-party becomes the “beneficial owner”, directly or indirectly, of
securities of another Person representing 50% or more of the voting power of such Person’s then
outstanding securities (e) a transaction effected as a consolidation share exchange reorganization or
merger of a Person that results in the equityholders of such Person immediately prior to such event not
owning at least a majority of the voting power of the resulting entity’s securities outstanding immediately
following such event; (f) a sale license lease or other disposition of a material portion of a Person’s
assets (g) a liquidation dissolution or other winding up of such Person or any of its Subsidiaries or
(h) a transfer of assets that comprises a substantial portion of the educational business of a Title IV
eligible institution except where the transfer consists exclusively in the granting of a security interest in
those assets

“Closing” means any of the lnitial Non-Core Closing, any Subsequent Non-Core Closing, or any
Final Core Closing

“Closing Consideration” has the meaning set forth in Section 1.7§ f).

“Closing Date” means any of the Initial Non-Core Closing Date, any Subsequent Non-Core
Closing Date or any Final Core Closing Date

Closing Transactions” has the meaning set forth in Section 1.8.

“CGBRA” means Part 6 of Subtitle B of Title 1 of ERISA, Section 4980B of the Code and any
similar state Law.

“Code” means the lnternal Revenue Code of 1986, as amended

“Collateral” means all of the following (other than Excluded Property): the Non-Core Assets the
Core Assets the Leases the Bank Accounts the Company lntellectual Property and all assets owned or
used by the Specified Campuses For the avoidance of doubt, Collateral includes the following types of
assets included therein (capitalized terms used in this definition and not defined herein have the meanings
given to them in the UCC):

(i) Accounts;

(ii) Chattel Paper;

(iii) Commercial Tort Claims;

(iv) Deposit Accounts;

(v) Documents

(vi) General lntangibles;

(vii) Goods (including Goods held on consignment with third parties);

(viii) Instruments;

{01283999-1}1v

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 73 Of 127. Page|D #Z 101

(ix) Investment Property;
(x) Letter-of-Credit Rights and Letters of Credit;
(xi) Supporting Obligations;

(xii) all books records writings databases, information and other property relating to, used
or useful in connection with, evidencing embodying incorporating or referring to, any of the foregoing;

(xiii) all Proceeds of any of the foregoing and, to the extent not otherwise included, (x) all
payments under insurance (whether or not Studio is the loss payee thereof) in respect of Collateral and
(y) all tort claims and

(xiv) all other property and rights of every kind and description and interests therein

“Collateral Account” means any foreign or domestic Deposit Account (as such term is defined
in the UCC with such additions to such term as may hereafter be made), Securities Account (as such
term is defined in the UCC with such additions to such term as may hereafter be made), or Commodity
Account (as such term is defined in the UCC with such additions to such term as may hereafter be made).

“Companv Intellectual Propertv” means any and all lntellectual Property Rights owned or
purported to be owned by DCEH or any of its Subsidiaries that are either (a) used or held for possible
use by any of the Specified Campuses or (b) owned by an AI Party set forth on Schedule 1.4; provided
that, with respect to AEG and Argosy, the foregoing clause (b) shall only apply with respect to
lntellectual Property Rights owned with respect to the California Campuses

“Companv Material Contracts” means any Contract which is or is required to be disclosed on the
disclosure schedules to any Asset Purchase Agreement.

“Competitive Program” means all (a) existing programs currently conducted by the Al Parties at
any of their respective campuses and (b) existing programs currently conducted by Studio and any of
its Affiliates programs at any of their respective campuses; provided that each of (i) and (ii) shall not be
deemed to include any programs offered online any programs currently offered by Argosy University
(other than the California Campuses), South University, Ai Pittsburgh and Ai Online or any general
educational courses that offered by any of the AI Parties or Studio and its Affiliates as part of their
current programs

“Compliance Date” means October 17, 2017.

¢¢

Compliance Review” means (a) any audit, program review, or investigation conducted by any
Educational Agency with respect to any Specified Campus’ compliance with Educational Laws (b) any
site visit or guaranty agency review conducted by any Educational Agency with respect to any Specified
Campus’ compliance with Educational Laws which resulted in material findings or (c) any independent
auditor review of any lnstitution’s compliance with the statutory, regulatory or other requirements of the
Title IV Programs

{01283999-1}v

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 74 Of 127. Page|D #Z 102

“Concentration Account” means [the Bank of America account number 2220079770 listed on
Schedule 3.18 of the Asset Purchase Agreement].1

“Confidential lnformation” means any information concerning the businesses and affairs of the
Specified Campuses or the Business that is not already generally available to the public; provided that
Confidential lnformation shall also include the terms and conditions of this Agreement and the
transactions contemplated hereby.

 

“Conflict” has the meaning set forth in Section 2.5.

“Contract” means any written or oral contract, subcontract, note bond, mortgage indenture
lease sublease license sublicense undertaking or other legally binding agreement

“Core Assets” has the meaning set forth in the Asset Purchase Agreement set forth on ,
EXHIBIT B.

“Core Assumed Liabilities” has the meaning set forth in the Asset Purchase Agreement set forth
on EXHIBIT B.

“Core Services” means with respect to any Specified Campus for which a Statement of Work
has been executed and delivered by each party thereto, the “Core Services” as defined in the Bundled
Services Agreement.

“Curricular Know-How” has the meaning set forth in the License Agreement.
“Curricular Materials” has the meaning set forth in the License Agreement.
“DCEH” has the meaning set forth in the preamble

“DCEH Material Adverse Effect” means any and all changes effects events circumstances
conditions developments (each a “Change”, and collectively, “Changes”), that individually or in the
aggregate taken together with all other Changes has had or would reasonably be expected to have a
material adverse effect on the business operations financial condition, assets or results of operations of
DCEH and its Subsidiaries, taken as a whole or to prevent or materially delay the transactions
contemplated hereby, including any Initial Non-Core Closing, any Subsequent Non-Core Closing or any
Final Core Closing; provided however, that no Change (by itself or when aggregated or taken together
with any and all other Changes) directly or indirectly resulting from, attributable to or arising out of any
of the following shall be deemed to be or constitute a “DCEH Material Adverse Effect,” and no Change
(by itself or when aggregated or taken together with any and all other such Changes) directly or indirectly
resulting from, attributable to or arising out of any of the following shall be taken into account when
determining whether a “DCEH Material Adverse Effect” has occurred or may, would or could occur:

(i) general economic conditions (or changes in such conditions) in the United States
or any other country or region in the world, or conditions in the global economy generally;

 

1 NTD: To be confirmed that this is the correct Concentration Account.

{01283999-l}vi

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 75 Of 127. Page|D #Z 103

(ii) conditions (or changes in such conditions) in the securities markets capital
markets credit markets currency markets or other financial markets in the United States or any other
country or region in the world, including (A) changes in interest rates in the United States or any other
country or region in the world and changes in exchange rates for the currencies of any countries and
(B) any suspension of trading in securities (whether equity, debt, derivative or hybrid securities)
generally on any securities exchange or over-the-counter market operating in the United States or any
other country or region in the world;

(iii) conditions (or changes in such conditions) in the industries in which DCEH and
its Subsidiaries conduct business

(iv) political conditions (or changes in such conditions) in the United States or any
other country or region in the world or acts of war, sabotage or terrorism (including any escalation or
general worsening of any such acts of war, sabotage or terrorism) in the United,States or any other
country or region in the world;

(v) earthquakes hurricanes tsunamis tornadoes, floods mudslides wild fires or
other natural disasters weather conditions and other force majeure events in the United States or any
other country or region in the world;

(vi) changes in Law or other legal or regulatory conditions (or the interpretations
thereof) or changes in GAAP (or the interpretation thereof);

(vii) the announcement of this Agreement or the pendency or consummation of the
transactions contemplated hereby, including (A) the identity of Studio, (B) the loss or departure of
officers or other employees of DCEH or any of its Subsidiaries, (C) the termination or potential
termination of (or the failure or potential failure to renew or enter into) any Contracts with customers
suppliers distributors or other business partners and (D) any other negative development (or potential
negative development) in DCEH’s relationships with any of its customers suppliers distributors or other
business partners and

(viii) any failure by DCEH to meet any internal budgets plans or forecasts of its
revenues earnings or other financial performance or results of operations in and of itself (but not, in
each case the underlying cause of such changes or failures unless such changes or failures would
otherwise be excepted from this definition).

Notwithstanding anything herein to the contrary, no Change or Changes described in clauses (i) through
(vi) of this definition shall be disregarded to the extent such Change or Changes had a material
disproportionate effect on DCEH or its Subsidiaries relative to other companies in the same industry.

“DCEM” has the meaning set forth in the preamble
“Disclosure Schedule” has the meaning set forth in preamble to ARTICLE II.

“DOE” means the United States Department of Education and any successor agency
administering student financial assistance under Title IV.

“DOE Affiliate” has the meaning ascribed to “affiliate” in 34 C.F.R. §85.905.

“Dream Center Scholarship” has the meaning set forth iri Section 4.15§0).

{01283999-1}vii

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 76 Of 127. Page|D #Z 104

“Education Management” means collectively Education Management LLC, Education
Management ll LLC, Education Management Corporation and each of their respective Affiliates and
Related Persons.

“Educational Agency” means any entity or organization whether governmental, government
chartered, tribal, private or quasi-private that engages in granting or withholding Educational
Approvals administers Financial Assistance Programs to or for students of, or otherwise regulates
postsecondary schools or programs in accordance with standards relating to the performance operation
financial condition privacy or academic standards of such schools and programs including the DOE
and any Accrediting Body or State Educational Agency.

“Educational Approva ” means any license permit, consent, franchise approval, authorization
certificate or accreditation issued or required to be issued by an Educational Agency to the Specified
Campuses with respect to any aspect of the Specified Campuses operations subject to the oversight of ,,
such Educational Agency, including any such approval for any Specified Campus to participate in any
Financial Assistance Program, but excluding any such approvals or permits with respect to the activities
of recruiters or individual employees or agents of the Specified Campus

“Educational Consent” means any approval, authorization or consent by any Educational
Agency, or any notification to be made by the Parties to an Educational Agency, with regard to the
transactions contemplated by this Agreement, whether required to be obtained prior to or after the
Closing Date Which is necessary under applicable Laws or regulations in order to maintain or continue
any Educational Approval held by any Specified Campus as of the date of this Agreement.

“Educational Law” means any United States federal, state local or similar statute Law,
ordinance regulation rule Accrediting Standard, code order or standard, including the provisions of
Title IV and any regulations implementing or relating thereto, issued or administered by any Educational
Agency or any Financial Assistance Program.

“Educational Loan” means any student loan made insured, or originated under Title lV.
“EMC Consent Judgement” has the meaning set forth in the Bundled Services Agreement.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) and any other employee plan program, policy, practice contract, agreement or
other arrangement, including, without limitation any compensation severance termination pay,
deferred compensation performance awards stock or stock-related awards fringe retirement, death,
disability, welfare or medical benefits or other employee benefits or remuneration of any kind, whether
written unwritten or otherwise funded or unfunded, whether or not subject to ERISA, that is or has been
maintained, contributed to, or required to be contributed to, by any of the AI Parties or any of their
respective Affiliates or with respect to which any of the Al Parties any of their respective Affiliates or
ERISA Affiliates has or may have any liability or obligation

“Employee Scholarship” has the meaning set forth in Section 4.15(b).
“End Date” has the meaning set forth in Section 7.l§b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended

{01283999-1}v111

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 77 Of 127. Page|D #Z 105

“ERISA Affiliate” means With respect to any Person any other Person under common control
with such Person within the meaning of Section 414(b), (c), (m) or (o) of the Code, and the regulations
issued thereunder.

“Excluded Institutions” has the meaning set forth in Section 4.9gb).

“Excluded Property” means (i) any Shared lT Systems AI lntellectual Property Rights and/or
AI Computer Systems (ii) any lease license contract or agreement to which any AI Party is a party, if
and to the extent that a security interest therein is prohibited by or in violation of (x) any applicable Law,
or (y) a term, provision or condition of any such lease license contract or agreement (unless in each
case, such applicable Law, term, provision or condition would be rendered ineffective with respect to
the creation of such security interest pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or
any successor provision or provisions) of any relevant jurisdiction or any other applicable Law or
principles of equity) or would give any other party thereto the right to terminate accelerate or otherwise
alter such AI Party’s rights titles and interests thereunder (including upon the giving of notice or lapse
of time or both); provided however, that the foregoing shall cease to be treated as “Excluded Property”
(and shall constitute Collateral) irrirnediately at such time as the contractual or legal prohibition shall no
longer be applicable and to the extent severable such security interest shall attach immediately to any
portion of such lease license contract or agreement not subject to the prohibitions specified in clause
(x) or (y) above (iii) any United States intent-to-use trademark applications for which an amendment to
allege use or a statement of use has not been filed and accepted by the Patent and Trademark Office to
the extent that, and solely during the period in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark applications under applicable federal Law,
provided that upon submission to and acceptance by the Patent and Trademark Office of an amendment
to allege use or a statement of use pursuant to 15 U.S.C. Section 1051(c) or (d) (or any successor
provision), such intent-to-use trademark application shall be considered Collateral; (iv) any equipment
of an Al Party that is subject to a perfected lien that is a Permitted Lien if and for so long as the grant of
a security interest therein to Studio in such equipment shall constitute or result in a breach or termination
pursuant to the terms of, or a default under, the agreement entered into in connection with such Permitted
Lien on such equipment; provided however, that such security interest shall attach immediately at such
time as the term in the relevant agreement restricting the attachment of a security interest in such
equipment is no longer operative or the attachment of a security interest in such equipment would not
constitute or result in a breach or termination pursuant to the terms of, or a default under, such agreement;
(v) assets in respect of which pledges and security interests are prohibited by applicable Law; and
(vi) any Title IV Program funds maintained by any Al Party in a fiduciary trust capacity prior to such
funds being applied to eligible institutional charges for currently enrolled students or any student
accounts receivable pending to be received from Title IV Programs

“F amin Member” means as to any individual, any parent, spouse child, spouse of a child,
brother, sister or other immediate family member of such individual (whether by blood, marriage
or adoption), and each trust or other entity created for the benefit of one or more of such Persons
and/or the estates of any such Person

“Federal Receiver” means Dottore Companies LLC, or any alternative Person validly appointed
as receiver in the Receivership.

“Federal Receiver Party” means the Federal Receiver or any Representative thereof

“Final Core Closing Date” has the meaning set forth in Section 1.3.

{01283999-1}1><

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 78 Of 127. Page|D #Z 106

“Final Core Closings” has the meaning set forth in Section 1.3.

“Financial Assistance Programs” means each Title IV Program pursuant to which Title IV
Program finding has been provided to or on behalf of any Specified Campus’ students and any
other government-sponsored or private program of student financial assistance other than the
Title IV Programs pursuant to which student financial assistance grants or loans were provided to
or on behalf of any Specified Campus’ students and such funds constituted at least 2% of the
Specified Campus’ tuition and fee revenues during any fiscal year.

“Financial Statements” has the meaning set forth in Section 2.7.

“Fundamental Representations” means the representations and warranties set forth in Section 2.1
(Grganization of the AI Parties), Section 2.2 (Capital Structure of DCEH and its Subsidiaries),
Section 2.3 (Subsidiaries), Section 2.4 (A_uthority), Section 2.5 (No Conflict), Section 2.9 (No Changes),
Section 2.11 (Educational Compliance and Approvals) and Section 2. 13 (Taxes).

 

“GAAP” means United States generally accepted accounting principles as in effect on the date
hereof.

“Governing Documents” means all legal document(s) by which any Person (other than an
individual) establishes its legal existence or which govern its internal affairs For example the
“Governing Documents” of a corporation include its certificate of incorporation and by-laws the
“Governing Documents” of a limited partnership include its certificate of formation and its limited
partnership agreement and the “Governing Documents” of a limited liability company include its
certificate of formation and its operating agreement or limited liability company agreement, With
respect to any Person organized as a not-for-profit entity under state Law and/or exempt from tax under
federal Law, Governing Documents include such Person’s conflict of interest policy and other
governance policies its IRS Forms 1023, 8975, 1024, 1024-A, 990-T, 990, 990-EZ, 990-N or 990-PF
and any related schedules and any corresponding state tax documents

“Governmental Authority” means any government, any governmental or regulatory entity or
body, department, commission board, agency or instrumentality, and any court, tribunal or judicial body,
in each case whether federal, state county, provincial, and whether local or foreign

“HEA” means the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as amended or any
successor statute thereto.

“lndebtedness” means with respect to any Person any of the following, without duplication
(a) any indebtedness of such Person for borrowed money, loans or advances including any principal and
interest, (b) any indebtedness of such Person evidenced by notes bonds mortgages debentures or any
other debt instrument or security, (c) any obligations of such Person under any leases which are required
to be classified as capitalized leases under GAAP, (d) all obligations in respect of any financial hedging
arrangements including any interest rate swap, (e) all obligations or commitments by which a Person
assures a creditor against loss (including letters of credit and bankers’ acceptances and contingent
reimbursement obligations with respect to letters of credit and bankers’ acceptances), (f) all indebtedness
for earn outs or the deferred purchase price of property or services with respect to which a Person is
liable as obligor or otherwise (g) all obligations under conditional sale or other title retention agreements
relating to property or assets purchased by such Person (h) any_ guaranty by such Person of any
indebtedness of any other Person of a type described in clauses (a) through (g) above and (i) all interest,
fees prepayment premiums penalties and other fees and expenses owed with respect to the indebtedness

{01283999-1}x

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 79 Of 127. Page|D #Z 107

referred to above assuming the repayment in full of such indebtedness as of such time Notwithstanding
the foregoing Indebtedness shall exclude (i) any trade payables to the extent not past due and other
current liabilities not yet past due and arising in the ordinary course of business (ii) any operating or
lease obligations (other than capitalized leases described in clause (c) of this definition), and (iii) any
Transaction Expenses.

“Initial Non-Core Closing” has the meaning set forth in Section l.l.

“Initial Non-Core Closing Campus” has the meaning set forth in Section 1.1.
“Initial Non-Core Closing Date” has the meaning set forth in Section 1.1.

“Initial Non-Core Closing Transactions” has the meaning set forth in Section 1.7.

“Intellectual Property Rights” means any and all of the following in any jurisdiction throughout
the world: (i) all inventions (whether or not patentable or reduced to practice), patents patent
applications and patent disclosures as well as any reissues, continuations continuations-in-part,
divisionals revisions extensions or reexaminations thereof, (ii) trademarks service marks trade dress
trade names slogans designs logos internet domain names corporate names and all other indicia of
origin (and all translations adaptations, derivations and combinations of the foregoing), together with
all of the goodwill associated with the foregoing (collectively, “Marks”), (iii) all copyrights and other
works of authorship, mask works and moral rights (iv) registrations applications and renewals for any
of the foregoing (as applicable), (v) computer software (including source code and object code), data,
data bases and documentation thereof, and (vi) trade secrets and other confidential information
(including ideas formulas compositions inventions know-how, manufacturing and production and
other processes techniques and methods research and development information drawings
specifications designs plans proposals technical data, business and marketing plans and customer and
supplier lists and related information), (vii) all other intellectual property and proprietary rights and
(viii) all tangible embodiments of the foregoing (in whatever form or medium).

“Knowledge” means with respect to any Person the actual knowledge provided that with
respect to the AI Parties “Knowledge” shall mean the actual knowledge of Brent Richardson Randall
Barton, John Crowley, Chad Garrett, Denis Yevstifyev, Claude Brown Chris Richardson Deb
Landesman Eldon Monday and Melissa Esbinshade.

“Last Final Core Closing” means the earlier to occur of (a) the first date on which a Final Core
Closing has been consummated with respect to all Specified Campuses or (b) in the event that a Final
Core Closing has not occurred with regards to all Specified Campuses it has been determined that the
Specified Campuses which have not undergone a Final Core Closing will enter into a Teach-Out.

“La_w” means any applicable law, statute treaty, constitution principle of common law,
ordinance code rule regulation Order or other legal requirement issued, enacted, adopted,
promulgated implemented or otherwise put into effect by or under the authority of any Governmental
Authority, as amended, unless expressly specified otherwise herein

“Lease Assignment and Assumption Agreements” has the meaning set forth in Section l.7gc1.

“Lease Assumntion Conditions” has the meaning set forth in Section 1.7( c ).

{01283999-1}xi

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 80 Of 127. Page|D #Z 108

44

liability” means any obligation or liability whether known or unknown asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated and whether due or to become
due regardless of when asserted

“Liens” means any lien pledge hypothecation charge mortgage security interest, deed of trust
or encumbrance of any nature or of any kind whether voluntarily incurred or arising by operation of law
or otherwise

“Losses” means any loss liability, action cause of action cost, damage or expense Tax, penalty,
or fine in each case whether or not arising out of third-party claims including interest, penalties
attorneys’, consultants’ and experts’ fees and expenses (including such attorneys’, consultants’ and
experts’ fees and expenses incurred in connection the enforcement of a party’s rights) and all amounts
paid in investigation defense or settlement of any of the foregoing

“Marks” has the meaning set forth in the definition of “1ntellectual Property Rights”.
“Most Recent Balance Sheet” has the meaning set forth in Section 2.7.

“Non-Core Assets” has the meaning set forth in the Asset Purchase Agreement set forth on
EXHIBIT B.

“Non-Core Assumed Liabilities” has the meaning set forth in the Asset Purchase Agreement set
forth on EXHIBIT B.

“Non-Core Closing” means an Initial Non-Core Closing or a Subsequent Non-Core Closing
“Obligations” has the meaning set forth in Section 4.28.

“Order” means any order, judgment, decision decree injunction pronouncement, ruling writ or
assessment of, by or on behalf of any Governmental Authority (Whether temporary, preliminary or
permanent) or arbitrator.

“ordinary course” and “ordinarv course of business” means with respect to any Person in the
ordinary, usual and normal course of business consistent with its past custom and practice (including
with respect to quantity, quality, frequency, cost and/or pricing).

“Other Al Parties” has the meaning set forth in the preamble
“Parties” means Studio and the Al Parties and “Party” means any one of them.

“Permit” means any permits licenses authorizations consents approvals and franchises from
Governmental Authorities

“Perrnitted Liens” means any of the following: (a) Liens or other defects imperfections or
irregularities in title easements covenants and rights of way and other similar restrictions of record, and
zoning building and other similar codes or restrictions which are imposed by any governmental authority
having jurisdiction over such leased real property, in each case that do not adversely affect in any
material respect the current use of the applicable property owned, leased, used or held for use by DCEH
or. any of its Subsidiaries and (b) statutory, common law or contractual liens of landlords for amounts

{01283999-1}X11

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 81 Of 127. Page|D #Z 109

not yet due and payable or delinquent and that do not otherwise arise as a result of any default under any
lease arrangement

“Person” means an individual, corporation partnership, association limited liability company,
trust, estate or other similar business entity or organization including a Governmental Authority.

“Personal Information” means in addition to any definition provided by the AI Parties for any
similar term (e.g., “personally identifiable information” or “PII”) in any AI Parties’ Privacy Policy or
other public-facing statement, all information regarding or capable of being associated with an individual
person or device including without limitation (a) information that identifies could be used to identify
or is or can be associated with personally identifiable information including a person’s name; physical
address telephone number; email address financial account number; payment card number;
government-issued identifier (including Social Security number, driver’s license number, or passport
1 number); medical, health or insurance information including protected health information (as defined
in the Health Insurance Portability and Accountability Act of 1996, as amended); gender; date of birth;
educational or employment information religion sexual orientation political affiliation and any other
data used or intended to be used to identify, contact or precisely locate an individual (e.g., geolocation
data), (b) information that is created, maintained or accessed by an individual (e.g., videos audio or
individual contact information), (c) any data regarding an individual’s activities online or on a mobile
device or other application (e.g., searches conducted, web pages or content visited or viewed), and
(d) lnternet Protocol addresses unique device identifiers, cookies or other persistent identifiers. Personal
lnformation may relate to any individual, including a current, prospective or former student, customer,
teacher, or employee of any person Personal lnformation includes information in any form, including
paper, electronic, and other forms

“Post-Closing Educational Consents” means those Educational Consents identified as such

on Schedule 4.7§d[.

“PPA” means a program participation agreement issued to a postsecondary educational
institution and countersigned or to be countersigned by or on behalf of the secretary of the DOE,
evidencing certification of that institution to participate in the Title lV Programs

“PPPA” means a provisional PPA issued to an Acquired Campus and countersigned or to
be countersigned by or on behalf of the secretary of the DOE, for the purposes of certifying the
Acquired Campus to continue its Title IV Program participation following consummation of the
transactions contemplated by this Agreement.

“Pre-Acquisition Review Application” means a materially complete electronic application
to the DOE with respect to the transactions contemplated hereby, marked for pre-acquisition review,
together With any required exhibits or attachments

“Pre-Acquisition Review Response” means a written notice from the DOE following the
DOE’s review of a Pre-Acquisition Review Application regarding the transactions contemplated by
this Agreement, which shall not indicate the existence of any material impediment to the issuance
of a TPPPA or PPPA to any Acquired Campus extending such Acquired Campus’ certification to
participate in the Title IV Programs following the Closing; provided that no such material
impediment shall be deemed to arise from any of (i) a requirement that Studio and/or any Acquired
Campus post one or more letters of credit that in the aggregate do.not exceed twenty five percent
(25%) of the funds received by the Acquired Campuses under the Title lV Programs for the

{01283999-1}X111

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 82 Of 127. Page|D #Z 110

Acquired Campuses’ last completed fiscal year; (ii) the imposition of any growth restrictions
regarding the implementation of new or revised academic programs or the addition of new
educational locations and/or (iii) a requirement that Studio and/or its Subsidiaries provide a
guaranty or assume joint and several liability for any outstanding or future Title IV Program
liabilities of any Acquired Campus

“Pre-Closing Educational Consents” means those Educational Consents identified as such on

Schedule 4.7§b ).

“Pre-Closing Perio ” means the period commencing on the date of this Agreement and ending
on the earlier to occur of (a) the Last Final Core Closing Date and (b) the date on which this Agreement
is terminated in accordance with its terms

j “Prior Acquisition Agreement” means the agreement or agreements pursuant to which DCEH
and its Subsidiaries acquired the assets of Education Management, including the Specified Campuses
and each document, instrument and certificate entered into or delivered in connection with such
agreement or agreements

 

“Privacy Laws” means all international, federal, state provincial and local Laws rules
regulations directives and governmental requirements which govern the receipt, collection compilation
use storage processing sharing safeguarding security, disposal, destruction disclosure or transfer of
Personal lnformation and all such Laws governing security breach notification penalties and compliance
with orders in connection with any of the foregoing including but not limited to, the Children’s Online
Privacy Protection Act, the California Online Privacy Protection Act, the Video Privacy Protection Act,
the EU Data Protection Directive, PCl-DSS, the CAN-SPAM Act and Canada’s Anti-Spam Legislation
the Health Insurance Portability and Accountability Act of 1996, as amended, and the EU Cookie
Directive

“Private Educational Loan” means any student loan provided by a lender that is not made insured
or guaranteed under Title IV, or by the institution itself, and is issued expressly for postsecondary
educational expenses

“Proceeding” means any claim, charge complaint, grievance inquiry, audit, investigation
action suit, litigation or proceeding by or before (or could come before) or brought on behalf of any
Governmental Authority, Educational Agency or arbitrator.

“Process” or “Processing” means to collect, access use process modify, copy, analyze disclose
transmit, transfer, sell, rent, host, store retain delete or destroy.

“Program Participant” has the meaning set forth in Section 4.15§ c).

“Program Participation Agreement” means a Program Participation Agreement issued by the
DOE to a Specified Campus including on a provisional basis

 

“Receivership” has the meaning set forth in Section 4.6(a).

“Related Persons” means with respect to any Person such Person’s (a) direct and indirect
equityholders directors officers trustees managers and Affiliates (b) any direct and indirect
equityholders directors officers trustees managers and controlling Affiliates of the persons set forth
in clause (a); and (c) any Family Member of any natural person described in clause (a) or (b). For the

{01283999-1}Xiv

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 83 Of 127. Page|D #Z 111

avoidance of doubt, Dream Center Education Management, LLC is a Related Person of DCEH and its
Subsidiaries and any Subsidiary of DCEH who is not an AI Party is a Related Person of each Al Party.

“Reorganization” has the meaning set forth in Section 4.10.
“Reorganization Plan” has the meaning set forth in Section 4.10.

“Representative” means With respect to any Person any director, officer or employee of such
Person or any financial advisor, accountant, legal counsel, consultant or other authorized agent or
representative retained by such Person.

“Restricted Area” has the meaning set forth in Section 4.9§ b 1.
“Restricted Period” has the meaning set forth in Section 4.9§ b ).
“Scholarship Limit” has the meaning set forth in Section 4.15§ a).

“Security Incidents” means (i) any unauthorized access acquisition interruption alteration or
modification disclosure loss theft, corruption or other unauthorized Processing of Personal
lnformation (ii) inadvertent, unauthorized and/or unlawful sale disclosure or rental of Personal
Information, or (iii) any other unauthorized access to, acquisition of, interruption of, alteration or
modification of, loss of, theft of, corruption of, or use of the Al Computer Systems

“Shared IT System Access Rights” has the meaning set forth in Section 2.19(b1.

“Shared IT Services” has the meaning set forth in the Technology License and Services
Agreement.

“Shared IT Systems” has the meaning set forth in the Technology License and Services
Agreement.

“

Specified Campuses” has the meaning set forth in Recital A.l.

“South Universi§j” means the campuses operated by Dream Center South University, LLC, an
Arizona not-for-profit limited liability company, and its direct and indirect, wholly owned Subsidiaries

“State Educational Agencv” means any state or local educational licensing body that provides a
license or authorization necessary for an Specified Campus or any campus branch, additional location
or other facility thereof to provide postsecondary education in that state or which administers Financial
Assistance Programs in that state including the California Bureau for Private Postsecondary Education
(or any predecessor agency thereto) and the California Student Aid Commission.

“Statement of Work” has the meaning set forth in the Bundled Services Agreement.
“§c_ud_ig” has the meaning set forth in the preamble
“Studio Board Nominees” has the meaning set forth in Section 4.11.

v “Studio Emnlovee S_cholarship” has the meaning set forth in Section 4.15(b).
“Studio lndemnified Parties” has the meaning set forth in Section 6.2.

{01283999-1}Xv

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 84 Of 127. Page|D #Z 112

“Studio Offeree” has the meaning set forth in Section 4.12.

“Subiect Subsequent Non-Core Closing Campus(es)” has the meaning set forth in Section 1.2.
“Sublease” has the meaning set forth in Recital A.2.

“Subsequent Non-Core Closing Campus” has the meaning set forth in Section 1.1.
“Subsequent Non-Core Closing Date” has the meaning set forth in Section 1.2.

“Subsequent Non-Core Closing Transactions” has the meaning set forth in Section 1.8.
“Subsequent Non-Core Closings” has the meaning set forth in Section 1.2.

“Subsidiary” means with respect to any Person any corporation or other organization whether
incorporated or unincorporated of which (a) such Person or any other subsidiary of such Person is a
general partner (excluding such partnerships where such Person or any subsidiary of such Person does
not have a majority of the voting interest in such partnership) or (b) at least a majority of the securities
or other interests having by their terms ordinary voting power to elect a majority of the Board with
respect to such corporation or other organization is directly or indirectly owned or controlled by such
Person or by any one or more of its subsidiaries provided that with respect to the AI Parties for the
purposes of ARTICLE II (other than Section 2.81, no Person shall be deemed a Subsidiary of an AI Party
other than a Person who has since the Compliance Date (i) directly or indirectly owned or controlled a
Specified Campus or assets which are used by a Specified Campus (ii) employed any employee which
provides services to a Specified Campus or sponsored Employee Benefit Plan or (iii) has any liability
for which an AI Party could be liable

“Substantial Control” means the term “substantial control” as that term is defined in 34 C.F.R.
§668.174(c)(3).

“TM” or, collectively, “Taxes” means any and all federal, state local and foreign taxes
assessments and other governmental charges duties impositions and liabilities including taxes based
upon or measured by gross receipts income profits sales use and occupation and value added ad
valorem, transfer, franchise capital stock, license registration withholding payroll, recapture
employment, unemployment, escheat, environmental, windfall profit, excise property, alternative or
add-on minimum taxes as well as public imposts, fees and social security charges (including but not
limited to health, unemployment and pension insurance), together with all interest, penalties and
additions imposed with respect to such amounts and any penalties for any failure to file, or timely or
properly file any Tax Return

“Tax Returns” means any return information report or filing with respect to Taxes including
any schedules attached thereto and including any amendment thereof.

“Teach-Out” means the continuing provision of academic services to students following the
announcement of a campus closure until such students can graduate/complete their program of study or
transfer to a comparable academic program through an affiliated or unrelated institution

“Teach-Out Tuition Discount” means the existing Teach-Out commitments made by any AI
Party prior to the date hereof and disclosed to Studio to students to provide a 50% scholarship tuition

{01283999-1}xv1

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 85 Of 127. Page|D #Z 113

discount in connection with their transfer from a closing Affiliate institution of the AI Parties to an
Acquired Campus regardless of whether such transfer occurs prior to or after the Core Closing

54

Technology” means any or all of the following but not the patent, trademark, copyright, trade
secret or other similar intellectual property rights therein or associated therewith: (i) published and
unpublished works of authorship, including audiovisual works collective works computer programs
software source code object code compilations databases derivative works literary works
maskworks and sound recordings (ii) inventions and discoveries including articles of manufacture
business methods compositions of matter, improvements machines methods and processes and new
uses for any of the preceding items (iii) words names symbols devices designs and other `
designations and combinations of the preceding items used to identify or distinguish a business good
group, product, or service or to indicate a form of certification including logos product designs and
product features and (iv) information that is not generally known or readily ascertainable through proper
means whether tangible or intangible including algorithms, customer lists ideas designs formulas
know-how, methods processes programs prototypes systems and techniques

“Title IV” means Title IV of the I-IEA.

“Title lV Programs” means the programs of federal student financial assistance administered
pursuant to Title lV.

“TPPPA” means a temporary provisional PPA issued to the Acquired Campus after Closing,
and countersigned or to be countersigned by or on behalf of the Secretary of the DOE, for the
purposes continuing the certification of the Acquired Campus to participate in the Title IV Programs
on an interim basis following the Final Core Closing.

“Transaction Documents” means (a) this Agreement, (b) the Asset Purchase Agreement, (c) the
Bundled Services Agreement, (d) the Lease Assignment and Assumption Agreements entered into at the
Initial Non-Core Closing or any Subsequent Non-Core Closing (e) the Subleases entered into at the
Initial Non-Core Closing or any Subsequent Non-Core Closing, (f) the License Agreement, (g) the
Technology License and Services Agreement, (h) the lP Assignment, and (i) the documents instruments
and certificates entered into or delivered by any Party in connection with any of the foregoing items (a)
through (h).

“Transaction Expenses” means to the extent unpaid as of immediately prior to any Closing, the
sum of the fees costs and expenses incurred by the Al Parties in connection with the process for the
transactions contemplated hereby payable to any Person including any fees costs and expenses payable
to (i) legal counsel to the Al Parties in connection with the transactions contemplated hereby and (ii) any
outside accountants or other advisors engaged by the AI Parties in connection with the transactions
contemplated hereby.

“Transfer Taxes” has the meaning set forth in Section 4.23.
“Transferred Employee” has the meaning set forth in Section 4.12.

“Transition Services” means with respect to any Specified Campus the “Transition Services” as
defined in the Bundled Services Agreement.

` “UCC” means the Uniforrn Commercial Code as the same may, from time to time be`enacted
and in effect in the State of New York; provided, that, to the extent that the Code is used to define any

{01283999-1}Xv11

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 86 Of 127. Page|D #Z 114

term herein or in any Transaction Document and such term is defined differently in different Articles or
Divisions of the Code the definition of such term contained in Article or Division 9 shall govern
provided further, that in the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection or priority of, or remedies With respect to, Studio’s Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such attachment, perfection priority,
or remedies and for purposes of definitions relating to such provisions

“United States” means the United States of America.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988, as
amended and any similar state or local Law.

{01283999_1}Xviii

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 87 Of 127. Page|D #Z 115

EXHIBIT A
Form of Bundled Services Agreement

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 88 Of 127. Page|D #Z 116

y EXHIBIT B
Form of Asset Purchase Agreement

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 89 Of 127. Page|D #Z 117

EXHIBIT C
Form of Sublease Agreement

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 90 Of 127. Page|D #Z 118

EXHIBIT D
Form of IP Assignment

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 91 Of 127. Page|D #Z 119

EXHIBIT E
Form of Restrictive Covenant Agreement

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 92 Of 127. Page|D #Z 120

EXHIBIT F
Form of License Agreement

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 93 Of 127. Page|D #Z 121

EXHIBIT G
Form of Technology License and Services Agreement

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 94 Of 127. Page|D #Z 122

Schedule A-3
Parties to Restrictive Covenant Agreements

Brent Richardson
Randall Barton
John Crowley
Chad Garrett
Denis Yevstifyev
Claude Brown
Chris Richardson

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 95 Of 127. Page|D #Z 123

Schedule 1.4

Parties to Asset Purchase Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Campus AI Entity Studio Entity
l. Atlanta DC Art Institute of Atlanta, LLC Studio Enterprise Atlanta, LLC
2. Austin DC Art Institute of Austin LLC Studio Enterprise Austin LLC
3. Dallas DC Art Institute of Dallas LLC Studio Enterprise Dallas LLC
4. Hollywood Argosy Education Group, LLC Studio Enterprise Hollywood, LLC
5. Houston The Art Institute of Houston LLC Studio Enterprise Houston LLC
6. Las Vegas The Art Institute of Las Vegas, LLC Studio Enterprise Las Vegas, LLC
7. Miami DC Miami lntemational University Studio Enterprise Miami, LLC

of Art & Design, LLC

8. San Antonio DC Art Institute of San Antonio, LLC Studio Enterprise San Antonio, LLC
9. San Diego Argosy Education Group, LLC Studio Enterprise San Diego, LLC
lO. Seattle The Art Institute of Seattle LLC Studio Enterprise Seattle LLC
ll. Tampa DC Art Institute of Tampa, LLC Studio Enterprise Tampa, LLC
12. Virginia Beach DC Art Institute of Virginia Beach, LLC Studio Enterprise Virginia Beach, LLC

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 96 Of 127. Page|D #Z 124

Schedule 1.5

Parties to Bundled Services Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Campus AI Entity Studio Entity
l. Atlanta DC Art Institute of Atlanta, LLC Studio Enterprise Atlanta, LLC
2. Austin DC Art Institute of Austin LLC Studio Enterprise Austin LLC
3. Dallas DC Art Institute of Dallas LLC Studio Enterprise Dallas LLC
4. Hollywood Argosy Education Group, LLC Studio Enterprise Hollywood, LLC
5. Houston The Art Institute of Houston LLC Studio Enterprise Houston LLC
6. Las Vegas The Art Institute of Las Vegas, LLC Studio Enterprise Las Vegas LLC
7. Miami DC Miami International University Studio Enterprise Miami, LLC

of Art & Design LLC

8. San Antonio DC Art Institute of San Antonio, LLC Studio Enterprise San Antonio, LLC
9. San Diego Argosy Education Group, LLC Studio Enterprise San Diego, LLC
10. Seattle The Art Institute of Seattle LLC Studio Enterprise Seattle LLC
ll. Tampa DC Art Institute of Tampa, LLC Studio Enterprise Tampa, LLC
12. Virginia Beach DC Art Institute of Virginia Beach, LLC Studio Enterprise Virginia Beach, LLC

 

{01283999-1}

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe: 1:19-CV-00380-DAP DOC #: 1-4 Filed: 02/21/19 97 Of 127. Page|D #: 125
Schedule 1.7§c[
Lease Obligations
Campus Master Landlord AI Entity Tenant Studio Entity Status
1. Atlanta ROC 111 Fairlead Embassy DC Art Institute of Studio (a) and (c)
Row Owner, LLC Atlanta, LLC Enterprise
Atlanta, LLC
2. Austin DC Art Institute of Austin Studio (b) and (d)
Harbert Moore Frontera LLC LLC Enterprise
Austin LLC
3. Dallas Northwood PL Holdings LP, DC Art Institute of Dallas Studio (c)
LLC Enterprise
' Dallas, LLC '
4. Hollywood 5250 Lankershim Plaza, LLC Argosy Education Group, Studio (a), (b),
LLC Enterprise and (d)
Hollywood
LLC
5 . Houston Medistar River Oaks Medical The Art Institute of Studio (b) and (d)
Center, Ltd. Houston LLC Enterprise
Houston LLC
[Noie.' The assignment will
also require the
consent/signature of
Medistar Twelve Oaks
Partners, Lid, Master
Landlord ’s a]j(iliate and
owner of an adjacent
parking garage ]
6. Las Vegas Tech Park 6, LLC The Art Institute of Las Studio (b) and (d)
Vegas LLC Enterprise Las
Vegas LLC
7. Miami Resorts World Omni LLC DC Miami lnternational Studio (a) and (c)
University of Art & Enterprise
Design LLC Miami, LLC
8. San Antonio Hanover Partnership DC Art Institute of San Studio (a), (b)
Investment Xll, LLC Antonio, LLC Enterprise San and (d)
Antonio, LLC
9. San Diego HGF L.P., Argosy Education Group, Studio (b) and (d)
LLC Enterprise San
Diego, LLC
10. Seattle 2323 Elliott Avenue LLC The Art Institute of Studio (b) and (d)
Seattle LLC Enterprise
Seattle LLC
11. Seattle SRI-WR Elliott Avenue LLC The Art Institute of Seattle Studio Enterprise (e)
» LLC Seattle LLC

 

 

 

 

 

 

{01283999~1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 98 Of 127.

Page|D #: 126

 

 

 

 

 

12. Tampa Highwoods/Florida DC Art Institute of Tampa, Studio (c)
Holdings L.P. LLC Enterprise
Tampa, LLC
13. Virginia AH Columbus ll, L.L.C. DC Art Institute of Studio (a) and (c)
Beach Virginia Beach, LLC Enterprise
Atlanta, LLC

 

 

 

 

Status, Which may be revised at Studio’s option:

(a) Leases to be Amended

(b) Leases to be Assigned by AI Entity to Studio Entity

(c) Leases to be Subleased by AI Entity to Studio Entity until the Lease Conditions are satisfied and,
upon such satisfaction (b) and (d)

(d) Leases to be Subleased by Studio Entity to AI Entity

(e) Leases to be Subleased by Al Entity to Studio Entity for $0

{01283999-1}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe: 1:19-CV-00380-DAP DOC #: 1-4 Filed: 02/21/19 99 Of 127. Page|D #: 127
Schedule 1.7§§[
Closing Consideration
Closing
Campus AI Owner Consideration
1. Atlanta DC Art Institute of Atlanta, LLC $333,333.34
2. Austin DC Art Institute of Austin LLC $333,333.34
3. Dallas DC Art Institute of Dallas LLC $333,333.34
4. Hollywood Argosy Education Group, LLC $333,333.34
5. Houston The Art Institute of Houston LLC $333,333.33
6. Las Vegas The Art Institute of Las Vegas LLC $333,333.33
7. Miami DC Miami International University
ofArt & Design LLC " $333,333.33 "

8. San Antonio DC Art Institute of San Antonio, LLC $333,333.33
9. San Diego Argosy Education Group, LLC $333,333.33
10. Seattle The Art Institute of Seattle LLC $333,333.33
11. Tampa DC Art Institute of Tampa, LLC $333,333.33
12. Virginia Beach DC Art Institute of Virginia Beach, LLC $333,333.33

Totals $4,000,000.00

 

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 100 Of 127. Page|D #Z 128

Schedule 4.1§a[

Ordinarv Course Exceptions - Relationships

None

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 101 Of 127. Page|D #Z 129

Schedule 4.1gb[

Ordinarv Course Exceptions - Operations

None

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 102 Of 127. Page|D #Z 130

Schedule 4.7(b[

Pre-Closing Educational Consents

Prior to the execution and delivery of anv Statement of Work to the Bundled Services
Agreement and/or Non-Core Closing evidence that the following conditions have been met,
and/or consents have been provided to Studio;

1.

For each Specified Campus verification of submission of an overview of the
Framework Agreement, Master Bundled Services Agreement, and Master Asset
Purchase Agreement to the Department of Education and applicable Accrediting
Bodies for their review, and none of the DOE or the applicable Accrediting Bodies has
indicated that the Non-Core Closings and performance of services under the Bundled
Services Agreements will violate any Educational Agency statute regulation or v
standard nor will the proposed structure trigger a change of ownership or control for
which Educational Approval would be required

For each Specified Campus written evidence that DCEH has notified the DOE
regarding the Receivership filing and DOE has responded indicating that the
Receivership (a) will not create a change of ownership/control under applicable
Education Law; (b) will not cause DOE to place the Specified Campus on Heightened
Cash Monitoring Level 2 (HCM2) or other cash restriction beyond that to which
DCEH and the Specified Campus are subject as of December 5, 2018; (c) will not
trigger a requirement that DCEH or the Specified Campus post an additional Letter of
Credit to the DOE; (d) will not cause DOE to initiate an emergency action or an action
to limit, suspend or terminate DCEH’s or the Specified Campus participation in the
Federal Student Aid program; and (e) will not cause DOE to take any action that Would
create a material adverse effect on the operation of the Specified Campus

For each Specified Campus written evidence that DCEH has notified its institutional
Accrediting Body regarding the Receivership filing and the corresponding Accrediting
Body (a) has indicated that the Receivership will not create a substantive or structural
change including a change of ownership or control, for which prior approval is
necessary; (b) has not indicated an intent to, or initiated an action to, place the
institution on Show Cause Probation or to otherwise taken action to suspend or
terminate accreditation of the Specified Campus and (c) have not indicated an intent
to, or taken any action that would create a material adverse effect on the operation of
the Specified Campus

For each Specified Campus written evidence that DCEH has notified each Specified
Campus’s applicable state Educational Agency regarding the Receivership filing and
the corresponding Agency(s) (a) has indicated that the Receivership will not create a
substantive or structural change including a change of ownership or control, for which
prior approval is necessary; and (b) has not indicated an intent to take any negative
action that would create a material adverse effect on the operation of the Specified
Campus

For Artlnstitute - Las Vegas only, Educational Agency approval for redesignation of

{01283999~1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 103 Of 127. Page|D #Z 131

the Las Vegas branch campus/additional location as the main campus prior to the
closure of the Art Institute - Phoenix campus on December 18, 2018 in accordance
with the Reorganization Plan

Prior to anv Core Closing all Specified Campuses must receive:

1. An acceptable response in Studio’s sole discretion from the DOE to the Pre-
Acquisition Review application(s).

2. DOE approval of Dream Center Educational Holdings LLC’s (DCEH) pending
application for a Change of Ownership and Conversion to Non-Profit status

3. Regulatory Agency approval of DCEH’s Reorganization Plan including a Studio-
acceptable realignment of Specified Campus main/additional location/branch
designations

4. The following educational consents notices approvals and/or waivers:

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
w Programmatic 0ther
The Art 021799 Current accreditor: American U.S.
Institute of - 38 Western States Culinary Department of
California- Commission on Federation Homeland
Hollywood a Universities and (ACF) Security, U.S.
campus of Colleges (WSCUC) (Approval) Immigration
Argosy Custorns &
University (Approval of Enforcement
applicable post- (DHS/ICE)
Reorganization (Approval)
Accrediting Body
(Southern

 

 

 

Association of
Colleges and Schools
(SACS) or NorthWest
Commission on
Colleges and
Universities
(NWCCU))

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 104 Of 127. Page|D #Z 132

 

 

 

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
_S_tat_e ' Programmatic Other
The Art 021799 Current accreditor: ACF DHS/ICE
Institute of - 47 WSCUC (Approval) (Approval)
California-
San Diego, a (Approval of
campus of applicable post-
Argosy Reorganization
University Accrediting Body
SACS or NWCCU)
Miami 008878 Florida SACS' ACF DHS/ICE
International Commission (Approval) (Approval) (Approval)
University of for
Art & Design Independent Florida
Education Department of
(CIE) Education
(Approval) Effective
Access to
Student
Education
(EASE)
(Approval)
Florida
Department of
Education _
Office of
Student
Financial
Assistance
(FL- OSFA)
(Notification)
The Art 008878 CIE SACS ACF DHS/ICE
Institute of - 05 (Approval) (Approval) (Approval) (Approval)
Tampa, a
branch of EASE
Miami (Approval)
International
University of FL-OSFA
Art & Design (Notification)

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 105 Of 127. Page|D #Z 133

 

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
§tg_t_e_ Programmatic Other
The Art 008878 Texas Higher SACS ACF DHS/ICE
Institute of - 07 Education (Approval) (Approval) (Approval)
Dallas a Coordinating
branch of Board
Miami (THECB)
International (Approval)
University of Texas
Art & Design Workforce
* Commission
(TWC)
(Notification
and if
required
Approval)
The Art 009270 Georgia SACS ACF DHS/ICE
Institute of Nonpublic (Approval) (Approval) (Approval)
Atlanta Postsecondary
Education
Commission
(GNPEC)
(Application
submitted)
The Art 009270 Virginia State SACS ACF DHS/lCE
Institute of - 07 Council of (Approval) (Approval) (Approval)
Virginia Beach, Higher
a branch of The Education Virginia
Art Institute of (SCHEV) Department of
Atlanta Veterans
Services
(Approval) (Notification
and if required
Approval)
The Art 021 171 THECB SACS ACF DHS/ICE
Institute of (Approval) (Approval) (Approval) (Approval)
Houston TWC
(Notification
and if
required

 

 

Approval)

 

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 106 Of 127. Page|D #Z 134

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -

§tgt_e_ Programmatic Other
The Art 021 171 THECB SACS DHS/ICE
Institute of - 02 (Approval) (Approval) (Approval)
Austin a TWC
branch of The (Notification
Art Institute of and if
Houston required

Approval)
The Art 021 171 THECB SACS ACF DHS/ICE
Institute of San - 04 (Approval) (Approval) (Approval) (Approval)
Antonio, a TWC
branch of The (Notification
Art Institute of and if
Houston required
Approval)
The Art 040513 Accrediting Council ACF DHS/ICE
Institute of Las - 03 of Independent (Approval) (Approval)
Vegas a Colleges and Schools
branch of The (ACICS)
Art Institute of
Phoenix (Approval of Change
of Ownership PartI
application)

 

 

 

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 107 Of 127. Page|D #Z 135

 

 

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
' w Programmatic Other
The Art 022913 Washington NWCCU ACF DHS/ICE
Institute of Student (Approval) (Approval) (Approval)
Seattle Achievement
Council Washington
(WSAC) Student
(Approval) Achievement
Council - State
Approving
Agency for
Veterans
Education and
Training
(Approval)
Washington
Workforce
~Training &
Education
Board
(Application)

 

 

{01283999~1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 108 Of 127. Page|D #Z 136

Schedule 4.7gd[

Post-Closing Educational Consents

F or Core Closings, the following post-closing educational consents area required:

1. DOE Approval of Change of Ownership, including issuance of TPPPA/PPPA (all
campuses).

2. The following educational consents notices approvals and/or waivers:

 

Specific
Campus

OPEID

Educational
Agech - State

Accrediting
BodV -
Institutional

Accrediting

Body -
Programmatic

Educational

Agency -
Other ~»

 

The Art
Institute of
California-
Hollywood a
campus of
Argosy
University

 

 

021799 ~
38

 

California
Bureau of
Private
Postsecondary
Education
(BPPE)
(Notification)

 

WSCUC
(Notification)

 

Council for
Interior Design
Accreditation
(CIDA)
(Notification)

 

California
Student Aid
Commission
(CSAC)
(Notification
and if
required
approval)

U.S.
Department
of Defense
(DOD)
(Notification)

California
State
Approving
Agency for
Veterans
Education
(CSAAVE)
(Notification)

Student
Exchange
and Visitor
Program
(SEVP)
(Approval)

 

{01283999-1}

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 109 Of 127. Page|D #Z 137

 

 

 

 

 

 

 

Specific OPEID Educational Accrediting Accrediting Educational
Campus Agency - State Body - Body - Agency -
~ Institutional Programmatic y()ther
The Art 021799 - BPPE CIDA CSAC
Institute of 47 (Notification) (Notification) (Notification,
California- and if
San Diego, a required
campus of approval)
Argosy
University DOD
(Notification)
CSAAVE
(Notification)
SEVP
(Approval)
Miami 008 878 CIDA DOD
International (Notification) (Notification)
University of
Art & Design SEVP
(Approval)
Florida
Department
of Veterans
Affairs,
Bureau of
State
Approval for
Veterans
Training (FL-
VA)
(Notification)
The Art 008878 - CIDA DOD
Institute of 05 (Notification) (Notification)
Tampa, a
branch of SEVP
Miami (Approval)
International
University of FL-VA
Art & Design (Notification)

 

 

 

 

 

 

{01283999-1}

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 110 Of 127. Page|D #Z 138

 

 

 

 

 

 

 

Specific OPEID Educational Accrediting Accrediting Educational
Cam us Agency - State Body - Body - Agency -
` Institutional Programmatic Other
The Art 008878 - CIDA DOD
Institute of 07 (Notification) (Notification)
Dallas a
branch of SEVP
Miami (Approval)
International
University of Texas
Art & Design Veterans
‘ Commission
(TVC)
(Approval)
The Art 009270 GNPEC CIDA DOD
Institute of (Approval) (Notification) (Notification)
Atlanta
SEVP
(Approval)
Georgia
Department
of Veterans
Services
Education
and Training
(GAVSET)
l (Notification)
Georgia
Student
Finance
Commission
(Notification)
The Art 009270 - DOD
Institute of 07 (Notification)
Virginia
Beach, a SEVP
branch of (Approval)
The Art
Institute of
Atlanta

 

 

 

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 111 Of 127. Page|D #Z 139

 

 

 

 

 

 

 

 

 

Specific OPEID Educational Accrediting Accrediting Educational
Campus Agency - State Body - Body - Agency -
Institutional Programmatic Other

The Art 021 171 CIDA DOD

Institute of (Notification) (Notification)

Houston
SEVP
(Approval)
TVC
(Approval)

The Art 021 171 - CIDA DOD

Institute of 02 (Notification) (Notification)

Austin a

branch of SEVP

The Art (Approval)

Institute of

Houston TVC
(Approval)

The Art 021 171 - CIDA DOD

Institute of 04 (Notification) (Notification)

San Antonio,

a branch of SEVP

The Art (Approval)

Institute of

Houston TVC
(Approval)

The Art 040513 - Nevada ACICS CIDA DOD

Institute of 03 Commission (Approval of (Notification) (Notification)

Las Vegas a on Change of

branch of Postsecondary Ownership SEVP

The Art Education Part ll (Approval)

Institute of (CPE) application)

Phoenix (Approval) CPE-
Veterans
Approving
Agency
(Notification)

 

 

 

 

 

 

{01283999-1}

 

CaS€Z 1219-CV-00380-DAP

DOC #Z 1-4 Filed: 02/21/19 112 Of127. Page|D #Z 140

 

 

 

 

 

Specific OPEID Educational Accrediting Accrediting Educational
Campus Agency - State Body - Body - Agency -
Institutional Programmatic Other
The Art 022913 WSAC CIDA DOD
Institute of (Notification (Notification) (Notification)
Seattle and Temporary
Authorization) SEVP
(Approval)

 

 

 

 

 

 

{01283999-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 113 Of 127. Page|D #Z 141

Schedule 4.10
Reorganization

The Consolidated Restructuring Strategy dated as of October 10, 2018 (the “Certification
_D_a_t§”) attached hereto (the “Reorganization Plan”) has been approved and adopted by the Board
of Directors of DCEH and the Board of Directors of Dream Center Foundation. The
Reorganization Plan is in various stages of implementation but various aspects have not yet been
consummated and Studio has received the documents instruments and certificates evidencing
such Reorganization Plan and DCEH will continue to provide all updates or amendments to such
Reorganization Plan and corresponding documents instruments and certificates

Subsequent to the Certification Date DCEH continues to explore a number of restructuring
alternatives for the three university systems (South, Argosy and Art Institute). As disclosed in the
Reorganization Plan DCEH has been in negotiations with its lenders the Department of
Education its accreditation agencies and state regulators and various other interested parties
involving several potential restructuring options including the transactions contemplated by the
Framework Agreement and those disclosed in the Reorganization Plan In addition in order to
effect one or more of the contemplated restructuring alternatives DCEH also is exploring a
potential receivership of some or all of the three university systems

[Reorganization Plan Attached]

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 114 Of 127. Page|D #Z 142

 

Schedule 4.12

Studio Offerees
Studio has the option ( but not the obligation) to hire the following employees
l. Eldon Monday
2. Deena Echols
3. Kristin F rank
4. Amy Lee
5. Trevor Garret
6. Steve Planey
7. lane Chastain
8. Sarah Johnson
9. 80% of the campus level personnel performing Non-Core Services

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 115 Of 127. Page|D #Z 143

Schedule 4.13
Maintenance of Employees

AI shall retain these employees until Core Closing
Claude Brown
Ellen Mclaughlin
Dianne Rouda
Leslie Baughman
Stanley Spewock
Latoya Williams
John Osborne
Shelby Gugel
Denis Yevstifeyev
10. Chris Malizia

l l. Linda Hunter

12. Lea Marshall

13. Lisa Blye

14. Sally Latifi

15 . Tabitha Dillon

16. David Hendricksen
17. Diana Rouda

18. Shayna Reese

19. Evilu Pridgeon
20. Melinda Lester

21 . Brian Richie

22. Matt Madrid

23. Eldon Monday
24. Kristin F rank

25. Amy Lee

26. Trevor Garret

27. Mark Lucero

28. Sarah Johnson

29. Steve Planey

.\o?°.\].°\$":'>$*°!\)?“

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 116 Of 127. Page|D #Z 144

Schedule 4.23
Transfer Taxes

None

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 117 Of 127. Page|D #Z 145

Schedule S.Zghjgii[

Consents Notice, Approvals & Waivers

1. Consent and Authorization Agreement for Lien Release by the Lenders under (a) the Senior
Secured Credit and Guaranty Agreement, dated as of October 17, 2017 (as amended modified
supplemented or restated prior to the date hereof, the “Existing Credit Agreement”), among Dream
Center Education Holdings LLC, The Arts lnstitutes lnternational, LLC, Dream Center South
University, LLC, Dream Center Argosy University of California, LLC, Dream Center Education
Management, LLC (collectively, the “Borrowers”), The Dream Center Foundation (“Parent”),
certain subsidiaries of the Borrowers, as Guarantors the Lenders party thereto from time to time
and U.S. Bank National Association, as administrative agent and collateral agent (in such
capacities the “Agent”), and (b) the lntercreditor Agreement, dated as of October 17, 2017 (as
amended modified supplemented or restated prior to the date hereof, the “Intercreditor
Agreemen ”) by and among Agent, U.S. Bank National Association, as administrative'agent and
collateral agent for the L/C Secured Parties (as defined in the lntercreditor Agreement) (in such
capacities the “Second Priority Representative”), Parent and the Subsidiaries of Parent party
thereto.

2. Verification of submission of an overview of the Framework Agreement, form Bundled Service
Agreement, and form Asset Purchase Agreement to the Department of Education and applicable
Accrediting Agencies for their review, and the DOE and each applicable Accrediting Body have
not indicated that the Non-Core Closings and performance of services under the Bundled Services
Agreements will violate any Regulatory Agency statute regulation or standard nor will the
proposed structure trigger a change of ownership or control for which Regulatory Approval would
be required

3. ln the event of the occurrence of the Receivership, the consent, approval and assumption of
the Transaction Documents by the F ederal Receiver with such changes and amendments as
mutually agreed by the F ederal Receiver and Studio.2

 

2 Language may need to be expanded after discussions with Mark Dottore and Studio’s legal counsel for the
Receivership. ~

{01283999-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 118 Of 127. Page|D #Z 146

IN WITNESS WHBREOF, the undersigned have caused this Framework Agreement to be
signed all as of the date first written above

STUDIO ENTERPRISE MANAGER, LLC

By= /i~/L;"/

Name:v"'
Title:

DREAM CENTER EDUCATION HOLDINGS, LLC
By:

 

Name:
Title:

DREAM CENTER EDUCATION MANAGEMENT, LLC
(solely to acknowledge its removal as a party to the
Framework Agreement)

By:

 

Name:
Title:

[Signature Page to FrameworkAgreemem]

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 119 Of 127. Page|D #Z 147

lN WITNESS WHEREOF, the undersigned have caused this .Fi'amework Agreement to be
signed all as of the date first written above

~s'i'UDio ENTERPRISE MANAGER, LLC
By:

 

Name: Morris Beyda
'l`itle: `Authorized Signatory

DRE ER EDUCATION HOLDINGS, LLC

By: Ml‘~ gteth

RAMM/:Moaeet< arens-md
‘:1""~€ CN\/~Mom/# CD<D

DREAM CENTER EDUCATION MANAGEMENT, LLC
f(solely to aclmowledge its removal as a party to the
Frarn greement)

N§m»ie RMG)“:LL,§<~ 9624~/1~7?)/»(

Title: mpw¢é,&\

 

[Signature page to .Fram ework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 120 Of 127. Page|D #Z 148

DREAM CENTER ARGOSY UNWERSITY OF

CAL LLC

By: owniwa l( ' épm,d;'f\/
Name: @_,47\£ 0141¢(/ 'l<~ ~B!°cm¢\f
Tltl€§ MM%

ARGOTT_/DuEATioN GRoUP, LLC
§§er §_Y\.A-N d A-£,L. K-» 5/'1.'/£?¢` u\-{
1 C'

 

[Signuture Page to »Framework Agreememy

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 121 Of 127. Page|D #Z 149

DREA@ soU'rn UNivERsi Y LLC

By: Ol/\I\{/{(/f/(/l, la §;U/U{{?\-“
Name: /KFH\LAA:{A,. K- . W?}f\-l
Tlfl€! q WW\

SoUr)@-DERsrrv sAvAx§:LLC!H;/
By:

ame: lLANO/L”L-bl‘< Word
itle: /Y\LW\L(M

SO¢BRSITY oF AL MA, LC

(Name Art/1110 )‘H,é/£< 61"€{5"0'\1

me W

DC S U ' . n ERSITY FLORlDA,LLC

nn ` gtraded/t 14@W/f7\)
ame: ¢?.RNOF\'L(_.{¢<._éift/L`-W’\(

itle: W

, ~ ' siTY RESEAR Hii,.LLc
M/vr/l/-'&[ L- ‘§M

me. {Lrn~<o,etei¢._giem/\l
itle: /V\MW\

sournYL>nsirv or MicHiGAN, LLC
By bmi/l wf/l, /é w

¥anM germane 42 swint
itlc MM

DC SOU RSITY OF .NORTH CAROLINA,

LLC (rf/U:l/lel-€f /C én/v/W\/

§§ (m'%w< M/ZW~(
n“’/\

[Signature Page to .Framework Agreement)

 

    

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: O2/21/19 122 Of 127. Page|D #Z 150

:OLHWRSITY 01= 0H10

M//wc£ 15 g:/{VN
ann MMO A»c,¢, 1a BM/»/
ltle: mw

::UWRSITY OF CAROLINA, LLC
Mw& /4 g owsz

116/zim- /))Z/lfl'/\év‘°¢é!/ 1< €A:/CRJ/\.f
1 C` mw

DC ByzS::?J_YCMIQI\I~[TEX `, LLC
Ml/U[ 5 114/1752

mm ram 0&1.1/ 1< GM/Emd
Title: `MMM

DC S ja IVERSITY OF GINIA, LLC
Md/OC /<

§1;116 ¢Z/’c/\-!O AcLLf< 6/177-:¢;/\/
lte mMLJ/Wl

 

[Signature Page to Fram_ework Agreemem]

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: O2/21/19 123 Of 127. Page|D #Z 151

THE BYAK/?>BITUTES mTERNA§oNAL, LLC

By.§?_{(l@- 61€»1°11\(091'&1..£~/- 641;!`1)/‘//
1 /VW&@/\

DC A@UTEOF A,TLANT , LLC
By: Mb(/(/( /< ’ é:b‘¢¢/[¢'VC../
' ,ane;/)£./\m\wA-LL F~M/\!
' itle:

Dc RT 111 vTE 01= cHARLESTON, LLC

yName: )4¢41\-1 U#°c'{,(, F-~ M`wl\»{

.ith: MJM
DC A UTE OF WASHINGTON, LLC

WM /< Bnmm
Tirle YMM;:L*' "'°* 671 /£/?7/\-(

DC ART 1 ITUTE OF VIR lA BEACH, LLC

By. p\ww/( /C ;;j
1666 M\¢ 0 m /<_. GM¢/\.<
TltleA/\WM

  

 

THE ARr 1111er 016 TENNESSEE-
NAS ILLE Lc

Byzzl:(ame: ZA»¢\[ OH'L(/ 14 M{
itle: /)/\Wh%

 

 

[Signature Page to_ Framework Agreem eng

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: O2/21/19 124 Of 127. Page|D #Z 152

T IN UTE OF COLOR DO, LLC
By M/H]/d/(/( ]C' gulf-w

Name: MNM=LL. 1< /.’>M`~w~l
Title: mwé&\

DC A, T__ , ITUTE OF MP/H§§ENIXM LLC

 

  
   

By:

 

Name: …4»/\-{ L<-' SM'{

itle: /Y\MM

THE R STITUTE OF KS§ATTLE, LLC

 

Name ,e¢z¢\co,m, 1<.61116_1~0\1
Title: mmé(/\

THE WUTE OF POR LAN D, LLC

By: WO(wl/{__ _ _ 1 m
Ume¢ KA//~l 0»6¢1,1,1< .6/°<11=112%!

/}'\ow\¢¢.é,.»/L_

:RB'IB`:EUUTE OF PITT URGH, DC, LLC

By@am@¢ @AJ~LO»°¢LL,€< BM/L»`f?//\}
Title: /]/\MU\

,Title:

 

 

y: gl<jame: 1111 ome/14 . 64/211.7/1»/
_itle: /Y\MAM

_DC INST TE OI~` FO_RT LAUDERDALE,
LLC 5
By. uMdC/J/C jjij

CName: QAJ\LQ A"LL. § 5/{'£`2//\1`

Title: M§M

[Signature Page `to Fram ewo'rk Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: O2/21/19 125 Of 127. Page|D #Z 153

THE By:;m‘;?m'ml£r 011 1100$101\1, LLC

y§zame: Am\\,oA-u/K 661/1512)\1

me /¥\wua;,e/\

 

   
   
 

DC ART ITUTE 011 SAN 10N10, LLC
pbs/dull [c-
Name: WOH°L.L.F. g/f`JQ.-TUI\-(
Title: /)/\MA,OL

Dc BYA}@PTU"Q 011 AUST1N;:::é/W

3m QAMW<Lc/L‘~ garm»/
/Y\Wv\

Title:

THE ILLINO INSTITUTE OF L,_'_`A§;T LLC

ame: MMDA’LQ/( l<"- g)qf@g\%`

itie;

THE AWTUTE 015 M1c1-11'GAN, LLC
By: 01/\/01,1,!>/ 14 gm

1331 M:;¢\¢ 61@1/

INSTI'] UT E OF AR'I` AT

owwf;!/{/@ LLC

¥§§;11@_¢1/@¢411, 1¢ M/
/!/\Mad»w

    

[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-4 Filed: 02/21/19 126 Of 127. Page|D #Z 154

 

 

THE ART ' ITUTE OF LA VEGAS, LLC
By: _ Wwé€ 14 w
§a'me: qu'i/L-»l< 6 Ml\-(
itle: W
THE ` T` ITUTE OF IND § OLIS, LLC

[Q

By:

 

§666 126me 316@;11

itle

M/CMW

B§§F/HM`DM¢< é°c¢rc~/
1 C' MM

DC ART HTUTE OF TAl\/H’A, LLC

 

 

 

THEDC INSTITU 0 CH LLC
B 199 2 1121
CName: QA:M DAFLL b<.b'}‘t°/l;@r~(

.Title: M}/e/\

 

[Signature qu¢ to ¢Framework Agreement]

CaSe: lilQ-CV-OOSSO-DAP DOC #Z 1-4 Filed: 02/21/19 127 Of 127. Page|D #Z 155

 

     

D`C ART , TUTE OF DAL LLC
w gi l 65 LL_
mm `;QAW*G" ~ ml

Tit!c§ /Y`\WNW\
DC,AlD AURANT,£LC@
By' WW ®ML/

. T€ame: IZAT\$O'°€.’LL.¢\< ~ W`

Title: /Y\_[MA[%Q/v

 

[Signatu re Page to Frdncezvork Agreem ent]

